 

Exhibit 10.1



 

EXECUTION VERSION

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of January 13, 2015 (this
“Restatement Agreement”), relating to the Credit Agreement dated as of June 27,
2001, as amended and restated as of March 14, 2014 (as further amended,
supplemented or otherwise modified and in effect immediately prior to the
Restatement Effective Date, the “Original Credit Agreement”), among Rite Aid
Corporation, a Delaware corporation (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”), and Citicorp North America, Inc., as
administrative agent and collateral processing agent (in such capacities, the
“Administrative Agent”).

 

RECITALS

 

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Original Credit Agreement or the Restated
Credit Agreement (as defined below), as the context may require. The rules of
construction specified in Section 1.03 of the Original Credit Agreement also
apply to this Restatement Agreement.

 

B. On the Restatement Effective Date (as defined below), the Borrower will
obtain new Revolving Commitments in an aggregate amount of $3,700,000,000 (the
“New Revolving Commitments”) from the lenders listed on Annex I hereto (the “New
Revolving Lenders”).

 

C. On the Restatement Effective Date, the Borrower will (a) terminate all
Revolving Commitments in effect immediately prior to the Restatement Effective
Date (the “Existing Revolving Commitments”), and (b) utilize the proceeds from
Revolving Loans made on the Restatement Effective Date pursuant to the New
Revolving Commitments to (i) repay all Revolving Loans, if any, outstanding
immediately prior to the Restatement Effective Date (the “Existing Revolving
Loans”) and (ii) repay all outstanding Tranche 7 Term Loans, in an aggregate
principal amount of approximately $1,143,650,306.25. That portion of the New
Revolving Commitments (such portion, the “Refinancing Revolving Commitments” and
the portion of the New Revolving Commitments in excess of the Refinancing
Revolving Commitments, the “Incremental Revolving Commitments”) equal to the
amount of the Existing Revolving Commitments plus the principal amount of the
Tranche 7 Term Loans repaid on the Restatement Effective Date is being incurred
and obtained pursuant to Section 6.01(c) of the Original Credit Agreement as
Refinancing Indebtedness in respect of the Existing Revolving Commitments and
the Tranche 7 Term Loans.

 

D. The Borrower has also requested that, immediately following the consummation
of the refinancing transactions referred to above on the Restatement Effective
Date (the “Refinancing”), the Original Credit Agreement be amended and restated
(the “Amendment and Restatement”) in the form of Exhibit A to this Restatement
Agreement (the Original Credit Agreement, as so amended and restated, the
“Restated Credit Agreement”; and the Original Credit Agreement and Restated
Credit Agreement being referred to generally as the “Credit Agreement”).

 

 

 

  

E. The New Revolving Lenders and the Administrative Agent are willing, on the
terms and subject to the conditions set forth in this Restatement Agreement, to
effect the Amendment and Restatement immediately following the completion of the
Refinancing.

 

AGREEMENTS

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
New Revolving Lenders and the Administrative Agent hereby agree as follows:

 

ARTICLE I

 

Refinancing Transactions; Amendment and Restatement

 

SECTION 1.1. Revolving Commitments. (a) Subject to the terms and conditions set
forth herein, effective as of the Restatement Effective Date, the Existing
Revolving Commitments will be terminated pursuant to Section 2.08(b) of the
Credit Agreement; provided, however, that the foregoing shall not affect (i) the
LC Commitment of any Issuing Bank under the Original Credit Agreement or (ii)
the undertakings of the Swingline Lender with respect to Swingline Loans
pursuant to Section 2.04 of the Original Credit Agreement, in each case as in
effect immediately prior to the effectiveness of the Restated Credit Agreement.

 

(b) Subject to the terms and conditions set forth herein, on the Restatement
Effective Date, simultaneously with the termination of the Existing Revolving
Commitments pursuant to clause (a) above, (i) each Lender that has executed and
delivered to the Administrative Agent, on or prior to the Restatement Effective
Date, a signature page to this Restatement Agreement as a “New Revolving Lender”
shall become or continue to be, as applicable, a “Revolving Lender” and a
“Lender” under the Credit Agreement and (ii) the “Revolving Commitment” of each
New Revolving Lender will be the amount of the commitment set forth with respect
to such New Revolving Lender on Annex I hereto. The New Revolving Commitments of
the New Revolving Lenders are several and no New Revolving Lender shall be
responsible for any other New Revolving Lender’s failure to make Revolving
Loans.

 

(c) For all purposes of the Senior Loan Documents, (i) the New Revolving
Commitment of each New Revolving Lender, and the Loans made by each New
Revolving Lender pursuant to such New Revolving Commitments, shall constitute a
“Revolving Commitment” and “Revolving Loans”, respectively, under the Credit
Agreement and (ii) all Letters of Credit outstanding immediately prior to the
Restatement Effective Date shall continue to be Letters of Credit issued
pursuant to the Original Credit Agreement and, following the Amendment and
Restatement, the Restated Credit Agreement.

 

2

 

 

(d) For purposes hereof, the Refinancing Revolving Commitments will become
effective on the Restatement Effective Date simultaneously with the termination
of the Existing Revolving Commitments and the repayment of the outstanding
Tranche 7 Term Loans and any Existing Revolving Loans. By its signature to this
Restatement Agreement, each of the New Revolving Lenders (but only in respect of
its Refinancing Revolving Commitments), collectively constituting the Required
Lenders and the Supermajority Lenders at such time, hereby approve (i) the
Incremental Revolving Commitments as “Revolving Commitments” under the Credit
Agreement and (ii) the Amendment and Restatement, effective immediately after
such termination and repayment.

 

SECTION 1.2. Amendment and Restatement of Original Credit Agreement. On the
Restatement Effective Date, immediately following the Refinancing, the Original
Credit Agreement shall be amended and restated in its entirety in the form of
Exhibit A hereto. All schedules and exhibits to the Original Credit Agreement,
and the Definitions Annex, in each case in the forms thereof immediately prior
to the Restatement Effective Date, shall constitute schedules and exhibits to
the Restated Credit Agreement, except for any such exhibits and schedules new
forms of which are included in Exhibit B to this Restatement Agreement.

 

SECTION 1.3. Conditions to Effectiveness. The termination of the Existing
Revolving Commitments pursuant to Section 1.1 above, the effectiveness of the
New Revolving Commitments pursuant to Section 1.1 above and the Amendment and
Restatement, shall become effective as of the first date (the “Restatement
Effective Date”) on which the following conditions have been satisfied:

 

(i) The Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of (i) the
Borrower, (ii) each New Revolving Lender, collectively constituting the Required
Lenders and the Supermajority Lenders (determined, for the avoidance of doubt,
immediately after the consummation of the Refinancing), and (iii) the
Administrative Agent.

 

(ii) After giving effect to the effectiveness and the borrowing of Revolving
Loans under the New Revolving Commitments on the Restatement Effective Date, the
conditions set forth in paragraphs (a), (b) and (c) of Section 4.02 of the
Original Credit Agreement shall be satisfied on and as of the Restatement
Effective Date, and the New Revolving Lenders shall have received a certificate
of a Financial Officer dated the Restatement Effective Date to such effect.

 

3

 

 

(iii) The Collateral and Guarantee Requirement shall be satisfied and the
Administrative Agent shall have received a completed and updated Perfection
Certificate, setting forth the information required thereunder as of the
Restatement Effective Date and signed by the chief financial officer and general
counsel of the Borrower.

 

(iv) The Administrative Agent shall have received a favorable legal opinion of
each of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower
and (ii) Marc Strassler, General Counsel of the Borrower, in each case addressed
to the Administrative Agent and the New Revolving Lenders, and dated the
Restatement Effective Date, in substantially the forms thereof delivered in
connection with the Amendment and Restatement Agreement dated as of March 14,
2014, to the Original Credit Agreement (as in effect prior to the effectiveness
of such amendment and restatement), modified, however, to address the New
Revolving Commitments, the Amendment and Restatement and this Restatement
Agreement, and covering such other matters relating to the Loan Parties, the
other Senior Loan Documents, the Senior Collateral and the transactions
contemplated hereby to occur on the Restatement Effective Date as the
Administrative Agent may reasonably request, and otherwise reasonably
satisfactory to the Administrative Agent. The Borrower hereby requests such
counsel to deliver such opinions.

 

(v) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the good standing of the Borrower and the organization and existence of each
Loan Party, the organizational documents of each Loan Party, the resolutions of
each Loan Party that authorize the transactions contemplated hereby, the
incumbency and authority of the Person or Persons executing and delivering this
Restatement Agreement and the other documents contemplated hereby, all in form
and substance reasonably satisfactory to the Administrative Agent.

 

(vi) The Administrative Agent shall have received a borrowing request in a form
reasonably acceptable to the Administrative Agent requesting that the New
Revolving Lenders make the Revolving Loans to be made to the Borrower on the
Restatement Effective Date.

 

(vii) After giving effect to the Refinancing, the Borrowing Base Amount on the
Restatement Effective Date shall be no less than the sum of (A) the aggregate
principal amount of Loans outstanding on the Restatement Effective Date, (B) the
LC Exposure on the Restatement Effective Date and (C) the aggregate principal
amount of Additional Senior Debt outstanding on the Restatement Effective Date.
The Administrative Agent shall have received a completed Borrowing Base
Certificate dated the Restatement Effective Date and signed by a Financial
Officer of the Borrower.

 

(viii) The Revolving Availability shall be no less than $800,000,000 on the
Restatement Effective Date, after giving effect to the transactions to be
consummated on such date.

 

4

 

 

(ix) Each Subsidiary Guarantor shall have entered into a Reaffirmation Agreement
pursuant to which such Subsidiary Guarantor reaffirms its obligations under the
Senior Subsidiary Guarantee Agreement and the other Senior Collateral Documents,
in form and substance reasonably satisfactory to the Administrative Agent.

 

(x) The principal of and accrued and unpaid interest on all outstanding (i)
Tranche 7 Term Loans and (ii) Existing Revolving Loans, Swingline Loans and LC
Disbursements, and all accrued and unpaid fees payable pursuant to Section
2.12(a) and (b) of the Original Credit Agreement, in each case as of the
Restatement Effective Date, and all amounts owed in respect of such prepayments
pursuant to Section 2.16 of the Original Credit Agreement, shall have been (or
substantially simultaneously with the effectiveness of this Restatement
Agreement shall be) paid in full, and the Administrative Agent shall have
received evidence reasonably satisfactory to it of such payment.

 

(xi) To the extent invoiced prior to the Restatement Effective Date, the
Administrative Agent shall have received payment or reimbursement of its
reasonable out-of-pocket expenses in connection with this Restatement Agreement,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent.

 

(xii) To the extent invoiced prior to the Restatement Effective Date, the
Administrative Agent shall have received, for the account of the New Revolving
Lenders, payment of all fees owed to such New Revolving Lenders by the Borrower
on the Restatement Effective Date in connection with this Restatement Agreement
and the transactions contemplated hereby.

 

(xiii) To the extent invoiced prior to the Restatement Effective Date, the
Arrangers shall have received the payments and reimbursements referred to in
Section 2.4.

 

(xiv) At least three Business Days prior to the Restatement Effective Date, the
Administrative Agent and the Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

 

The Administrative Agent shall notify the Borrower and the New Revolving Lenders
of the Restatement Effective Date and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the amendments effected hereby shall not
become effective, and the obligations of the New Revolving Lenders hereunder to
make the New Revolving Commitments will automatically terminate, if each of the
conditions set forth or referred to in Section 1.3 has not been satisfied at or
prior to 5:00 p.m., New York City time, on February 27, 2015.

 

5

 

 

ARTICLE II

 

Miscellaneous

 

SECTION 2.1. Representations and Warranties. (a) To induce the other parties
hereto to enter into this Restatement Agreement, the Borrower represents and
warrants to each of the Lenders and the Administrative Agent that, as of the
Restatement Effective Date and after giving effect to the transactions and
amendments to occur on the Restatement Effective Date:

 

(i) This Restatement Agreement has been duly authorized, executed and delivered
by the Borrower and constitutes, and the Restated Credit Agreement, as of the
Restatement Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

(ii) The representations and warranties set forth in Article III of the Restated
Credit Agreement are true and correct in all material respects on and as of the
Restatement Effective Date, with the same effect as though made on and as of the
Restatement Effective Date (except to the extent any such representations or
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

 

(iii) No Default (as defined in the Restated Credit Agreement) or Event of
Default (as defined in the Restated Credit Agreement) has occurred and is
continuing.

 

SECTION 2.2. Effect of Amendment. (a) Except as expressly set forth herein, this
Restatement Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of, the
Lenders or the Agents under the Original Credit Agreement, the Restated Credit
Agreement or any other Senior Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Original Credit Agreement, the Restated Credit
Agreement or any other Senior Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Original Credit Agreement,
the Restated Credit Agreement or any other Senior Loan Document in similar or
different circumstances. This Restatement Agreement shall apply to and be
effective only with respect to the provisions of the Original Credit Agreement,
the Restated Credit Agreement and the other Senior Loan Documents specifically
referred to herein.

 

6

 

 

(b) On and after the Restatement Effective Date, each reference in the Original
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference to the Original Credit Agreement,
“thereunder”, “thereof”, “therein” or words of like import in any other Senior
Loan Document shall be deemed a reference to the Restated Credit Agreement. This
Restatement Agreement shall constitute a “Senior Loan Document” for all purposes
of the Original Credit Agreement, the Restated Credit Agreement and the other
Senior Loan Documents.

 

SECTION 2.3. Governing Law. This Restatement Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

SECTION 2.4. Costs and Expenses; Fees. The Borrower agrees to (a) reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Restatement Agreement, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, and (b) pay the fees and
expenses referred to in the commitment letter dated December 5, 2014, among the
Borrower, Wells Fargo Bank, N.A., and the other parties designated as
“Arrangers” therein, in accordance with the terms and conditions thereof.

 

SECTION 2.5. Counterparts. This Restatement Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Restatement
Agreement by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart hereof.

 

SECTION 2.6. Severability. Any provision of this Restatement Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 2.7. Headings. The headings of this Restatement Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Restatement
Agreement to be executed by its duly authorized officer or officers as of the
date first above written.

 

  RITE AID CORPORATION,         by /s/ Darren W. Karst     Name: Darren W. Karst
    Title: EVP, Chief Financial Officer

 

[Signature Page to the Amendment and Restatement Agreement]

 

 

 

 

  CITICORP NORTH AMERICA, INC., as Administrative Agent and Collateral and
Processing Agent,         By /s/ Justin McMahan     Name:

Justin McMahan

    Title:

Vice President

 

[Signature Page to the Amendment and Restatement Agreement]

 

 

 

 

 



Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       BANK OF AMERICA, N.A.,   as a Lender            
By: /s/ Roger Malou     Name: Roger Malou     Title: Director                

 

 

 

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agn..ement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       BMO Harris Bank N.A.,   as a Lender            
By: /s/ Kara Goodwin     Name: Kara Goodwin     Title: Managing Director        
       

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       CIT Finance LLC,   as a Lender             By:
/s/ Renee M. Singer     Name: Renee M. Singer     Title: Managing Director      
         

 

 

 

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       Capital One Business Credit Corp.,   as a Lender
            By: /s/ Julianne Low     Name: Julianne Low     Title: Senior
Director                

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       CITIBANK, N.A.,   as a Lender             By: /s/
Justin McMahan     Name: Justin McMahan     Title: Vice President              
 

 

 

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 12, 2015       Citizens Business Capital, f/k/a RBS Citizens
Business Capital, a division of Citizens Asset Finance, Inc., f/k/a RBS Asset
Finance, Inc.,   as a Lender             By: /s/ Rohit Mehta     Name: Rohit
Mehta     Title: Title: Vice President                

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 8, 2015       City National Bank, a National Banking
Association,   as a Lender             By: /s/ Mia Bolin     Name: Mia Bolin    
Title: Vice President                

 

 

 

 

 

 

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 7, 2015       Compass Bank   as a Lender             By: /s/ Jay
Garcia     Name: Jay Garcia     Title: Senior Vice President                

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       CREDIT SUISSE AG, CAYMAN   ISLANDS BRANCH   as a
Lender               By: /s/ Vipul Dhadda     Name: Vipul Dhadda     Title:
Authorized Signatory

 

 

  If a second signature is necessary:             By: /s/ D. Andrew Maletta    
Name: D. Andrew Maletta     Title: Authorized Signatory                

 

 

 

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       Fifth Third Bank,   as a lender             By:
/s/ Susan A. Waters     Name: Susan A. Waters     Title: Vice President        
       

 

 

 

 

 

 



Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 8, 2015       First Niagra Commercial Finance, Inc.,   as a
lender             By: /s/ Jessica Benevides-Caron     Name: Jessica
Benevides-Caron     Title: First Vice President                

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       GENERAL ELECTRIC CAPITAL CORPORATION,   as a
Lender             By: /s/ Peter F. Crispino     Name: Peter F. Crispino    
Title: Duly Authorized Signatory                

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 9, 2015       GOLDMAN SACHS BANK USA,   as a Lender (type name
of the legal entity)             By: /s/ Rebecca Kratz     Name: Rebecca Kratz  
  Title: Authorized Signatory                

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       The Huntington National Bank   as a Lender      
      By: /s/ Diana Guzzo     Name: Diana Guzzo     Title: Vice President      
         

 

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       ING Capital, LLC   as a Lender             By:
/s/ Bill Beddingfield     Name: Bill Beddingfield     Title: Managing Director



 



  If a second signature is necessary:             By: /s/ Lia Cornejo     Name:
Lia Cornejo     Title: Managing Director                

 

 

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       MUFG Union Bank, N.A.,   as a Lender            
By: /s/ Roger P. Tauchman     Name: Roger P. Tauchman     Title: Vice President
               

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       NYCB Specialty Finance Company LLC, (a wholly
owned subsidiary of New York Community Bank),   as a Lender             By: /s/
Willard D. Dickerson, Jr.     Name: Willard D. Dickerson, Jr.     Title: Senior
Vice President                

 

 

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 12, 2015       PNC BANK, NATIONAL ASSOCIATION   as a Lender    
        By: /s/ Edward Shuster     Name: Edward Shuster     Title: Vice
President                

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 9, 2015       RB International Finance (USA) LLC,   as a Lende  
          By: /s/ Christoph Hoedl     Name: Christoph Hoedl     Title: First
Vice President

 

  By: /s/ Steven VanSteenbergen     Name: Steven VanSteenbergen     Title: Vice
President                

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 9, 2015       Regions Bank,   as a Lender             By: /s/
Daniel Wells     Name: Daniel Wells     Title: Vice President                

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       Siemens Financial Services, Inc.,   as a Lender  
          By: /s/ Illegible     Name: Illegible     Title: VP

 

  If a second signature is necessary:             By: /s/ Michael L. Bar    
Name: Michael L. Bar     Title: Vice President                

 

 

 

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       SunTrust Bank,   as a Lender             By: /s/
Amanda Watkins     Name: Amanda Watkins     Title: Director                

 

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       TD BANK, N.A.,   as a Lender             By: /s/
Donald Cavanagh     Name: Donald Cavanagh     Title: Vice President            
   

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       U.S. BANK NATIONAL ASSOCIATION,   as a Lender    
        By: /s/ Matthew Kasper     Name: Matthew Kasper     Title: Vice
President                

 

 

 

 

Revolving Lenders

The undersigned Revolving Lender hereby approves the Restatement Agreement.

IN WITNESS WHEREOF, the undersigned has caused this signature page to be
executed and delivered by a duly authorized officer.

 

  Date: January 13, 2015       WELLS FARGO BANK, N.A.,   as a Lender (type name
of the legal entity)             By: /s/ Peter Foley     Name: Peter Foley    
Title: Duly Authorized Signatory                

 

 



 

 

 

Exhibit A

 





RITE AID CORPORATION,

 

The Lenders Party Hereto,



citicorp North america, inc.,

as Administrative Agent and Collateral Agent,

 

WELLS FARGO BANK, N.A.,

as Syndication Agent,

 

BANK OF AMERICA, N.A.,

AS CO-DOCUMENTATION AGENT,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

AS CO-DOCUMENTATION AGENT,

 

GOLDMAN SACHS BANK USA,

AS CO-DOCUMENTATION AGENT,

 

CREDIT SUISSE AG,

AS CO-DOCUMENTATION AGENT

 

MUFG UNION BANK, N.A.,

AS CO-DOCUMENTATION AGENT

 

ING CAPITAL LLC,

AS CO-DOCUMENTATION AGENT

 

BANK OF MONTREAL,

AS CO-DOCUMENTATION AGENT

 

FIFTH THIRD BANK,

AS CO-DOCUMENTATION AGENT

 

and

 

PNC BANK, N.A.,

AS CO-DOCUMENTATION AGENT
___________________________



WELLS FARGO BANK, N.A.

as Joint Lead Arranger and Joint Bookrunning Manager,



  

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arranger and Joint Bookrunning Manager,

 

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arranger and Joint Bookrunning Manager,

 

GE CAPITAL MARKETS, INC.,

as Joint Lead Arranger and Joint Bookrunning Manager,

 

GOLDMAN SACHS BANK USA,

as Joint Lead Arranger and Joint Bookrunning Manager

 

CREDIT SUISSE SECURITIES (USA) llC

as Joint Lead Arranger and Joint Bookrunning Manager

 

and

 

MUFG UNION BANK, N.A.,

As Joint Lead Arranger and Joint Bookrunning Manager



 



[CS&M Ref. No. 10624-031]

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I       Definitions       SECTION 1.01. Defined Terms 2
SECTION 1.02. Classification of Loans and Borrowings 61 SECTION 1.03. Terms
Generally 61 SECTION 1.04. Accounting Terms; GAAP 62 SECTION 1.05. Terms Defined
in Definitions Annex 62 SECTION 1.06. Excluded Swap Obligations 62       ARTICLE
II   The Credits       SECTION 2.01. Commitments 63 SECTION 2.02. Loans and
Borrowings 64 SECTION 2.03. Requests for Borrowings 65 SECTION 2.04. Swingline
Loans 65 SECTION 2.05. Letters of Credit 67 SECTION 2.06. Funding of Borrowings
72 SECTION 2.07. Interest Elections 73 SECTION 2.08. Termination and Reduction
of Commitments 74 SECTION 2.09. Repayment of Loans; Evidence of Indebtedness 75
SECTION 2.10. Amortization and Repayment of Term Loans 76 SECTION 2.11.
Prepayment of Loans 76 SECTION 2.12. Fees 79 SECTION 2.13. Interest 80 SECTION
2.14. Alternate Rate of Interest 81 SECTION 2.15. Increased Costs 82 SECTION
2.16. Break Funding Payments 83 SECTION 2.17. Taxes 84 SECTION 2.18. Payments
Generally; Pro Rata Treatment; Sharing of Setoffs 88 SECTION 2.19. Mitigation
Obligations; Replacement of Lenders 90 SECTION 2.20. Adjustments to Borrowing
Base Advance Rates 90 SECTION 2.21. Incremental Loans 92 SECTION 2.22.
Defaulting Lenders 93

 

i

 

 

ARTICLE III   Representations and Warranties       SECTION 3.01. Organization;
Powers 96 SECTION 3.02. Authorization; Enforceability 96 SECTION 3.03.
Governmental Approvals; No Conflicts 97 SECTION 3.04. Financial Condition; No
Material Adverse Change 97 SECTION 3.05. Properties 97 SECTION 3.06. Litigation
and Environmental Matters 98 SECTION 3.07. Compliance with Laws and Agreements
98 SECTION 3.08. Investment and Holding Company Status 98 SECTION 3.09. Taxes 98
SECTION 3.10. ERISA 99 SECTION 3.11. Disclosure; Accuracy of Information 99
SECTION 3.12. Subsidiaries 99 SECTION 3.13. Insurance 99 SECTION 3.14. Labor
Matters 100 SECTION 3.15. Solvency 100 SECTION 3.16. Federal Reserve Regulations
100 SECTION 3.17. Security Interests 100 SECTION 3.18. Use of Proceeds 101
SECTION 3.19. Anti-Corruption Laws and Sanctions 101       ARTICLE IV  
Conditions       SECTION 4.01. 2015 Restatement Effective Date 101 SECTION 4.02.
Each Credit Event 102       ARTICLE V   Affirmative Covenants       SECTION
5.01. Financial Statements and Other Information 102 SECTION 5.02. Notices of
Material Events 105 SECTION 5.03. Information Regarding Collateral 106 SECTION
5.04. Existence; Conduct of Business 107 SECTION 5.05. Payment of Obligations
107 SECTION 5.06. Maintenance of Properties 107 SECTION 5.07. Insurance 107
SECTION 5.08. Books and Records; Inspection and Audit Rights; Collateral and
Borrowing Base Reviews 109 SECTION 5.09. Compliance with Laws 110 SECTION 5.10.
Use of Proceeds and Letters of Credit 110

 

ii

 

 

SECTION 5.11. Additional Subsidiaries 111 SECTION 5.12. Further Assurances 112
SECTION 5.13. Subsidiaries 112 SECTION 5.14. Intercompany Transfers 112 SECTION
5.15. Inventory Purchasing 112 SECTION 5.16. Cash Management System 113 SECTION
5.17. Termination of Factoring Transactions 113       ARTICLE VI   Negative
Covenants       SECTION 6.01. Indebtedness; Certain Equity Securities 113
SECTION 6.02. Liens 118 SECTION 6.03. Fundamental Changes 120 SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions 121 SECTION 6.05.
Asset Sales 122 SECTION 6.06. Sale and Leaseback Transactions 124 SECTION 6.07.
Hedging Agreements 124 SECTION 6.08. Restricted Payments; Certain Payments of
Indebtedness 125 SECTION 6.09. Transactions with Affiliates 127 SECTION 6.10.
Restrictive Agreements 128 SECTION 6.11. Amendment of Material Documents 130
SECTION 6.12. Consolidated Fixed Charge Coverage Ratio 130 SECTION 6.13.
Restrictions on Asset Holdings by the Borrower 130 SECTION 6.14. Corporate
Separateness 131 SECTION 6.15. Cash Management 131       ARTICLE VII   Events of
Default       ARTICLE VIII       SECTION 8.01. Rights of Agents 135 SECTION
8.02. Additional Rights of Borrowing Base Agent 138       ARTICLE IX  
Miscellaneous       SECTION 9.01. Notices 139 SECTION 9.02. Waivers; Amendments
140 SECTION 9.03. Expenses; Indemnity; Damage Waiver 144

 

iii

 

 

SECTION 9.04. Successors and Assigns 146 SECTION 9.05. Survival 150 SECTION
9.06. Integration; Effectiveness 150 SECTION 9.07. Severability 150 SECTION
9.08. Right of Setoff 151 SECTION 9.09. Governing Law; Jurisdiction; Consent to
Service of Process 151 SECTION 9.10. WAIVER OF JURY TRIAL 152 SECTION 9.11.
Headings 152 SECTION 9.12. Confidentiality 152 SECTION 9.13. Interest Rate
Limitation 153 SECTION 9.14. Collateral Trust and Intercreditor Agreement;
Senior Lien Intercreditor Agreement 153 SECTION 9.15. Cash Sweep 154 SECTION
9.16. Electronic Communications 154 SECTION 9.17. USA Patriot Act 156 SECTION
9.18. Certain Permitted Intercreditor Arrangements 156 SECTION 9.19. Loan
Modification Offers 158

 

iv

 



 

ANNEXES:

 

Annex 1 – Definitions Annex

 



Annex 2 – Subordination Terms

 

SCHEDULES:           Schedule 1.01 - Subsidiary Loan Parties Schedule 3.04 -
Undisclosed Liabilities Schedule 3.05 (a) - Properties Schedule 3.05(c) - Leased
Warehouses and Distribution Centers Schedule 3.06(a) - Litigation Schedule
3.06(b) - Environmental Matters Schedule 3.07 - Compliance with Laws Schedule
3.09 - Taxes Schedule 3.12 - Subsidiaries Schedule 3.13 - Insurance Schedule
3.14 - Labor Schedule 5.11 - Subsidiaries Schedule 6.01(a)(xii) - Existing
Indebtedness Schedule 6.01(b) - Equity Issuances Schedule 6.02(xi) - Liens
Schedule 6.04 - Investments Schedule 6.08(a) - Restricted Payments Schedule 6.09
- Affiliate Transactions       EXHIBITS:           Exhibit A-1 - Form of Term
Note Exhibit A-2 - Form of Revolving Credit Note Exhibit B - Form of Borrowing
Base Certificate Exhibit C - Form of Assignment and Acceptance Agreement Exhibit
D - Form of Senior Subsidiary Guarantee Agreement Exhibit E - Form of Senior
Subsidiary Security Agreement Exhibit F - Form of Senior Indemnity, Subrogation
and Contribution Agreement Exhibit G - Form of Second Priority Subsidiary
Guarantee Agreement Exhibit H - Form of Second Priority Subsidiary Security
Agreement Exhibit I - Form of Second Priority Indemnity, Subrogation and
Contribution Agreement Exhibit J - Form of Senior Lien Intercreditor Agreement
Exhibit H-1 - Form of U.S. Tax Compliance Certificate for Foreign Lenders that
are not Partnerships for U.S. Federal Income Tax Purposes Exhibit H-2 - Form of
U.S. Tax Compliance Certificate for Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

 

v

 

 

Exhibit H-3 - Form of U.S. Tax Compliance Certificate for Foreign Participants
that are Partnerships for U.S. Federal Income Tax Purposes Exhibit H-4 - Form of
U.S. Tax Compliance Certificate for Foreign Lenders that are Partnerships for
U.S. Federal Income Tax Purposes

 

vi

 

 

CREDIT AGREEMENT dated as of June 27, 2001, as amended and restated as of
January 13, 2015 (this “Agreement”), among RITE AID CORPORATION, a Delaware
corporation, the LENDERS party hereto and CITICORP NORTH AMERICA, INC. as
Administrative Agent and Collateral Agent.

 

The Borrower, the Administrative Agent, the Collateral Agent and certain of the
Lenders were party to the Original Agreement (such term and each other
capitalized term used but not otherwise defined in this preamble having the
meaning assigned to such term in Article I below) pursuant to which certain of
the Lenders thereunder agreed to extend credit to the Borrower on a revolving
credit basis and to make term loans to the Borrower.

 

Pursuant to the 2015 Amendment and Restatement Agreement, on the 2015
Restatement Effective Date, in accordance with the provisions of Section 6.01(c)
of the Original Agreement, (i) all the outstanding revolving commitments and
term loans under the Original Agreement were refinanced with Revolving
Commitments hereunder in a principal amount equal to the aggregate amount of
such outstanding revolving commitments and term loans and (ii) such outstanding
term loans and all outstanding revolving loans under the Original Agreement were
repaid in full with the proceeds of Borrowings under such Revolving Commitments
hereunder.

 

In accordance with the 2015 Amendment and Restatement Agreement, and effective
immediately after consummation of the refinancing transactions referred to in
the immediately preceding recital, the parties hereto have amended and restated
the Original Agreement in the form hereof, including to increase the aggregate
amount of Revolving Commitments hereunder to $3,700,000,000.

 

The proceeds of Revolving Loans and Swingline Loans made on or after the 2015
Restatement Effective Date will be used for general corporate purposes,
including the refinancing described above, Business Acquisitions and
Investments, as more fully set forth herein. Letters of Credit will be used
solely to support payment obligations of the Borrower and the Subsidiaries
incurred in the ordinary course of business.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

 

  

ARTICLE I

 

Definitions

 

SECTION 1.01.      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“8.00% Secured Note Repayment” means the repayment or repurchase by the Borrower
of all the 2020 8.00% Notes, including pursuant to open market purchases,
consummation of a tender offer, satisfaction and discharge or a redemption of
the 2020 8.00% Notes effected in accordance with the terms of the 2020 8.00%
Note Indenture. In the case of such a redemption of all outstanding 2020 8.00%
Notes, the 8.00% Secured Note Repayment will be deemed to have occurred on the
first date on which the Company has both given the applicable notice of
redemption under the 2020 8.00% Note Indenture and irrevocably deposited with
the trustee under such indenture the full amount of funds required to effect
such redemption, including payment of any applicable premiums and accrued
interest, provided that, if such funds or any portion thereof are to be
deposited from the proceeds of any Borrowing hereunder on the date of such
deposit pursuant to arrangements satisfactory to the Agent, the deposit of such
proceeds will be deemed to have occurred at the time of such Borrowing.

 

“8.00% Secured Note Repayment Date” means the date on which the 8.00% Secured
Note Repayment has occurred.

 

“2005 Restatement Effective Date” means September 30, 2005.

 

“2009 Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of June 5, 2009, among Rite Aid, the Subsidiary Loan Parties,
the Senior Lenders party thereto and the Administrative Agent.

 

“2009 Restatement Effective Date” means June 5, 2009.

 

“2013 Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of February 21, 2013, among Rite Aid, the Subsidiary Loan
Parties, the Senior Lenders party thereto and the Administrative Agent.

 

“2013 Restatement Effective Date” means February 21, 2013, which is the date on
which a prior amendment and restatement of this credit agreement pursuant to the
2013 Amendment and Restatement Agreement became effective pursuant to its terms.

 

“2014 Restatement Effective Date” means March 14, 2014.

 

“2015 8.5% Convertible Note Indenture” means the Senior Debt Securities
Indenture dated as of May 29, 2008, as supplemented by the First Supplemental
Indenture dated as of May 29, 2008, between the Borrower and The Bank of New
York Trust Company, N.A., as trustee, relating to the 2015 8.5% Convertible
Notes.

 

2

 

 

“2015 8.5% Convertible Notes” means the 8.5% Convertible Notes of the Borrower
due 2015 issued pursuant to the 2015 8.5% Convertible Note Indenture.

 

“2015 Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of January 13, 2015, among Rite Aid, the Senior Lenders party
thereto and the Administrative Agent.

 

“2015 Restatement Effective Date” means January 13, 2015, which is the date on
which the amendment and restatement of the Original Credit Agreement pursuant to
the 2015 Amendment and Restatement Agreement became effective pursuant to its
terms.

 

“2016 10.375% Note Indenture” means the Indenture dated as of July 9, 2008,
among Rite Aid, the Subsidiary Guarantors and The Bank of New York Mellon Trust
Company, N.A., as trustee, relating to the 2016 10.375% Notes.

 

“2016 10.375% Notes” means the 10.375% Senior Secured Notes of the Borrower due
2016 issued pursuant to the 2016 10.375% Note Indenture, and the Guarantees
thereof by the Subsidiary Guarantors.

 

“2017 7.5% Note Indenture” means the Indenture dated as of February 21, 2007,
among Rite Aid, the Subsidiary Guarantors and The Bank of New York Mellon Trust
Company, N.A., as trustee, relating to the 2017 7.5% Notes.

 

“2017 7.5% Notes” means the 7.5% Senior Secured Notes of the Borrower due 2017
issued pursuant to the 2017 7.5% Note Indenture, and the Guarantees thereof by
the Subsidiary Guarantors.

 

“2017 9.50% Note Indenture” means the Amended and Restated Indenture dated as of
June 4, 2007, among Rite Aid, the Subsidiary Guarantors and The Bank of New York
Mellon Trust Company, N.A., as trustee, relating to the 2017 9.50% Notes.

 

“2017 9.50% Notes” means the 9.50% Senior Notes due 2017 issued pursuant to the
2017 9.50% Note Indenture, and the Guarantees thereof by the Subsidiary
Guarantors.

 

“2020 8.00% Notes” means the Borrower’s 8.00% Senior Secured Notes due 2020
issued under.

 

“2020 8.00% Note Indenture” means the indenture dated as of August 16, 2010,
among the Borrower, the Subsidiary Guarantors and The Bank of New York Mellon
Trust Company, N.A., as trustee, relating to the 2020 8.00% Notes.

 

“2020 9.25% Notes” means the Borrower’s 9.25% Senior Notes due 2020, issued
under the indenture dated as of February 27, 2012, among Rite Aid, the
Subsidiary Guarantors and The Bank of New York Mellon Trust Company, N.A., as
trustee.

 

3

 

 

“ABL Priority Collateral” means any and all of the following that constitute
Collateral, whether now owned or hereafter acquired and wherever located: (a)
all Accounts and Accounts Receivable (other than Accounts arising under
agreements for sale of Non-ABL Priority Collateral described in clauses (a)
through (d) of such term to the extent constituting identifiable Proceeds of
such Non-ABL Priority Collateral); (b) all Payment Intangibles, including all
corporate and other tax refunds and all Credit Card Accounts Receivable and all
other rights to payment arising therefrom in a credit-card, debit-card,
prepaid-card or other payment-card transaction (other than any Payment
Intangibles constituting identifiable Proceeds of Non-ABL Priority Collateral
described in clauses (a) through (e) of the definition of such term); (c) all
Inventory; (d) all Deposit Accounts, Securities Accounts and Commodity Accounts
(including the Cash Management Accounts, the Blocked Accounts, the Lockbox
Accounts and the Government Lockbox Accounts) and all cash, cash equivalents and
other assets contained in, or credit to, and all Securities Entitlements arising
from, any such Deposit Accounts, Securities Accounts or Commodity Accounts (in
each case, other than any identifiable Proceeds of Non-ABL Priority Collateral
described in clauses (a) through (e) of the definition of such term); (e) all
rights to business interruption insurance and all rights to credit insurance
with respect to any Accounts (in each case, regardless of whether the
Administrative Agent or the Collateral Agent is the loss payee thereof); (f) all
Prescription Files, including all Eligible Script Lists; (g) solely to the
extent evidencing, governing, securing or otherwise relating to any of the items
constituting ABL Priority Collateral under clauses (a) through (f) above, (i)
all General Intangibles (excluding Intellectual Property and any Equity
Interests, but including contract rights and all rights as consignor or
consignee, whether arising by contract, statute or otherwise), (ii) Instruments
(including promissory notes), (iii) Documents (including each warehouse receipt
or bill of lading covering any Inventory), (iv) licenses from any Governmental
Authority to sell any Inventory and (v) Chattel Paper; (h) all collateral and
guarantees given by any other Person with respect to any of the foregoing, and
all other Supporting Obligations (including Letter-of-Credit Rights) with
respect to any of the foregoing; (i) all books and Records to the extent
relating to any of the foregoing; and (j) all products and Proceeds of the
foregoing. Notwithstanding the foregoing, the term “ABL Priority Collateral”
shall not include any assets referred to in clauses (a) through (e) of the
definition of the term “Non-ABL Priority Collateral”. Capitalized terms used in
this definition but not defined herein have the meanings assigned to them in the
Senior Subsidiary Security Agreement or the New York UCC, as applicable.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accepting Lenders” shall have the meaning assigned to such term in
Section 9.19(a).

 

“Account” means any right to payment for goods sold or leased or for services
rendered, whether or not earned by performance.

 

4

 

 

“Account Debtor” means, with respect to any Account, the obligor with respect to
such Account.

 

“Accounts Receivable Advance Rate” means the accounts receivable advance rate
determined in accordance with Section 2.20.

 

“Additional Lender” means, at any time, any bank or other financial institution
(other than any such bank or financial institution that is a Lender at such
time) that agrees to provide any portion of any Incremental Facility or
Refinancing Indebtedness pursuant to a Refinancing Amendment, provided that each
Additional Lender shall be subject to the approval of the Administrative Agent
(such approval not to be unreasonably withheld) and the Borrower.

 

“Additional Senior Debt” means any Indebtedness of Rite Aid (other than
Indebtedness constituting Senior Loan Obligations) Guaranteed by the Subsidiary
Guarantors pursuant to the Senior Subsidiary Guarantee Agreement (and not
Guaranteed by any other Subsidiary) with such Guarantees secured by the Senior
Collateral on a pari passu basis (but without regard to control of remedies)
with the Senior Loan Obligations (and not secured by Liens on any other assets
of Rite Aid or any Subsidiary); provided, however, that (i) such Indebtedness is
permitted to be incurred, secured and Guaranteed on such basis by each Senior
Debt Document and Second Priority Debt Document and (ii) the Representative for
the holders of such Indebtedness shall have become party to (A) the Collateral
Trust and Intercreditor Agreement pursuant to, and by satisfying the conditions
set forth in, Section 8.12 thereof and (B) the Senior Lien Intercreditor
Agreement pursuant to, and by satisfying the conditions set forth in,
Section 5.02(c) thereof, provided further that, if such Indebtedness will be the
initial Additional Senior Debt incurred by Rite Aid, then the Subsidiary
Guarantors, the Senior Collateral Agent and the Representative for such
Indebtedness shall have executed and delivered the Senior Lien Intercreditor
Agreement. Additional Senior Debt shall include any Registered Equivalent Notes
and Guarantees thereof by the Subsidiary Guarantors pursuant to the Senior
Subsidiary Guarantee Agreement issued in exchange thereof. For the avoidance of
doubt, Split-Priority Term Loan Debt will not constitute Additional Senior Debt.

 

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, Collateral
Documents or other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents.

 

“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.

 

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Proceeding, whether or not allowed or allowable as a claim in any
such proceeding) payable with respect to, such Additional Senior Debt, (b) all
other amounts payable to the related Additional Senior Debt Parties under the
related Additional Senior Debt Documents and (c) any renewals or extensions of
the foregoing.

 

5

 

 

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, any trustee
or agent therefor under any related Additional Senior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by Rite Aid or any
Obligor under any related Additional Senior Debt Documents, but shall not
include the Obligors or any Controlled Affiliates thereof (unless such Obligor
or Controlled Affiliate is a holder of such Indebtedness, a trustee or agent
therefor or beneficiary of such an indemnification obligation named as such in
an Additional Senior Debt Document).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each calendar month.

 

“Administrative Agent” means CNAI, in its capacity as administrative agent for
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” shall have the meaning assigned to such term in
Section 9.19(a).

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, the Collateral Agent and each Borrowing
Base Agent.

 

“Agent Parties” has the meaning assigned to such term in Section 9.16(c).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a
one-month Interest Period commencing on such day (or, if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for purposes of this definition the Adjusted LIBO Rate on any day shall be based
on the rate per annum equal to the London interbank offered rate as administered
by the ICE Benchmark Administration Limited (or any other Person that takes over
the administration of such rate) for deposits in U.S. Dollars (for delivery on
such day) with a term of one month as displayed on the Reuters screen page that
displays such rate (currently page LIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion), at
approximately 11:00 a.m., London time, two Business Days prior to such day. If
for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain a quotation in
accordance with the terms thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.

 

6

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries concerning or
relating to bribery, corruption or money laundering, including the U.S. Foreign
Corrupt Practices Act and the UK Bribery Act.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have been terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, on any day, (a) with respect to any ABR Loan (other
than an Other Revolving Loan or a Term Loan) or Eurodollar Loan (other than an
Other Revolving Loan or a Term Loan), as the case may be, (i) from the 2015
Restatement Effective Date through July 13, 2015, 1.00% in the case of any ABR
Loan and 2.00% in the case of any Eurodollar Loan, and (ii) thereafter, the
applicable rate per annum set forth below (expressed in basis points) under the
caption “ABR Spread” or “Eurodollar Spread”, as the case may be, in each case
based upon the Average Revolver Availability determined as of the most recent
Adjustment Date, (b) with respect to any Other Revolving Loan or any Term Loan,
the “Applicable Rate” set forth in the Refinancing Amendment, Loan Modification
Agreement or Incremental Facility Amendment relating thereto and (c) with
respect to the commitment fees payable hereunder, (i) from the 2015 Restatement
Effective Date through July 13, 2015, 0.25% and (ii) thereafter, the applicable
rate per annum set forth below (expressed in basis points) under the caption
“Commitment Fee Rate”, based upon the Average Revolver Availability determined
as of the most recent Adjustment Date:

 

7

 



 

 

RATING:

  ABR Spread
(bps)   Eurodollar Spread
(bps)            Category 1
Average Revolver Availability greater than or equal to 66.66% of the aggregate
amount of the Revolving Commitments on the Adjustment Date   50    150         
    Category 2
Average Revolver Availability greater than or equal to 33.33% but less than
66.66% of the aggregate  amount of the Revolving Commitments on the Adjustment
Date   75    175              Category 3
Average Revolver Availability less than 33.33% of the aggregate amount of the
Revolving Commitments on the Adjustment Date   100    200 

 

RATING 

Commitment Fee Rate

(bps)

        Category 1
Average Revolver Availability greater than or equal to 50% of the aggregate
amount of the Revolving Commitments on the Adjustment Date   37.5        
Category 2
Average Revolver Availability less than 50% of the aggregate amount of the
Revolving Commitments on the Adjustment Date   25 

 

“Approved Fund” means (a) with respect to any Lender, a CLO managed by such
Lender or by an Affiliate of such Lender or (b) with respect to any Lender that
is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“Asset Sale” means any sale, lease, assignment, transfer or other disposition
(including pursuant to a Sale and Leaseback Transaction) of any property or
asset (whether now owned or hereafter acquired, whether in one transaction or a
series of transactions and whether by way of merger or otherwise) of the
Borrower or any Subsidiary (including of any Equity Interest in a Subsidiary).

 

8

 

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Attributable Debt” means, as to any particular Capital Lease or Sale and
Leaseback Transaction under which the Borrower or any Subsidiary is at the time
liable, as of any date as of which the amount thereof is to be determined (a) in
the case of a transaction involving a Capital Lease, the amount as of such date
of Capital Lease Obligations with respect thereto and (b) in the case of a Sale
and Leaseback Transaction not involving a Capital Lease, the then present value
of the minimum rental obligations under such Sale and Leaseback Transaction
during the remaining term thereof (after giving effect to any extensions at the
option of the lessor) computed by discounting the rental payments at the actual
interest factor included in such payments or, if such interest factor cannot be
readily determined, at the rate per annum that would be applicable to a Capital
Lease of the Borrower having similar payment terms. The amount of any rental
payment required to be made under any such Sale and Leaseback Transaction not
involving a Capital Lease may exclude amounts required to be paid by the lessee
on account of maintenance and repairs, insurance, taxes, assessments, utilities,
operating and labor costs and similar charges, whether or not characterized as
rent. Any determination of any rate implicit in the terms of a Capital Lease or
a lease in a Sale and Leaseback Transaction not involving a Capital Lease made
in accordance with generally accepted financial practices by the Borrower shall
be binding and conclusive absent manifest error.

 

“Average Revolver Availability” means, as determined on any Adjustment Date, the
average daily Revolver Availability during the calendar month immediately
preceding such Adjustment Date.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

 

9

 

 

“Bankruptcy Proceeding” means any proceeding under Title 11 of the U.S. Code or
any other Federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

 

“Basket Asset Sale” means any sale, transfer or disposition (including a Sale
and Leaseback Transaction not involving any Mortgaged Property) of office
locations, Stores or other personal or real property (including any improvements
thereon), whether or not constituting Mortgaged Property, or leasehold interest
therein for fair value in the ordinary course of business consistent with past
practice and not inconsistent with the business plan delivered to the Senior
Lenders prior to the 2005 Restatement Effective Date; provided, however, that
(a) the aggregate consideration received therefor (including the fair market
value of any non-cash consideration) shall not exceed $200,000,000 in any fiscal
year of Rite Aid (calculated without regard to Sale and Leaseback Transactions
permitted by Section 6.01(ix), (xiv) and (xv) of the Senior Credit Agreement)
and (b) except with respect to any net consideration received from any sale,
transfer or disposition to a third Person of Stores, leases and prescription
files closed at substantially the same time as, and entered into as part of a
single related transaction with, the purchase or other acquisition from such
third Person of Stores, leases and prescription files of a substantially
equivalent value, at least 75% of such consideration shall consist of cash.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Rite Aid Corporation, a Delaware corporation.

 

“Borrowing” means (a) a Loan of the same Class and Type, made, converted or
continued on the same date and, in the case of a Eurodollar Loan, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Base Agent” means, collectively, CNAI, Bank of America, N.A., General
Electric Capital Corporation and Wells Fargo Bank, N.A. (in each case, until the
resignation thereof in accordance with Article VIII hereof); provided that any
determination that is required to be made by the “Borrowing Base Agent” pursuant
to this Agreement (including under Section 5.08(b)) shall require, and become
effective with, the agreement of all Borrowing Base Agents; provided, however,
in the event that the Borrowing Base Agents cannot agree on any issue requiring
the determination or approval of the Borrowing Base Agent, including the
Borrowing Base Amount, the determination of eligibility standards for the
Borrowing Base Amount, the imposition of reserves, borrowing base reporting,
appraisals or examinations or any other action or determination required of the
Borrowing Base Agent under the Senior Loan Documents, the determination shall be
made by the Borrowing Base Agent asserting the most conservative credit
judgment.

 

10

 

 

“Borrowing Base Amount” means an amount equal to the sum, without duplication,
of the following;

 

(a)          the Accounts Receivable Advance Rate multiplied by the book value
of Eligible Accounts Receivable; plus

 

(b)          the Pharmaceutical Inventory Advance Rate multiplied by the
Eligible Pharmaceutical Inventory Value; plus

 

(c)          the Other Inventory Advance Rate multiplied by the Eligible Other
Inventory Value; plus

 

(d)          the Script Lists Advance Rate multiplied by the Eligible Script
Lists Value; plus

 

(e)          the Credit Card Receivable Advance Rate multiplied by the book
value of Eligible Credit Card Accounts Receivable; minus

 

(f)          a reserve in an aggregate amount equal to the Borrower’s
then-current exposure upon early termination under each of its existing and
future Hedging Agreements; minus

 

(g)          any reserves established by any Borrowing Base Agent in the
exercise of its commercially reasonable judgment to reflect Borrowing Base
Factors;

 

provided, that, for purposes of determining the Borrowing Base Amount at any
date of determination, the amount set forth in clause (d) of this definition
shall not exceed 32.5% of the Borrowing Base Amount .

 

The Borrowing Base Amount shall be computed and reported on monthly with respect
to Eligible Accounts Receivable, Eligible Inventory, Eligible Credit Card
Accounts Receivable and Eligible Script Lists, in each case in accordance with
Sections 2.20 and 5.01(f), subject to the requirements in Section 5.01(f) for
more frequent computation and reporting of the components of the Borrowing Base
Amount. The Borrowing Base Amount at any time in effect shall be determined by
reference to the Borrowing Base Certificate most recently delivered pursuant to
Section 5.01(f).

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B or in such other form as the Agents may approve.

 

11

 

 

“Borrowing Base Factors” means landlord’s liens affecting Eligible Inventory,
factors affecting the saleability or collectability of Eligible Accounts
Receivable, Eligible Credit Card Accounts Receivable and Eligible Inventory at
retail or in liquidation, factors affecting the market value of Eligible
Inventory, Eligible Accounts Receivable, Eligible Credit Card Accounts
Receivable or Eligible Script Lists, other impediments to the Collateral Agent’s
ability to realize upon the Eligible Accounts Receivable, the Eligible Credit
Card Accounts Receivable, the Eligible Inventory or the Eligible Script Lists
and other factors affecting the credit value to be afforded the Eligible
Accounts Receivable, the Eligible Inventory and the Eligible Script Lists, and
such other factors as the Borrowing Base Agent from time to time determine in
their commercially reasonable discretion as being appropriate to reflect
criteria, events, conditions, contingencies or risks that adversely affect any
component of the Borrowing Base Amount or to reflect that a Default or an Event
of Default then exists. Without limiting the generality of the foregoing, such
Borrowing Base Factors may include, in the Borrowing Base Agent’s commercially
reasonable judgment acting in good faith (but are not limited to): (i) rent;
(ii) customs duties, and other costs to release inventory that is being imported
into the United States; (iii) outstanding taxes and other governmental charges,
including ad valorem, real estate, personal property, sales and other taxes that
may have priority over the interests of the Senior Collateral Agent in the
Collateral; (iv) if a Default or an Event of Default then exists, salaries,
wages and benefits due to employees of the Borrower or any Subsidiary Loan
Party, (v) customer credit liabilities, and (vi) warehousemen’s or bailee’s
charges and other Permitted Encumbrances which may have priority over the
interests of the Collateral Agent in the Collateral.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Acquisition” means (i) an Investment by the Borrower or any of the
Subsidiaries in any other Person (including an Investment by way of acquisition
of debt or equity securities of any other Person) pursuant to which such Person
shall become a Subsidiary or shall be merged into or consolidated with the
Borrower or any of the Subsidiaries or (ii) an acquisition by the Borrower or
any of the Subsidiaries of the property and assets of any Person (other than the
Borrower or any of the Subsidiaries) that constitute substantially all the
assets of such Person or any division or other business unit of such Person;
provided that the acquisition of prescription files and Stores and the
acquisition of Persons substantially all of whose assets consist of fewer than
10 Stores, in each case in the ordinary course of business and not substantially
inconsistent with the business projections of the Borrower and the Subsidiaries
delivered to the Lenders on or about the 2005 Restatement Effective Date shall
not constitute a Business Acquisition.

 

“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks in New York City or Chicago, Illinois are authorized or
required by law to close; provided, however, that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which, in accordance
with GAAP, should be capitalized on the lessee’s balance sheet.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, which obligations should
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

 

12

 

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Collateral Agent, for the benefit of an Issuing Bank, as collateral for the
obligations of the Borrower in respect of Letters of Credit or the obligations
of Lenders to acquire participations in Letters of Credit, cash or, if the
Collateral Agent and the applicable Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Collateral Agent and each
applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Management System” shall have the meaning assigned to such term in the
Senior Subsidiary Security Agreement.

 

“Cash Sweep Cash Collateral Account” shall have the meaning assigned to such
term in the Senior Subsidiary Security Agreement.

 

“Cash Sweep Notice” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Cash Sweep Period” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Casualty/Condemnation” means any event that gives rise to Casualty/
Condemnation Proceeds.

 

“Casualty/Condemnation Proceeds” means:

 

(a)          any insurance proceeds under any insurance policies or otherwise
with respect to any casualty or other insured damage to any properties or assets
of the Borrower or the Subsidiaries; and

 

(b)          any proceeds received by the Borrower or any Subsidiary in
connection with any action or proceeding for the taking of any properties or
assets of the Borrower or the Subsidiaries, or any part thereof or interest
therein, for public or quasi-public use under the power of eminent domain, by
reason of any similar public improvement or condemnation proceeding;

 

minus, in each case (i) any fees, commissions and expenses (including the costs
of adjustment and condemnation proceedings) and other costs paid or incurred by
the Borrower or any Subsidiary in connection therewith, (ii) the amount of
income taxes reasonably estimated to be payable as a result of any gain
recognized in connection with the receipt of such payment or proceeds and (iii)
the amount of any Indebtedness (or Attributable Debt), other than the Senior
Obligations, together with premium or penalty, if any, and interest thereon (or
comparable obligations in respect of Attributable Debt), that is secured by a
Lien on (or if Attributable Debt, the lease of) the properties or assets in
question and that has priority over both the Senior Lien and the Second Priority
Lien, that is required to be repaid as a result of the receipt by the Borrower
or a Subsidiary of such payments or proceeds; provided, however, that no such
proceeds shall constitute Casualty/Condemnation Proceeds to the extent that such
proceeds are (A) reinvested in other like fixed or capital assets within 270
days of the Casualty/Condemnation that gave rise to such proceeds or (B)
committed to be reinvested in other like fixed or capital assets within 270 days
of such Casualty/Condemnation, with diligent pursuit of such reinvestment, and
reinvested in such assets within 365 days of such Casualty/ Condemnation.

 

13

 

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the 2015 Restatement Effective Date) of 40% or
more of the outstanding shares of common stock of the Borrower; (b) at the end
of any period of 12 consecutive calendar months, the occupation of a majority of
the seats on the board of directors of the Borrower by Persons who were not
members of the board of directors of the Borrower on the first day of such
period (other than any new directors whose election or appointment by such board
of directors or whose nomination for election by the stockholders of the
Borrower was approved by a vote of not less than three-fourths of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved); or (c)
the occurrence of a “Change of Control”, as defined in any indenture or other
agreement that governs the terms of any Material Indebtedness.

 

“Change in Law” means the occurrence, after the 2015 Restatement Effective Date,
of any of the following: (a) the adoption of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the 2015 Restatement Effective Date; provided, however,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and each request, rule, guideline or
directive thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case under clauses (x) and (y)
above be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

“Charges” has the meaning assigned to such term in Section 9.13.

 

“Citibank” means Citibank, N.A.

 

14

 

 

“Citibank Concentration Account” shall have the meaning assigned to such term in
the Senior Subsidiary Security Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Other
Revolving Loans of any series, Term Loans of any series or Swingline Loans and,
when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, an Other Revolving Commitment of any series or a Term
Commitment of any series.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of a Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means the Senior Collateral and the Second Priority Collateral.

 

“Collateral Agent” means the Senior Collateral Agent.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)          the Administrative Agent shall have received from each Subsidiary
Loan Party either (i) a counterpart of, or a supplement to, each Senior
Collateral Document duly executed and delivered on behalf of such Loan Party or
(ii) in the case of any Person that becomes a Subsidiary Loan Party after the
Second Restatement Effective Date, a supplement to each applicable Senior
Collateral Document, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party;

 

(b)          (i) all documents and instruments, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Senior Collateral Documents and perfect such Liens
to the extent required by, and with the priority required by, this Agreement and
the Senior Collateral Documents, shall have been filed, registered or recorded
or delivered to the Administrative Agent (with a copy to each Borrowing Base
Agent) for filing, registration or recording or (ii) the Administrative Agent
shall have been provided with all authorizations, consents and approvals from
each Loan Party, Governmental Authority and other Person reasonably requested by
it to file, record or register all documents and instruments referred to in
clause (b)(i) of this definition; and

 

(c)          each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Senior Collateral Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.

 

15

 

 

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

 

“Collateral Trust and Intercreditor Agreement” means the Amended and Restated
Collateral Trust and Intercreditor Agreement, dated as of June 27, 2001, as
amended and restated as of May 28, 2003, as further amended and restated as of
June 5, 2009 (as amended, supplemented or otherwise modified from time to time),
among Rite Aid, the Subsidiary Guarantors, the Second Priority Collateral
Trustee, the Senior Collateral Agent and each other Representative.

 

“Commitment” means the Revolving Commitments, the Other Revolving Commitments
(if any) and the Term Commitments (if any), or any combination thereof (as the
context requires).

 

“Communications” has the meaning assigned to such term in Section 9.16(a).

 

“Consolidated Capital Expenditures” means, for any period, the aggregate amount
of expenditures by the Borrower and its Consolidated Subsidiaries for plant,
property and equipment and prescription files during such period (including any
such expenditure by way of acquisition of a Person or by way of assumption of
Indebtedness or other obligations of a Person, to the extent reflected as plant,
property and equipment or as prescription file assets) minus the aggregate
amount of Net Cash Proceeds received by the Borrower and its Consolidated
Subsidiaries from the sale of Stores to third parties pursuant to Sale and
Leaseback Transactions; provided that the aggregate amount of expenditures by
the Borrower and its Consolidated Subsidiaries referred to above shall exclude,
without duplication, (i) any such expenditures made for the replacement or
restoration of assets to the extent financed by Casualty/Condemnation Proceeds
relating to the asset or assets being replaced or restored, (ii) any amounts
paid to any party under a lease entered into in connection with a Sale and
Leaseback Transaction with respect to the termination of such lease and the
reacquisition by the Borrower or any of the Subsidiaries of the property subject
to such lease and (iii) any such expenditures made for the purchase or other
acquisition from a third party of Stores, leases and prescription files, but
only to the extent that an equivalent or greater amount is received from such
third party as consideration for the sale or other disposition to such third
party of Stores, leases and/or prescription files of a substantially equivalent
value closed at substantially the same time as, and entered into as part of a
single related transaction with, such purchase or acquisition (and if a lesser
amount is received from such third party as consideration for such sale or other
disposition, then the amount of Consolidated Capital Expenditures for purposes
hereof shall be the expenditures made net of the consideration received);
provided further that Consolidated Capital Expenditures shall in no case be less
than zero.

 

16

 

 

“Consolidated EBITDA” means, for any period, without duplication, Consolidated
Net Income for such period, plus (a) to the extent deducted (or excluded) in
determining Consolidated Net Income for such period, the aggregate amount of
(i) consolidated interest expenses, whether cash or non-cash, and charges,
commissions, discounts, yield and other similar fees and charges incurred
pursuant to Factoring Transactions or by Securitization Vehicles in connection
with Securitizations which are payable to any Person other than a Loan Party,
and any other amounts comparable to or in the nature of interest under any
Securitization or Factoring Transaction, including losses on the sale of
Securitization Assets in a Securitization accounted for as a “true sale” or
Factoring Assets in a Factoring Transaction accounted for as a “true sale,”
(ii) provision for income taxes, (iii) depreciation and amortization, (iv) LIFO
Adjustments which reduced such Consolidated Net Income, (v) store closing and
non-cash impairment expenses, (vi) any other nonrecurring charge to the extent
such nonrecurring charge does not involve any cash expenditure during such
period, (vii) non-cash compensation expenses related to stock option and
restricted stock employee benefit plans, (viii) the non-cash interest component,
as adjusted from time to time, in respect of reserves, (ix) all costs, fees,
charges and expenses incurred in connection with the Transactions, (x) all
Integration Expenses; provided that the aggregate amount of such expenses for
any period shall not exceed an amount equal to 10% of Consolidated EBITDA for
the period of four consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustment pursuant to this
clause (x)) and (xi)  an amount equal to revenue deferrals during such period in
respect of the Borrower’s customer loyalty card program, and minus (b) to the
extent not deducted in determining Consolidated Net Income for such period, the
aggregate amount of (i) any cash expenditure during such period in connection
with which a nonrecurring charge was taken and added back to Consolidated Net
Income pursuant to clause (a) above in calculating Consolidated EBITDA in any
prior period, (ii) LIFO Adjustments which increased such Consolidated Net Income
and (iii) the amount of revenues recognized in such period that were added back
in calculating Consolidated EBITDA in any prior period pursuant to clause
(a)(xi) above.

 

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(i) Consolidated EBITDA plus Consolidated Rent less Consolidated Capital
Expenditures to (ii) Consolidated Interest Charges plus Consolidated Rent plus
cash dividends paid pursuant to Section 6.08(a), in each case for such period
and determined in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any period, the aggregate amount of
interest charges, whether expensed or capitalized, incurred or accrued during
such period by the Borrower and its Consolidated Subsidiaries, solely to the
extent paid or payable (whether during or after such period) in cash (i) minus
non-cash interest expenses during such period related to (x) litigation
reserves, (y) closed store liability reserves, if any, and (z) self-insurance
reserves and (ii) plus, to the extent not otherwise included in such interest
charges, commissions, discounts, yield and other similar fees and charges
incurred pursuant to Factoring Transactions or by Securitization Vehicles in
connection with Securitizations which are payable to any Person other than a
Loan Party, and any other amounts comparable to or in the nature of interest
under any Securitization or Factoring Transaction, including losses on the sale
of Securitization Assets in a Securitization accounted for as a “true sale” or
Factoring Assets in a Factoring Transaction accounted for as a “true sale”.

 

17

 

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Subsidiaries (exclusive of (a) extraordinary items
of gain or loss during such period or gains or losses from Indebtedness
modifications during such period, (b) any gain or loss in connection with any
Asset Sale during such period, other than sales of inventory in the ordinary
course of business, but in the case of any loss only to the extent that such
loss does not involve any current or future cash expenditure, (c) the cumulative
effect of accounting changes during such period and (d) net income or loss
attributable to any Investments in Persons other than Affiliates of the
Borrower), determined on a consolidated basis for such period in accordance with
GAAP.

 

“Consolidated Rent” means, for any period, the consolidated rental expense of
the Borrower and its Consolidated Subsidiaries for such period, and including in
any event rental costs of closed stores for such period whether or not reflected
as an expense in the determination of Consolidated Net Income for such period.

 

“Consolidated Subsidiary” means, with respect to any Person, at any date, any
Subsidiary or other entity the accounts of which would, in accordance with GAAP,
be consolidated with those of such Person in its consolidated financial
statements if such statements were prepared as of such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Debt” means any debt security of the Borrower issued in the capital
markets which, by its terms, may be converted or exchanged, in whole or part, at
the option of the holder thereof into common Equity Interests of the Borrower.

 

“CNAI” means Citicorp North America, Inc.

 

“Credit Card Accounts Receivable” means any receivables or payment intangible
due to any Subsidiary Loan Party from the credit card or debit card issuer in
connection with purchases from and other goods and services provided by such
Subsidiary Loan Party on the following credit cards or debit cards: Visa,
MasterCard, American Express, Diners Club, Discover, JCB, Carte Blanche and such
other credit cards or debit cards as the Borrowing Base Agent shall approve in
its commercially reasonable judgment from time to time, in each case which have
been earned by performance by such Subsidiary Loan Party but not yet paid to
such Subsidiary Loan Party by the credit card or debit card issuer or the credit
card or debit card processor, as applicable.

 

18

 

 

“Credit Card Receivable Advance Rate” means the accounts receivable advance rate
determined in accordance with Section 2.20.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
principal amount of such Lender’s Loans outstanding at such time, such Lender’s
LC Exposure at such time and such Lender’s Swingline Exposure at such time.

 

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

 

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility,
or any combination thereof (as the context requires).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund all or any portion of its Loans unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (ii) fund any
portion of its participations in Letters of Credit or (iii) pay to the
Administrative Agent, any Issuing Bank, any Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans), (b) has notified the
Borrower, the Administrative Agent, any Issuing Bank or any Swingline Lender in
writing that it does not intend or expect to comply with its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent, any Issuing Bank or the
Borrower made in good faith, to provide a certification from an authorized
officer of such Lender in writing to the Administrative Agent and the Borrower
that it will comply with its obligations (and is financially able to meet such
obligations) hereunder to fund prospective Loans and participations in
outstanding Letters of Credit (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
certification by the Administrative Agent and the Borrower), or (d) has, or has
a direct or indirect parent company that has, other than pursuant to an
Undisclosed Administration, (i) become the subject of a proceeding under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, each Swingline Lender and each Lender.

 

19

 

 

“Definitions Annex” means the definitions annex attached hereto as Annex 1 (as
the same may be amended, supplemented or otherwise modified from time to time).

 

“Deposit Account” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Direct Delivery Vendor” has the meaning assigned to such term in the
Intercompany Inventory Purchase Agreement.

 

“Disqualified Preferred Stock” means Preferred Stock of the Borrower that is not
Qualified Preferred Stock.

 

“dollars” and “$” each refer to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Effective Date Indentures” mean, collectively, (a) the Indenture dated as of
December 21, 1998, between Rite Aid and Harris Trust and Savings Bank, as
trustee and (b) the Indenture dated as of August 1, 1993, between Rite Aid and
Morgan Guaranty Trust Company of New York, as trustee.

 

“Eligible Accounts Receivable” means, at any date of determination, all Accounts
that satisfy at the time of creation and continue to meet the same at the time
of such determination the usual and customary eligibility criteria established
from time to time by the Borrowing Base Agent in its commercially reasonable
judgment. On the 2015 Restatement Effective Date, those criteria are:

 

20

 

 

(a)          such Account constitutes an “account” or “chattel paper” within the
meaning of the Uniform Commercial Code of the state in which the Account is
located;

 

(b)          all payments on such Account are by the terms of such Account due
not later than 90 days after the date of service (i.e., the transaction date)
and are otherwise on terms that are normal and customary in the business of the
Borrower and the Subsidiaries;

 

(c)          such Account has been billed and has not remained unpaid for more
than 120 days following the date of service;

 

(d)          such Account is denominated in dollars;

 

(e)          such Account arose from a completed, outright and lawful sale of
goods or the completed performance of services by the applicable Subsidiary Loan
Party and accepted by the applicable Account Debtor, and the amount of such
Account has been properly recognized as revenue on the books of the applicable
Subsidiary Loan Party;

 

(f)          such Account is owned solely by a Subsidiary Loan Party (and has
not been transferred pursuant to a Securitization or a Factoring Transaction);

 

(g)          the proceeds of such Account are payable solely to a Deposit
Account which (A) is under the control of the Collateral Agent and (B) has not
been released or transferred in accordance with Section 5.16 or otherwise;

 

(h)          such Account arose in the ordinary course of business of the
applicable Subsidiary Loan Party;

 

(i)          not more than 50% of the aggregate amount of Accounts from the same
Account Debtor and any Affiliates thereof remain unpaid for more than 120 days
following the date of service;

 

(j)          to the knowledge of the Borrower and the Subsidiaries, no event of
death, bankruptcy, insolvency or inability to pay creditors generally of the
Account Debtor of such Account has occurred, and no notice thereof has been
received;

 

(k)          payment of such Account is not being disputed by the Account Debtor
thereof and is not subject to any material bona fide claim, counterclaim, offset
or chargeback;

 

(l)          such Account complies in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Federal Reserve Board;

 

21

 

 

(m)          with respect to such Account, the Account Debtor (i) is organized
in the United States (or, if such Account Debtor is not organized in the United
States, such Account is supported by a letter of credit approved by the
Collateral Agent in favor of the applicable Subsidiary Loan Party) and (ii) is
not an Affiliate or Subsidiary or an Affiliate of any of the Subsidiaries;

 

(n)          such Account is subject to a perfected first priority security
interest in favor of the Collateral Agent for the benefit of the Lenders
pursuant to the Senior Collateral Documents and is not subject to any other Lien
(other than the Second Priority Lien);

 

(o)          with respect to any such Account for an amount greater than
$5,000,000, the Account Debtor has not been disapproved by the Required Lenders
(based, on the Required Lenders’ reasonable judgment, upon the creditworthiness
of such Account Debtor);

 

(p)          the representations and warranties contained in the Senior Loan
Documents with respect to such Account are true and correct in all material
respects;

 

(q)          such Account does not consist of amounts due from vendors as
rebates or allowances;

 

(r)          such Account is in full force and effect and constitutes a legal,
valid and binding obligation of the Account Debtor, enforceable against such
Account Debtor in accordance with its terms; and

 

(s)          if such Account is purchased by a Subsidiary Guarantor in
connection with an Incremental Securitization Refinancing Facility or a
Securitization Refinancing, then the Borrowing Base Agent shall have completed
its due diligence with respect to such Account, including its completion of, and
satisfaction with, an audit of the Account, in scope, form and substance
reasonably satisfactory to the Borrowing Base Agent.

 

“Eligible Credit Card Accounts Receivable” means, at any date of determination,
any Credit Card Account Receivable that (i) has been earned and represents the
bona fide amounts due to a Subsidiary Loan Party from a credit card or debit
card processor and/or credit card or debit card issuer, and in each case
originated in the ordinary course of business of the applicable Subsidiary Loan
Party and (ii) is not excluded as an Eligible Credit Card Accounts Receivable
pursuant to any of clauses (a) through (i) below. Without limiting the
foregoing, to qualify as an Eligible Credit Card Accounts Receivable, a Credit
Card Account Receivable shall indicate no Person other than a Subsidiary Loan
Party as payee or remittance party. Eligible Credit Card Accounts Receivable
shall not include any Credit Card Account Receivable if:

 

(a)          such Credit Card Account Receivable is not owned by a Subsidiary
Loan Party or such Subsidiary Loan Party does not have good or marketable title
to such Credit Card Account Receivable;

 

22

 

 

(b)          such Credit Card Account Receivable does not constitute (i) an
“Account” (as defined in the UCC), unless such Credit Card Account Receivable is
evidenced by “chattel paper” or an “instrument” of any kind, or (ii) a “Payment
Intangible” (as defined in the UCC);

 

(c)          such Credit Card Account Receivable has been outstanding more than
five Business Days.

 

(d)          the credit card or debit card issuer or credit card or debit card
processor of the applicable credit card or debit card with respect to such
Credit Card Account Receivable is the subject of any bankruptcy or insolvency
proceedings;

 

(e)          such Credit Card Account Receivable is not a valid, legally
enforceable obligation of the applicable credit card or debit card issuer with
respect thereto;

 

(f)          such Credit Card Account Receivable is not subject to a properly
perfected security interest in favor of the Collateral Agent, or is subject to
any Lien whatsoever other than any Lien created pursuant to the Senior Debt
Documents or the Second Priority Debt Documents and any Permitted Encumbrances
contemplated by the processor agreements and for which appropriate reserves (as
determined by the Borrowing Base Agent in the exercise of its commercially
reasonable judgment) have been established or maintained by the Loan Parties;

 

(g)          such Credit Card Account Receivable does not conform in all
material respects to all representations, warranties or other provisions in the
Senior Debt Documents, the Second Priority Debt Documents or in the credit card
or debit card agreements relating to such Credit Card Account Receivable or any
default exists under the applicable credit card or debit card agreement;

 

(h)          such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
or debit card processor fee balances, to the extent of the lesser of the balance
of such Credit Card Account Receivable or unpaid credit card or debit card
processor fees;

 

(i)          such Credit Card Account Receivable is evidenced by “chattel paper”
or an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or

 

(j)          such Credit Card Account Receivable does not meet such other usual
and customary eligibility criteria for Credit Card Account Receivables as the
Borrowing Base Agent may determine from time to time in its commercially
reasonable judgment.

 

23

 

  

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Accounts Receivable, the face amount thereof shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all customary fees and expenses in connection with any
credit card or debit card arrangements and (ii) the aggregate amount of all cash
received in respect thereof but not yet applied by the Subsidiary Loan Party to
reduce the amount of such Eligible Credit Card Accounts Receivable.

 

“Eligible Inventory” means, at any date of determination, all inventory (as
defined in the Uniform Commercial Code) owned by any Subsidiary Loan Party that
satisfies at the time of such determination the usual and customary eligibility
criteria established from time to time by the Borrowing Base Agent in its
commercially reasonable judgment. On the 2015 Restatement Effective Date,
Eligible Inventory shall exclude, without duplication, the following:

 

(a)          any such inventory that has been shipped to a customer, even if on
a consignment or “sale or return” basis, or is otherwise not in the possession
or control of or any Subsidiary Loan Party or a warehouseman or bailee of any
Subsidiary Loan Party;

 

(b)          any inventory against which any Subsidiary Loan Party has taken a
reserve, to the extent of such reserve, to the extent specified by the Borrowing
Base Agent from time to time in its commercially reasonable judgment to reflect
Borrowing Base Factors;

 

(c)          any inventory that has been discontinued or is otherwise of a type
(SKU) not currently offered for sale on a regular basis by the Subsidiary Loan
Parties (including any such inventory obtained in connection with a Business
Acquisition) to the extent specified by the Borrowing Base Agent from time to
time in its commercially reasonable judgment to reflect Borrowing Base Factors;

 

(d)          inventory acquired in a Business Acquisition if the increase in the
Borrowing Base Amount attributable to such inventory is greater than
$50,000,000, unless and until the Borrowing Base Agent has completed or received
(A) an appraisal of such inventory from appraisers satisfactory to the Borrowing
Base Agent, establishes an advance rate and reserves therefor and otherwise
agrees that such inventory shall be deemed Eligible Inventory and (B) such other
due diligence as the Borrowing Base Agent may require, all of the results of the
foregoing in respect of such inventory to be reasonably satisfactory to the
Borrowing Base Agent;

 

(e)          any inventory not located in the United States or otherwise not
subject to a valid and perfected Lien under the Senior Collateral Documents,
subject to no prior or equal Lien;

 

(f)          any supply, scrap or obsolete inventory or inventory that is
otherwise unsaleable;

 

24

 

 



 

(g)          any inventory that is past its expiration date, is damaged or not
in good condition, is a sample used for marketing purposes or does not meet all
material standards imposed by any governmental authority having regulatory
authority over such inventory, except in each case to the extent of its net
realizable value as determined by the Borrowing Base Agent from time to time in
its commercially reasonable judgment;

 

(h)          any inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third Person from whom the
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of such agreement, to the extent that the Borrowing Base Agent determines, in
its commercially reasonable judgment, that such dispute could be expected to
prevent the sale of such inventory;

 

(i)          any inventory which is subject to a negotiable document of title
which has not been delivered to the Administrative Agent;

 

(j)          any inventory to the extent that such inventory is not comprised of
readily marketable materials of a type manufactured, consumed or held for resale
by the Subsidiary Loan Parties in the ordinary course of business;

 

(k)          any inventory to the extent that such inventory consists of raw
materials, component parts and/or work-in-progress;

 

(l)          any inventory in respect of which the applicable representations
and warranties in the Senior Loan Documents are not true and correct in all
material respects;

 

(m)          any inventory to which the Subsidiary Loan Parties do not have good
title or any inventory which a Subsidiary Loan Party holds on consignment or on
a “sale or return” basis; and

 

(n)          any inventory (as notified by the Collateral Agent to the Borrower)
that the Borrowing Base Agent has, in its commercially reasonable judgment,
deemed ineligible in order to reflect Borrowing Base Factors;

 

provided, however, that no inventory which is stored at a distribution center
leased by the Borrower or any other Person shall be considered “Eligible
Inventory” unless the lessor of such leased distribution center of the
Subsidiary Loan Parties shall have executed and delivered to the Collateral
Agent a waiver, reasonably satisfactory to the Borrowing Base Agent, of any
statutory, common law or contractual landlord’s lien with respect to any
inventory of any Subsidiary Loan Party (other than with respect to inventory
located at leased warehouses having a value in the aggregate not to exceed
$40,000,000) and such waiver shall be in full force and effect (or the Borrowing
Base Agent shall have granted a waiver to such compliance), it being understood
that such waivers previously obtained and so delivered pursuant to the Senior
Credit Agreement prior to the 2015 Restatement Effective Date (if continuing in
full force and effect) are reasonably satisfactory to the Borrowing Base Agent.

 

25

 

 

“Eligible Other Inventory Value” means, at any date of determination, an amount
equal to (i) the cost of Eligible Inventory that is Other Inventory (less any
appropriate reserve for obsolete Other Inventory and any profits accrued in
connection with transfers of Other Inventory between the Borrower and the
Subsidiaries or between Subsidiaries) at such date, in dollars, determined in
accordance with GAAP consistently applied and on a basis consistent with that
used in the preparation of the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Lenders pursuant to Section 5.01(a) multiplied by (ii) the Net Orderly
Liquidation Rate with respect to such Other Inventory.

 

“Eligible Pharmaceutical Inventory Value” means, at any date of determination,
an amount equal to (i) the cost of Eligible Inventory that is Pharmaceutical
Inventory (less any appropriate reserve for obsolete Pharmaceutical Inventory
and any profits accrued in connection with transfers of Pharmaceutical Inventory
between the Borrower and the Subsidiaries or between Subsidiaries) at such date,
in dollars, determined in accordance with GAAP consistently applied and on a
basis consistent with that used in the preparation of the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders pursuant to Section 5.01(a) multiplied by
(ii) the Net Orderly Liquidation Rate with respect to such Pharmaceutical
Inventory.

 

“Eligible Script Lists” means, at any date of determination, all lists owned and
maintained on such date by the Subsidiary Loan Parties setting forth Persons
(and addresses, telephone numbers or other contact information therefor) who
currently purchase or otherwise obtain, in any Store owned or operated by any
Subsidiary Loan Party, medication required to be dispensed by a licensed
professional.

 

“Eligible Script Lists Value” means, at any date of determination, the
liquidation value of the Eligible Script Lists in dollars, as most recently
determined in connection with an appraisal performed for purposes of this
Agreement by Washburn & Associates or such other appraisal firm satisfactory to
the Borrowing Base Agent.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

26

 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (h) the existence of any event or
condition that could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any fiscal year, without duplication, of:

 

(a)          net cash proceeds from operating activities adjusted by net
(repayments to) proceeds from accounts receivable securitization as reflected in
the statement of cash flows to the financial statements of the Borrower filed
with the SEC for the applicable fiscal year; minus

 



27

 

  

(b)          the sum of (i) Consolidated Capital Expenditures for such fiscal
year (except to the extent attributable to the incurrence of Capital Lease
Obligations or synthetic lease obligations or otherwise financed by incurring
Long-Term Indebtedness (exclusive of Revolving Loans and Other Revolving Loans),
by issuing Equity Interests (exclusive of any issuance of Equity Interests to
the Borrower or any of the Subsidiaries and any amounts prepaid pursuant to
Section 2.11(c)(ii)), through the receipt of capital contributions (other than
capital contributions made by the Borrower or any of the Subsidiaries) or using
the proceeds of any disposition of assets outside the ordinary course of
business or other proceeds not included in Consolidated Net Income) plus (ii)
cash consideration paid during such fiscal year to make acquisitions or other
capital investments (except to the extent financed by incurring Long-Term
Indebtedness (exclusive of Revolving Loans and Other Revolving Loans), by
issuing Equity Interests (other than to the Borrower or any of the
Subsidiaries), through the receipt of capital contributions (other than capital
contributions made by the Borrower or any of the Subsidiaries) or using the
proceeds of any disposition of assets outside the ordinary course of business or
other proceeds not included in Consolidated Net Income); minus

 

(c)          the aggregate principal amount of Long-Term Indebtedness repaid,
prepaid, repurchased, redeemed or defeased (other than with the proceeds of
Refinancing Indebtedness) by the Borrower and its Consolidated Subsidiaries
during such fiscal year, excluding Indebtedness in respect of Revolving Loans
and Other Revolving Loans (except to the extent accompanied by a corresponding
reduction in Revolving Commitments or Other Revolving Commitments pursuant to
Section 2.08) and Letters of Credit.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income Taxes imposed on (or measured
by) its net income (however denominated) or franchise Taxes, in each case, (i)
imposed by the United States of America, or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
2.19(b)), any U.S. Federal withholding Tax that (i) is in effect and would apply
to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding Tax
pursuant to Section 2.17(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 



“Existing Additional Senior Debt” means Additional Senior Debt outstanding on
the 2013 Restatement Effective Date, consisting of the Borrower’s 2020 8.00%
Notes.

 



28

 

  

“Existing Guaranteed Unsecured Indebtedness” means Indebtedness outstanding as
of the 2013 Restatement Effective Date under the 2017 9.5% Notes and the 2020
9.25% Senior Notes.

 

“Existing Non-Guaranteed Indebtedness” means Indebtedness outstanding as of the
2013 Restatement Effective Date under the Borrower’s 2015 8.5% Convertible
Notes, the Borrower’s 7.7% Notes due 2027 and the Borrower’s 6.875% Notes due
2028.

 

“Existing Second Priority Debt” means Indebtedness outstanding as of the 2013
Restatement Effective Date under the 2017 7.5% Notes, the Borrower’s 10.25%
Notes due 2019 and the Second Priority Tranche 1 Term Loans.

 

“Factoring Assets” means any accounts receivable owed to the Borrower or any
Subsidiary (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from the sale of goods or services, all
collateral securing such accounts receivable, all contracts and contract rights
and all guarantees or other obligations in respect of such accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred in connection with the
factoring of accounts receivable and which are sold, transferred or otherwise
conveyed by the Borrower or a Subsidiary pursuant to a Factoring Transaction
permitted by this Agreement.

 

“Factoring Notice” means a written notice delivered by the Borrower to the
Administrative Agent at least 30 days after the termination of any
Securitization program indicating that the Borrower or its Subsidiaries intend
to engage in a Factoring Transaction.

 

“Factoring Transaction” means any transaction or series of transactions entered
into by the Borrower and any Subsidiaries pursuant to which the Borrower or such
Subsidiaries sells, conveys or otherwise transfers (or purports to sell, convey
or otherwise transfer) Factoring Assets of the Borrower or such Subsidiaries to
a non-related third party factor on market terms as determined in good faith by
the senior management of the Borrower; provided that (i) no portion of any
Indebtedness deemed to exist as a result of such Factoring Transaction (x) is
incurred or Guaranteed by the Borrower or any other Subsidiary (in each case,
other than as permitted pursuant to Section 6.01(a)(xvi)), (y) is recourse to
the Borrower or any other Subsidiary (in each case, other than as permitted
pursuant to Section 6.01(a)(xvi)) and (z) is secured (contingently or otherwise)
by any Lien on assets of the Borrower or any other Subsidiary (other than by the
Factoring Assets to be sold, conveyed or transferred to the third party factor),
(ii) such Factoring Transaction is consummated pursuant to customary contracts,
arrangements or agreements entered into with respect to the sale, purchase and
servicing of Factoring Assets on market terms for similar factoring, and
(iii) in connection with such Factoring Transaction, the third party factor
enters into an intercreditor arrangement reasonably acceptable to, and approved
in writing by, the Collateral Agent.

 

29

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Covenant Effectiveness Period” means each period on or after the 2015
Restatement Effective Date commencing on and including any date (a) on which
Revolver Availability is less than (i) in the case of dates prior to the 8.00%
Secured Note Repayment Date, $175,000,000 and (ii) in the case of dates on and
after the 8.00% Secured Note Repayment Date, $200,000,000, or (b) which is the
third consecutive Business Day on which Revolver Availability is less than (i)
in the case of dates prior to the 8.00% Secured Note Repayment Date,
$225,000,000 and (ii) in the case of dates on or after the 8.00% Secured Note
Repayment Date, $250,000,000, and, in each case, ending on and excluding the
first day thereafter, if any, which is the 30th consecutive calendar day on
which Revolver Availability is equal to or greater than (i) in the case of dates
prior to the 8.00% Secured Note Repayment Date, $225,000,000, and (ii) in the
case of dates on or after the 8.00% Secured Note Repayment Date, $250,000,000.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, vice president of financial accounting or controller of the
Borrower.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, any Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, any Lender, with respect to such Borrower, that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes. For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 



“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s LC Exposure with respect
to Letters of Credit issued by such Issuing Bank other than LC Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to any Swingline Lender, such Defaulting Lender’s Applicable
Percentage of outstanding Swingline Loans made by such Swingline Lender other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

 



30

 

 

“Fundamental Change” means a “Fundamental Change” as defined in the 2015 8.5%
Convertible Note Indenture as in effect on the 2015 Restatement Effective Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Government Lockbox Account” shall have the meaning assigned to such term in the
Senior Subsidiary Security Agreement.

 

“Government Lockbox Account Agreement” shall have the meaning assigned to such
term in the Senior Subsidiary Security Agreement.

 

“Government Lockbox Account Bank” shall have the meaning assigned to such term
in the Senior Subsidiary Security Agreement.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

 

“Grantor” shall have the meaning assigned to such term in the Senior Subsidiary
Security Agreement.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 



“Hazardous Materials” means (a) petroleum products and byproducts, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, radon gas,
chlorofluorocarbons and all other ozone-depleting substances, or (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 



31

 

  

“Hedging Agreement” means any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions) or any combination of the foregoing transactions.

 

“HIPAA” has the meaning assigned to such term in Section 3.07.

 

“Incremental Commitment” has the meaning assigned to such term in Section 2.21.

 

“Incremental Facility” has the meaning assigned to such term in Section 2.21.

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21.

 

“Incremental Senior Debt Refinancing Facility” has the meaning assigned to such
term in Section 2.21.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all Disqualified Preferred Stock valued,
as of the date of determination, at the greater of (i) the maximum aggregate
amount that would be payable upon maturity, or upon the mandatory redemption,
repayment or repurchase thereof and (ii) the maximum liquidation preference of
such Disqualified Preferred Stock. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

32

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Senior Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indentures” mean, collectively, the Effective Date Indentures and the
Restatement Date Indenture.

 

“Integration Expenses” means, for any period, the amount of expenses that (a)
are directly attributable to the integration of any acquisition by the Borrower
or any consolidated Subsidiary consummated during such period and (b) will not
recur once the integration of such acquisition is complete.

 

“Intercompany Inventory Purchase Agreement” means the Intercompany Inventory
Purchase Agreement dated as of June 12, 2000 (as amended), among the Borrower,
Rite Aid Hdqtrs. Corp., the Distribution Subsidiaries named therein and the
Operating Subsidiaries named therein.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or a Term Borrowing in accordance with
Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (x) on the numerically
corresponding day in the calendar month that is one, two, three or six and, if
agreed to by all Lenders in the applicable Class, 12 months thereafter, (y) in
the case of Revolving Loans, seven days thereafter or (z) in the case of
Revolving Loans, six weeks thereafter if, at the time of the relevant Borrowing,
all Lenders participating therein agree to make an interest period of such
duration available, in each case as the Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (unless, in the
case of Interest Periods of one, two, three or six months, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day), (ii) any Interest Period
of one, two, three or six months that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) there
shall be no more than two Revolving Loans with a seven day Interest Period at
any time outstanding. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

33

 

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that Screen Rate is available that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Inventory” has the meaning assigned to such term in the Intercompany Inventory
Purchase Agreement.

 

“Investment” by any Person in any other Person means (i) any direct or indirect
loan, advance or other extension of credit or capital contribution to or for the
account of such other Person (by means of any transfer of cash or other property
to any Person or any payment for property or services for the account or use of
any Person, or otherwise), (ii) any direct or indirect purchase or other
acquisition of any Equity Interests, bond, note, debenture or other debt or
equity security or evidence of Indebtedness, or any other ownership interest
(including, any option, warrant or any other right to acquire any of the
foregoing), issued by such other Person, whether or not such acquisition is from
such or any other Person, (iii) any direct or indirect payment by such Person on
a Guarantee of any obligation of or for the account of such other Person or any
direct or indirect issuance by such Person of such a Guarantee (provided,
however, that for purposes of Section 6.04, payments under Guarantees not
exceeding the amount of the Investment attributable to the issuance of such
Guarantee will not be deemed to result in an increase in the amount of such
Investment) or (iv) any other investment of cash or other property by such
Person in or for the account of such other Person. Any repurchase by the
Borrower of its own Equity Interests or Indebtedness shall not constitute an
Investment for purposes of this Agreement. The amount of any Investment shall be
the original principal or capital amount thereof less all returns of principal
or equity thereon (and without adjustment by reason of the financial condition
of such other Person) and shall, if made by the transfer or exchange of property
other than cash, be deemed to have been made in an original principal or capital
amount equal to the fair market value of such property at the time of such
transfer or exchange.

 

“Issuing Bank Agreement” has the meaning assigned to such term in Section
2.05(i).

 

“Issuing Banks” means Citibank, N.A., Bank of America, N.A., General Electric
Capital Corporation, Wells Fargo Bank, N.A. and any other Lender designated as
an Issuing Bank in accordance with the provisions of Section 2.05(k), in each
case in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(i). An Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Banks” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

34

 

 

“Joint Venture” means, with respect to any Person, at any date, any other Person
in whom such Person directly or indirectly holds an Investment consisting of an
Equity Interest, and whose financial results would not be consolidated under
GAAP with the financial results of such Person on the consolidated financial
statements of such Person, if such statements were prepared in accordance with
GAAP as of such date.

 

“Latest Maturity Date” means, at any date of determination, the latest of
(a) the Revolving Maturity Date and (b) the latest maturity date of any Term
Loan or Other Revolving Loan, in each case as extended in accordance with this
Agreement from time to time.

 

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.05, subject to the
limitation set forth in Section 2.05(a) that the aggregate amount of Letters of
Credit issued by any Issuing Bank shall not exceed $125,000,000 at any time
outstanding.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons that were lenders hereunder on the 2015 Restatement
Effective Date (after giving effect to the Transactions on such date) and any
other Person that shall have become a party hereto pursuant to an Assignment and
Acceptance, an Incremental Facility Amendment or a Refinancing Amendment, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently completed on or prior to such date.

 

35

 

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided further that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“LIFO Adjustments” means, for any period, the net adjustment to costs of goods
sold for such period required by the Borrower’s LIFO inventory method,
determined in accordance with GAAP.

 

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, as applicable, and one or
more Accepting Lenders.

 

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 9.19(a).

 

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement (including, unless the context otherwise requires, Other Revolving
Loans and Term Loans).

 

“Lockbox Account” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Margin Stock” means “margin stock”, as such term is defined in Regulation U of
the Board.

 

36

 

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties, condition (financial or otherwise), or prospects
of the Borrower and the Subsidiaries, taken as a whole, (b) the ability of any
Loan Party to perform any of its material obligations under any Senior Loan
Document to which it is a party or (c) the legality, validity or enforceability
of the Senior Loan Documents (including, without limitation, the validity,
enforceability or priority of security interests granted thereunder) or the
rights of or benefits or remedies available to the Lenders under any Senior Loan
Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of this definition, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its
business of rating debt securities.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means:

 

(a)          with respect to any Asset Sale, an amount equal to the cash
proceeds received by the Borrower or any of the Subsidiaries from or in respect
of such Asset Sale (including, when received, any cash proceeds received in
respect of any noncash proceeds of any Asset Sale), less the sum of

 

(i)          reasonable costs and expenses paid or incurred in connection with
such transaction, including, without limitation, any underwriting brokerage or
other customary selling commissions and reasonable legal, advisory and other
fees and expenses (including title and recording expenses, associated
therewith), payments of unassumed liabilities relating to the assets sold and
any severance and termination costs;

 

(ii)          the amount of any Indebtedness (or Attributable Debt), together
with premium or penalty, if any, and accrued interest thereon (or comparable
obligations in respect of Attributable Debt) secured by a Lien on (or if
Attributable Debt, the lease of) any asset disposed of in such Asset Sale and
discharged from the proceeds thereof, but only to the extent such Lien has
priority over the Senior Lien and the Second Priority Lien;



 

(iii)          any taxes actually paid or to be payable by such Person (as
estimated by a senior financial or accounting officer of the Borrower, giving
effect to the overall tax position of the Borrower) in respect of such Asset
Sale; and

 



37

 

 

(iv)          the portion of such cash proceeds which the Borrower determines in
good faith and reasonably should be reserved for post-closing adjustments,
including, without limitation, indemnification payments and purchase price
adjustments, provided, that on the date that all such post-closing adjustments
have been determined, the amount (if any) by which the reserved amount in
respect of such Asset Sale exceeds the actual post-closing adjustments payable
by the Borrower or any of the Subsidiary Loan Parties shall constitute Net Cash
Proceeds on such date;

 

(b)          with respect to the proceeds received by the Borrower or a
Subsidiary from or in respect of an issuance in the public or private capital
markets of long-term debt securities, of equity securities or of equity-linked
(e.g., trust preferred) securities, an amount equal to the cash proceeds
received by the Borrower or any of the Subsidiaries from or in respect of such
issuance, less any reasonable transaction costs, including investment banking
and underwriting fees, discounts and commissions and any other expenses
(including legal fees and expenses) reasonably incurred by such Person in
respect of such issuance;

 

(c)          with respect to any Securitization, an amount equal to the cash
proceeds received by the Borrower or any of the Subsidiary from or in respect of
such Securitization, less any reasonable transaction costs, including investment
banking and underwriting fees, discounts and commissions and any other expenses
(including legal fees and expenses) reasonably incurred by such Person in
respect of such Securitization; and

 

(d)          with respect to a Casualty/Condemnation, the amount of
Casualty/Condemnation Proceeds.

 

“Net Orderly Liquidation Rate” means, with respect to any type of inventory, at
any date of determination, the net orderly liquidation rate with respect to such
type of inventory, expressed as a percentage of carrying cost after giving
effect to reserves, as determined by Hilco Appraisal Services, LLC (or another
appraisal firm chosen by the Borrowing Base Agent) in connection with the most
recent appraisal of inventory of the Borrower and the Subsidiaries.

  

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Borrower and the
Subsidiaries to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans and Permitted First Priority Debt) secured by
such asset and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) by the Borrower and the Subsidiaries, and the amount of any reserves
established by the Borrower and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by a Financial Officer).

 



38

 

 

“Non-ABL Priority Collateral” means all of the following assets that constitute
Collateral, whether now owned or hereafter acquired and wherever located: (a)
all Equipment, all real property and interests therein (including both fee and
leasehold interests) and all Fixtures; (b) all Intellectual Property; (c) all
Equity Interests and other Investment Property (other than Investment Property
constituting ABL Priority Collateral under clause (d) or (g) of the definition
of such term); (d) all Commercial Tort Claims; (e) all insurance policies
relating to Non-ABL Priority Collateral, but, for the avoidance of doubt,
excluding business interruption insurance and credit insurance with respect to
any Accounts; (f) except to the extent constituting ABL Priority Collateral
under clause (g) of the definition of such term, all Documents, all General
Intangibles, all Instruments and all Letter of Credit Rights; (g) all other
Collateral not constituting ABL Priority Collateral; (h) all collateral and
guarantees given by any other Person with respect to any of the foregoing, and
all Supporting Obligations (including Letter-of-Credit Rights) with respect to
any of the foregoing; (i) all books and Records to the extent relating to any of
the foregoing; and (j) all products and Proceeds of the foregoing.
Notwithstanding the foregoing, the term “Non-ABL Priority Collateral” shall not
include any assets referred to in clauses (a) through (f) of the definition of
the term “ABL Priority Collateral”. Capitalized terms used in this definition
but not defined herein have the meanings assigned to them in the Senior
Subsidiary Security Agreement or the New York UCC, as applicable.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Obligors” means Rite Aid, the Subsidiary Guarantors, the Subsidiary Loan
Parties and any other Person who is liable for any of the Secured Obligations.

 

“Offer Period” has the meaning assigned to such term in Section 2.21.

 

“Operating Subsidiary” has the meaning assigned to such term in the Intercompany
Inventory Purchase Agreement.

 

“Optional Debt Repurchase” means any optional or voluntary repurchase,
redemption, retirement or defeasance (for cash or in exchange for Indebtedness
permitted hereunder) by the Borrower or any Subsidiary of any Indebtedness of
the Borrower.

 

39

 

 

“Original Agreement” means this Agreement as amended and in effect immediately
prior to the effectiveness of the 2015 Amendment and Restatement Agreement on
the 2015 Restatement Effective Date.

 

“Other Connection Taxes” means, with respect to any Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Senior Loan
Document, or sold or assigned an interest in any Loan or Senior Loan Document).

 

“Other Inventory” means all inventory other than Pharmaceutical Inventory.

 

“Other Inventory Advance Rate” means the other inventory advance rate determined
in accordance with Section 2.20.

 

“Other Revolving Availability Period” means the period from and including the
date of the effectiveness of the applicable Other Revolving Commitments to but
excluding the date of termination of the applicable Other Revolving Commitments,
or as otherwise provided for in the applicable Refinancing Amendment or Loan
Modification Agreement.

 

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments that result from (a) a modification of the Revolving Credit
Commitments pursuant to a Loan Modification Offer or (b) a Refinancing
Amendment.

 

“Other Revolving Exposures” means, at any time, the sum of (a) the outstanding
principal amount of all Loans made pursuant to Other Revolving Commitments of
any Class at such time, plus (b) the aggregate undrawn outstanding amount of
Letters of Credit issued pursuant to Other Revolving Commitments of such Class
at such time, plus (c) the aggregate amount of disbursements made pursuant to
Letters of Credit issued pursuant to Other Revolving Commitments of such Class
that have not yet been reimbursed by or on behalf of the Borrower at such time,
in each case to the extent not included in the Revolving Exposures at such time.

 

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

 

“Other Taxes” means any and all present or future recording, filing, stamp,
court or documentary, excise, transfer, sales, property or similar Taxes,
charges or levies arising from any payment made under any Senior Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Senior Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.19).

 

40

 

 

“Parent Undertaking” means an agreement by the Borrower to cause a Subsidiary
other than a Securitization Vehicle to perform its obligations under the
instruments governing a Securitization which agreement (a) contains terms that
are customarily included in securitizations of accounts receivable involving
comparable companies and (b) does not provide for any Guarantee of payment or
other credit support in respect of Securitization Assets or Third Party
Interests.

 

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Schedule 8 to the
Senior Subsidiary Security Agreement or any other form approved by the Agents.

 

“Permitted Amendments” shall have the meaning assigned to such term in
Section 9.19(c).

 

“Permitted Disposition” means any of the following, other than sales of
Securitization Assets in a Securitization:

 

(a)          dispositions of inventory at retail, cash, cash equivalents and
other cash management investments and obsolete, unused, uneconomic or
unnecessary equipment or inventory, in each case in the ordinary course of
business;

 

(b)          a disposition to a Subsidiary Loan Party, provided that if the
property subject to such disposition constitutes Collateral immediately before
giving effect to such disposition, such property continues to constitute
Collateral subject to the Senior Lien and the Second Priority Lien;

 

(c)          a sale or discount, in each case without recourse and in the
ordinary course of business, of overdue Accounts (as defined in the Senior
Credit Agreement) arising in the ordinary course of business, but only to the
extent such Accounts are no longer Eligible Accounts Receivable (as defined in
the Senior Credit Agreement) and such sale or discount is in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale);

 

(d)          Basket Asset Sales; and

 

(e)          sales of Accounts Receivable (as defined in the Senior Subsidiary
Security Agreement) relating to worker’s compensation claims to collection
agencies pursuant to the Borrower’s customary cash management procedures.

 

41

 

 

“Permitted Encumbrances” means:

 

(a)          Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.05;

 

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)          judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

 

(g)          licenses, sublicenses, leases or subleases granted in the ordinary
course of business with respect to real property;

 

(h)          landlord Liens arising by law securing obligations not overdue by
more than 60 days or being contested in good faith; and

 

(i)          Liens in favor of a credit card or debit card processor arising in
the ordinary course of business under any processor agreement and relating
solely to the amounts paid or payable by, or customary deposits or reserves held
by, such credit card or debit card processor;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

42

 

“Permitted First Priority Debt” means any Indebtedness incurred by the Borrower
and Guaranteed by the Subsidiary Guarantors pursuant to the Senior Subsidiary
Guarantee Agreement and not Guaranteed by any other Subsidiary which is secured
by the Senior Collateral pursuant to the Senior Collateral Documents on a pari
passu basis (but without regard to control of remedies) with the Senior Loan
Obligations and is not secured by any other assets of the Borrower or any
Subsidiary; provided, however, that (a) such Indebtedness is permitted to be
incurred, secured and Guaranteed on such basis by each Senior Debt Document and
each Second Priority Debt Document, (b) such Indebtedness constitutes
Refinancing Indebtedness in respect of Term Loans or other Loans, Revolving
Commitments or Other Revolving Commitments, Permitted First Priority Debt
incurred pursuant to Section 6.01(a)(i) or any combination of the foregoing,
(c) such Indebtedness has a later maturity and a longer weighted average life
than the Refinanced Debt (as defined in “Refinancing Indebtedness”) in respect
of which such Indebtedness is Refinancing Indebtedness, (d) such Indebtedness
bears an interest rate not in excess of the market interest rate with respect to
such type of Indebtedness as of the time of its issuance or incurrence, (e) at
the option of the Borrower, such Indebtedness may contain market call and
make-whole provisions as of the time of its issuance or incurrence, (f) the
senior management of the Borrower determines in good faith that such
Indebtedness contains covenants (including with respect to amortization and
convertibility) and events of default on market terms and (g) the Representative
for the holders of such Indebtedness shall have become party to (i) the
Collateral Trust and Intercreditor Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.12 thereof and (ii) the Senior Lien
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
in, Section 5.02(c) thereof, provided that, if such Indebtedness will be the
initial Permitted First Priority Debt incurred by the Borrower, then the
Borrower, the Subsidiary Guarantors, the Senior Collateral Agent and the
Representative for such Indebtedness shall have executed and delivered the
Senior Lien Intercreditor Agreement. Permitted First Priority Debt shall include
any Registered Equivalent Notes and Guarantees thereof by the Subsidiary
Guarantors pursuant to the Senior Subsidiary Guarantee Agreement issued in
exchange thereof.

 

“Permitted Investments” means any investment by any Person in (a) direct
obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, (b) commercial paper
rated at least A-1 by S&P and P-1 by Moody’s, (c) time deposits with, including
certificates of deposit issued by, any office located in the United States of
any bank or trust company which is organized or licensed under the laws of the
United States or any state thereof and has capital, surplus and undivided
profits aggregating at least $500,000,000, (d) repurchase agreements with
respect to securities described in clause (a) above entered into with an office
of a bank or trust company meeting the criteria specified in clause (c) above,
provided in each case that such investment matures within one year from the date
of acquisition thereof by such Person or (e) money market mutual funds at least
80% the assets of which are held in investments referred to in clauses (a)
through (d) above (except that the maturities of certain investments held by any
such money market funds may exceed one year so long as the dollar-weighted
average life of the investments of such money market mutual fund is less than
one year).

 

43

 

 

“Permitted Second Priority Debt” means Second Priority Debt of the Borrower;
provided that (a) the terms of any such Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Senior Loan Documents, (b) if such Indebtedness is issued or
incurred to Refinance existing Indebtedness, such Indebtedness has a later
maturity and a longer weighted average life than such existing Indebtedness,
(c) such Indebtedness bears an interest rate not in excess of the market
interest rate with respect to such type of Indebtedness as of the time of its
issuance or incurrence, (d) at the option of the Borrower, such Indebtedness may
contain market call and make-whole provisions as of the time of its issuance or
incurrence, (e) the senior management of the Borrower determines in good faith
that such Indebtedness contains covenants (including with respect to
amortization and convertibility) and events of default on market terms and (f)
notwithstanding clause (ii) of the definition of the term “Second Priority
Debt”, such Indebtedness may mature prior to the date that is 90 days after the
Latest Maturity Date in effect on the date of issuance of such Indebtedness to
the extent such Second Priority Debt (i) constitutes Refinancing Indebtedness in
respect of (A) Indebtedness under this Agreement, (B) Permitted First Priority
Debt incurred under Section 6.01(a)(i) or (C) Permitted Second Priority Debt
incurred under Section 6.01(a)(i) or (ii) is permitted by Section 6.01(a)(vii)
or Section 6.01(a)(xvi)(C).

 

“Permitted Split-Priority Intercreditor Agreement” has the meaning assigned to
such term in the definition of “Split-Priority Term Loan Debt” herein.

 

“Permitted Split-Priority Term Loan Debt” means Split-Priority Term Loan Debt of
the Borrower; provided that (a) if such Indebtedness is issued or incurred to
Refinance existing Indebtedness, such Indebtedness has a later maturity and a
longer weighted average life than such existing Indebtedness, (b) such
Indebtedness bears an interest rate (including a cost of funds rate such as
Adjusted LIBOR plus margins) and includes amortization provisions not in excess
of the market interest rates and amortization provisions with respect to similar
term loan Indebtedness as of the time of its issuance or incurrence, (c) at the
option of the Borrower, such Indebtedness may contain prepayment premium
provisions as of the time of its issuance or incurrence, (d) the senior
management of the Borrower determines in good faith that such Indebtedness
contains covenants and events of default on market terms and (e) notwithstanding
clause (ii) of the definition of the term “Split-Priority Term Loan Debt”, such
Indebtedness may mature prior to the date that is 90 days after the Latest
Maturity Date in effect on the date of issuance of such Indebtedness to the
extent such Split-Priority Term Loan Debt (i) constitutes Refinancing
Indebtedness in respect of (A) Indebtedness under this Agreement, (B) Permitted
First Priority Debt incurred under Section 6.01(a)(i) or (C) Permitted Second
Priority Debt incurred under Section 6.01(a)(i) or (ii) is permitted by
Section 6.01(a)(vii) or Section 6.01(a)(xvi)(C).

 

“Permitted Unsecured Indebtedness” means unsecured Indebtedness (including
Indebtedness incurred under convertible debt instruments) of the Borrower;
provided that (a) the terms of any such Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Senior Loan Documents, (b) if such Indebtedness is issued or
incurred to refinance existing Indebtedness, such Indebtedness has a later
maturity and a longer weighted average life than such existing Indebtedness, (c)
such Indebtedness bears an interest rate not in excess of the market interest
rate with respect to such type of Indebtedness as of the time of its issuance or
incurrence, (d) at the option of the Borrower, such Indebtedness may contain
market call and make-whole provisions as of the time of its issuance or
incurrence and (e) the senior management of the Borrower determines in good
faith that such Indebtedness contains covenants (including with respect to
amortization and convertibility) and events of default on market terms.

 

44

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pharmaceutical Inventory” means all inventory consisting of products that can
be dispensed only on order of a licensed professional.

 

“Pharmaceutical Inventory Advance Rate” means the pharmaceutical inventory
advance rate determined in accordance with Section 2.20.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate has any liability or is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.16(b).

 

“Preferred Stock” means, with respect to any corporation, capital stock issued
by such corporation that is entitled to a preference or priority, in respect of
dividends or distributions upon liquidation, over some other class of capital
stock issued by such corporation.

 

“Prepayment Event” means:

 

(a)          any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than (i) sales, transfers or other dispositions described in
clauses (i), (iii), (iv), (vi) and (vii) of Section 6.05, (ii) sales, transfers
or other dispositions described in clause (v) of Section 6.05 to the extent the
resulting aggregate Net Proceeds from all such sales, transfers or other
dispositions do not exceed $50,000,000 and (iii) other sales, transfers or
dispositions resulting in aggregate Net Proceeds not exceeding $10,000,000
during any fiscal year of the Borrower; or

 

(b)          any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary; or

 

(c)          the incurrence by the Borrower or any Subsidiary of any
Indebtedness, other than (i) Indebtedness described in clauses (i), (ii), (iii),
(iv), (v), (vi), (ix), (x), (xi), (xii), (xiii), (xiv), (xv), (xvi), (xvii) and
(xviii) of Section 6.01(a), (ii) extensions, renewals, refinancings or
replacements of Indebtedness described in clauses (vii) and (viii) of
Section 6.01(a) and (iii) Indebtedness described in clauses (vii) and (viii) of
Section 6.01(a) to the extent the proceeds of such Indebtedness are used to fund
a Business Acquisition.

 

45

 

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City. The Prime Rate is not intended to be the lowest rate of interest
charged by the Citibank in connection with extensions of credit to debtors; and
each change in the Prime Rate shall be effective on the date such change is
publicly announced as being effective.

 

“Qualified Preferred Stock” means Preferred Stock of the Borrower that does not
require any cash payment (including in respect of redemptions or repurchases),
other than in respect of cash dividends, before the date that is six months
after the Latest Maturity Date.

 

“Reduction” means, when applied to any Debt Facility, (a) the permanent
repayment of outstanding loans (or obligations in respect of Attributable Debt)
under such Debt Facility, (b) the permanent reduction of outstanding lending
commitments under such Debt Facility or (c) the permanent cash collateralization
of outstanding letters of credit under such facility (together with the
termination of any lending commitments utilized by such letters of credit).

 

“Refinance” means, with respect to any issuance of Indebtedness, to replace,
renew, extend, refinance, repay, refund, repurchase, redeem, defease or retire,
or to issue Indebtedness in exchange or as a replacement therefor, including any
successive Refinancing. “Refinanced” and “Refinancing” shall have correlative
meanings.

 

“Refinanced Debt” has the meaning set forth in the definition of the term
“Refinancing Indebtedness”.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and each Subsidiary Loan Party, as
applicable, (b) the Administrative Agent and (c) each Additional Lender and
Lender that agrees to provide any portion of the Refinancing Indebtedness being
incurred pursuant thereto, in accordance with Section 6.01(c).

 

46

 

 

“Refinancing Indebtedness” means Indebtedness (which shall be deemed to include
Attributable Debt, Revolving Commitments, any Other Revolving Commitments and
any other revolving commitments solely for the purposes of this definition),
including any successive Refinancing Indebtedness, (a) issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, existing Indebtedness (provided that, if such existing
Indebtedness is revolving Indebtedness, there is a corresponding reduction in
the applicable lending commitments), Third Party Interests or Attributable Debt,
the Revolving Commitments or other revolving commitments (including Additional
Senior Debt or any successive Refinancing Indebtedness) (“Refinanced Debt”) or
(b) incurred pursuant to any Other Revolving Commitments that constitute
Refinancing Indebtedness pursuant to clause (a) above; provided that (i) the
terms of any such Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are otherwise permitted by the Senior
Loan Documents, (ii) such extending, renewing or refinancing Indebtedness
(including, if such Indebtedness includes any Other Revolving Commitments, the
unused portion of such Other Revolving Commitments) is in an original aggregate
principal amount not greater than the aggregate principal amount of, and unpaid
interest on, the Refinanced Debt (and, in the case of Refinanced Debt
consisting, in whole or in part, of unused Revolving Commitments or Other
Revolving Commitments, the amount thereof) plus the amount of any premiums paid
thereon, fees and expenses associated therewith and original issue discount
related to such extending, renewing or refinancing Indebtedness, (iii) such
Indebtedness has a later maturity and a longer weighted average life than the
Refinanced Debt, (iv) such Indebtedness bears an interest rate not in excess of
the market interest rate with respect to such type of Indebtedness as of the
time of its issuance or incurrence, (v) at the option of the Borrower, such
Indebtedness may contain market call and make-whole provisions as of the time of
its issuance or incurrence, (vi) if the Refinanced Debt or any Guarantees
thereof are subordinated in right of payment to the Senior Loan Obligations,
such Indebtedness shall be subordinated in right of payment to the Senior Loan
Obligations, on terms no less favorable, taken as a whole, to the holders of the
Senior Loan Obligations than the subordination terms of such Refinanced Debt or
Guarantees thereof (and no Loan Party nor any of its subsidiaries that has not
guaranteed such Refinanced Debt guarantees such Indebtedness), (vii) unless such
Indebtedness is incurred pursuant to this Agreement (including any Refinancing
Amendment executed in accordance with Section 6.01(c) or Loan Modification
Agreement executed in accordance with Section 9.19), the senior management of
the Borrower determines in good faith that such Indebtedness contains covenants
(including with respect to amortization and convertibility) and events of
default on market terms, (viii) such Indebtedness is benefited by Guarantees (if
any) which, taken as a whole, are not materially less favorable to the Lenders
than the Guarantees (if any) in respect of such Refinanced Debt, (ix) if such
Refinanced Debt or any Guarantees thereof are secured, (1) such Indebtedness and
any Guarantees thereof are either unsecured or secured only by such property or
assets as secured the Refinanced Debt and Guarantees thereof and not any
additional property or assets of the Borrower or any Subsidiary (other than
(A) property or assets acquired after the issuance or incurrence of such
Refinancing Indebtedness that would have been subject to the Lien securing
refinanced Indebtedness if such Indebtedness had not been refinanced,
(B) additions to the property or assets subject to the Lien, (C) the proceeds of
the property or assets subject to the Lien and (D) if such Refinancing
Indebtedness consists in whole or in part of Revolving Commitments or Other
Revolving Commitments, cash or cash equivalents to secure obligations in respect
of letters of credit issued thereunder) and (2) if such Refinanced Debt is
Second Priority Debt and such Indebtedness is secured, such Indebtedness must be
Permitted Second Priority Debt, (x) if such Refinanced Debt and any Guarantees
thereof are unsecured, such Indebtedness and Guarantees thereof are also
unsecured, (xi) any Net Cash Proceeds of such Indebtedness (other than any such
Indebtedness that consists of unused Revolving Commitments or Other Revolving
Commitments) are used no later than 45 days following receipt thereof to repay
the Refinanced Debt and pay any accrued interest, fees, premiums (if any) and
expenses in connection therewith, provided that, if such Refinanced Debt (other
than unused Revolving Commitments or unused Other Revolving Commitments)
comprises Indebtedness under this Agreement or Additional Senior Debt, then such
Refinanced Debt shall be repaid, defeased or satisfied and discharged, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, on the date such Indebtedness is issued, incurred or obtained; and
provided, further, that to the extent that such Refinanced Debt consists, in
whole or in part, of Revolving Commitments, Other Revolving Commitments or other
revolving commitments (or Revolving Loans, Other Revolving Loans, Swingline
Loans or other revolving loans incurred pursuant to any Revolving Commitments,
Other Revolving Commitments or other revolving commitments, as applicable), such
Revolving Commitments, Other Revolving Commitments or other revolving
commitments, as applicable, shall be terminated, and all accrued fees in
connection therewith shall be paid, on the date such Indebtedness is issued,
incurred or obtained, and (xii) if such Refinanced Debt is Indebtedness incurred
under this Agreement or Additional Senior Debt and the Refinancing Indebtedness
in respect thereof will be secured, then such Refinancing Indebtedness must be
(A) Permitted First Priority Debt, (B) incurred pursuant to this Agreement
(including pursuant to a Refinancing Amendment) or (C) Permitted Second Priority
Debt.

 

47

 

 

“Register” has the meaning set forth in Section 9.04.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees and advisors
of such Person and such Person’s Affiliates.

 

“Representatives” means the Senior Representatives, the Second Priority
Representatives and the Split-Priority Representatives.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Other
Revolving Exposures, outstanding Term Loans and unused Commitments representing
more than 50% of the sum of the total Revolving Exposures, Other Revolving
Exposures, outstanding Term Loans and unused Commitments at such time.

 

“Restatement Date Indenture” means the 2017 7.5% Note Indenture.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, except dividends payable solely in shares of the
Borrower’s common stock or Qualified Preferred Stock) with respect to any Equity
Interests in the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property, except payments made solely with common equity),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or any Subsidiary or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or any Subsidiary;
provided that in no event shall (a) any exchange of Qualified Preferred Stock
with other Qualified Preferred Stock or (b) any payment or other distribution in
respect of any Indebtedness pursuant to any of clauses (i) through (xi) of
Section 6.08(b) deemed a Restricted Payment.

 

48

 

 

“Revolver Availability” means, on any date of determination, the maximum amount
of Revolving Loans or Other Revolving Loans that could be made to the Borrower
on such date pursuant to Section 2.01(a) or pursuant to any Refinancing
Amendment or Loan Modification Agreement pursuant to the use of unused
Commitments on such date; provided, however, that until, and for all periods
prior to, the 8.00% Secured Note Repayment Date, Revolver Availability will
(including for purposes of determining Average Revolver Availability) exclude
and be calculated without regard to any Revolving Commitments the utilization of
which is conditioned on the 8.00% Secured Note Repayment.

 

“Revolving Availability Period” means the period from and including the 2015
Restatement Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate amount
of the Lenders’ Revolving Commitments on the 2015 Restatement Effective Date is
$3,700,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with a Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means the date that is the fifth anniversary of the
2015 Restatement Effective Date.

 

“Rite Aid” means Rite Aid Corporation, a Delaware corporation, and its
successors.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to its business of rating debt securities.

 

49

 

 

“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any office building (including its
headquarters), distribution center, manufacturing plant, warehouse, Store,
equipment or other property, real or personal, now or hereafter owned by the
Borrower or a Subsidiary with the intention that the Borrower or any Subsidiary
rent or lease the property sold or transferred (or other property of the buyer
or transferee substantially similar thereto).

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, at the
time of this Agreement, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated or blocked Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or by the United Nations Security Council, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by, or acting on behalf of, any such Person or Persons described
in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State or (b) the United Nations Security Council.

 

“Script Lists Advance Rate” means the Script Lists advance rate determined in
accordance with Section 2.20.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Second Priority Collateral” means all the “Second Priority Collateral” as
defined in any Second Priority Collateral Document.

 

“Second Priority Collateral Documents” means the Second Priority Subsidiary
Security Agreement, the Second Priority Subsidiary Guarantee Agreement, the
Second Priority Indemnity, Subrogation and Contribution Agreement, the
Collateral Trust and Intercreditor Agreement and each of the security agreements
and other instruments and documents executed and delivered by any Subsidiary
Guarantor pursuant to any of the foregoing for purposes of providing collateral
security or credit support for any Second Priority Debt Obligation or obligation
under the Second Priority Subsidiary Guarantee Agreement.

 

“Second Priority Collateral Trustee” means Wilmington Trust Company, in its
capacity as collateral trustee under the Collateral Trust and Intercreditor
Agreement and the Second Priority Collateral Documents, and its successors.

 

“Second Priority Credit Agreements” means the Second Priority Tranche 1 Credit
Agreement and the Second Priority Tranche 2 Credit Agreement.

 

50

 

 

“Second Priority Tranche 1 Credit Agreement” means the Credit Agreement dated as
of February 21, 2013, among the Borrower, the lenders party thereto, and CNAI as
administrative agent and collateral agent.

 

“Second Priority Tranche 2 Credit Agreement” means the Credit Agreement dated as
of June 21, 2013, among the Borrower, the lenders party thereto, and CNAI as
administrative agent and collateral agent.

 

“Second Priority Debt” means any Indebtedness (including the Second Priority
Tranche 1 Term Loans and the Second Priority Tranche 2 Term Loans) incurred by
Rite Aid and Guaranteed by the Subsidiary Guarantors pursuant to the Second
Priority Subsidiary Guarantee Agreement (i) which is secured by the Second
Priority Collateral on a pari passu basis (but without regard to control of
remedies) (other than as provided by the terms of the applicable Second Priority
Debt Documents) with the other Second Priority Debt Obligations and (ii) if
issued on or after the 2009 Restatement Effective Date, matures after the date
that is 90 days after the Latest Maturity Date in effect on the date of issuance
of such Indebtedness; provided, however, that (A) such Indebtedness is permitted
to be incurred, secured and Guaranteed on such basis by each Senior Debt
Document and each Second Priority Debt Document and (B) the Representative for
the holders of such Second Priority Debt shall have become party to the
Collateral Trust and Intercreditor Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.12 thereof. Second Priority Debt shall
include any Registered Equivalent Notes issued in exchange thereof.

 

“Second Priority Debt Documents” means, with respect to any series, issue or
class of Second Priority Debt, the promissory notes, indentures, credit
agreements and other operative agreements or instruments evidencing or governing
such Indebtedness, including the Second Priority Collateral Documents.

 

“Second Priority Debt Facility” means the indenture, credit agreement or other
governing agreement or instrument with respect to any class or series of Second
Priority Debt.

 

“Second Priority Debt Obligations” means, with respect to any series, issue or
class of Second Priority Debt, (a) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Proceeding, whether or not allowed or allowable as a claim in any
such proceeding) payable with respect to, such Second Priority Debt, (b) all
other amounts payable to the related Second Priority Debt Parties under the
related Second Priority Debt Documents and (c) any renewals or extensions of the
foregoing.

 

“Second Priority Debt Parties” means, with respect to any series, issue or class
of Second Priority Debt, the holders of such Indebtedness, any trustee or agent
therefor under any related Second Priority Debt Documents and the beneficiaries
of each indemnification obligation undertaken by Rite Aid or any Obligor under
any related Second Priority Debt Documents, but shall not include the Loan
Parties or any Controlled Affiliates thereof (unless such Loan Party or
Controlled Affiliate is a holder of such Indebtedness, a trustee or agent
therefor or beneficiary of such an indemnification obligation named as such in a
Second Priority Debt Document).

 

51

 

 

“Second Priority Indemnity, Subrogation and Contribution Agreement” means the
Amended and Restated Second Priority Indemnity, Subrogation and Contribution
Agreement, dated as of June 27, 2001, as amended and restated as of May 28,
2003, among Rite Aid, the Subsidiary Guarantors and the Second Priority
Collateral Trustee.

 

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of the Second Priority Debt Parties under the Second Priority Collateral
Documents.

 

“Second Priority Representative” means, in respect of a Second Priority Debt
Facility, the trustee, administrative agent, security agent or similar agent
under such Second Priority Debt Facility, as the case may be, and each of their
successors in such capacities.

 

“Second Priority Subsidiary Guarantee Agreement” means the Amended and Restated
Second Priority Subsidiary Guarantee Agreement, dated as of June 27, 2001, as
amended and restated as of May 28, 2003, made by the Subsidiary Guarantors
(including any additional Subsidiary Guarantor becoming party thereto in
accordance with the terms thereof) in favor of the Second Priority Collateral
Trustee for the benefit of the Second Priority Debt Parties.

 

“Second Priority Subsidiary Security Agreement” means the Amended and Restated
Second Priority Subsidiary Security Agreement, dated as of June 27, 2001, as
amended and restated as of May 28, 2003, made by the Subsidiary Guarantors
(including any additional Subsidiary Guarantor becoming party thereto in
accordance with the terms thereof) in favor of the Second Priority Collateral
Trustee for the benefit of the Second Priority Debt Parties.

 

“Second Priority Tranche 1 Term Loans” means the tranche 1 term loans made to
the Borrower in the initial aggregate principal amount of $470,000,000 under the
Second Priority Tranche 1 Credit Agreement.

 

“Second Priority Tranche 2 Term Loans” means the tranche 2 term loans made to
the Borrower in the initial aggregate principal amount of $500,000,000 under the
Second Priority Tranche 2 Credit Agreement.

 

“Second Restatement Effective Date” means June 4, 2007.

 

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

 

52

 

 

“Securitization” means any transaction or series of transactions entered into by
the Borrower and any Subsidiaries pursuant to which the Borrower or such
Subsidiaries sell, convey or otherwise transfer (or purport to sell, convey or
otherwise transfer) Securitization Assets to a Securitization Vehicle or another
Subsidiary which sells, conveys or otherwise transfers (or purports to sell,
convey or otherwise transfer) Securitization Assets to a Securitization Vehicle,
and such Securitization Vehicle finances the acquisition of such Securitization
Assets (i) with proceeds from the issuance of Third Party Interests, (ii) with
Sellers’ Retained Interests, (iii) with proceeds from the sale or collection of
Securitization Assets previously purchased by such Securitization Vehicle or
(iv) with proceeds from the sale of Securitization Assets to another
Securitization Vehicle. For purposes of this Agreement, the “amount” or
“principal amount” of any Securitization shall be deemed at any time to be
(1) the aggregate principal or stated amount of the Third Party Interests (which
stated amount may be described as a “net investment”, “capital”, “invested
amount” or similar term reflecting the amount invested in any beneficial
interest constituting a Third Party Interest) incurred or issued pursuant to
such Securitization, in each case outstanding at such time, or (2) in the case
of any Securitization in respect of which no such principal or stated amount is
determinable, the cash purchase price paid by the buyer in connection with its
purchase of Third Party Interests less the amount of collections received in
respect of such Third Party Interests and paid to such buyer, excluding any
amounts applied to purchase fees or discount or in the nature of interest.

 

“Securitization Assets” means any accounts receivable owed to the Borrower or
any Subsidiary (whether now existing or arising or acquired in the future)
arising in the ordinary course of business from the sale of goods or services,
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable, all proceeds of such accounts receivable and other assets (including
contract rights) which are the type customarily transferred in connection with
securitizations of accounts receivable and which are sold, transferred or
otherwise conveyed (or purported to be sold, transferred or otherwise conveyed)
by the Borrower or a Subsidiary to a Securitization Vehicle in connection with a
Securitization permitted by Sections 6.01 and 6.05.

 

“Securitization Refinancing Indebtedness” means Indebtedness that constitutes
Refinancing Indebtedness in respect of any Third Party Interests or Indebtedness
incurred pursuant to Section 6.01(a)(xvi)(A); provided, however, that (a) such
Indebtedness shall not be required to comply with clause (viii) or (ix) of the
first proviso in the definition of the term “Refinancing Indebtedness”, (b) if
such Indebtedness or any Guarantees thereof are secured, then such Indebtedness
must constitute Permitted Second Priority Debt or Permitted Split-Priority Term
Loan Debt, (c) such Indebtedness is not Guaranteed by any Subsidiary other than
a Subsidiary Guarantor and (d) for purposes of clause (iii) of the first proviso
in the definition of the term “Refinancing Indebtedness”, the maturity date of
such Third Party Interests shall be deemed to be the “Commitment Termination
Date” or the “Facility Termination Date” (or similar scheduled or stated event,
however designated) under the applicable Securitization.

 

53

 

 







“Securitization Vehicle” means a Person that is a direct or indirect wholly
owned Subsidiary used solely for the purpose of effecting one or more
Securitizations to which the Borrower and/or Subsidiaries and/or another
Securitization Vehicle transfer Securitization Assets and which, in connection
with such Securitization either issues Third Party Interests or transfers such
Securitization Assets to another Securitization Vehicle that issues Third Party
Interests; provided, in each case, that (i) each such Person shall engage in no
business other than the purchase of Securitization Assets pursuant to
Securitizations permitted by Sections 6.01 and 6.05, the issuance of Third Party
Interests and any activities reasonably related thereto, (ii) no portion of the
Indebtedness or other obligations (contingent or otherwise) of such Person
(x) is Guaranteed by the Borrower or any other Subsidiary, other than any
Guarantee of obligations (other than of principal of, or interest on,
Indebtedness) that may be deemed to exist solely by virtue of Standard
Securitization Undertakings, (y) is recourse to the Borrower or any other
Subsidiary other than by virtue of Standard Securitization Undertakings and
(z) is secured (contingently or otherwise) by any Lien on assets of the Borrower
or any other Subsidiary other than by virtue of Standard Securitization
Undertakings, (iii) such Person has no contract, agreement, arrangement or
understanding with the Borrower or any other Subsidiary other than (A) customary
contracts, arrangements or agreements entered into with respect to the sale,
purchase and servicing of Securitization Assets on market terms for similar
securitization transactions and (B) Guarantees and pledges of security as
required by the Senior Loan Documents and the Second Priority Debt Documents and
(iv) neither the Borrower nor any Subsidiary has any obligations to maintain or
preserve such Person’s financial condition or cause it to achieve certain levels
of operating results other than pursuant to Standard Securitization
Undertakings.

 

“Sellers’ Retained Interests” means the debt or equity interests held by the
Borrower or any Subsidiary in a Securitization Vehicle to which Securitization
Assets have been transferred (or purported to have been transferred) in a
Securitization permitted by Sections 6.01 and 6.05, including any such debt or
equity received in consideration for the Securitization Assets transferred.

 

“Senior Collateral” means all the “Senior Collateral” or “Collateral” as defined
in any Senior Collateral Document.

 

“Senior Collateral Agent” means CNAI, in its capacity as senior collateral agent
for the Senior Secured Parties under the Senior Collateral Documents, and any
successor thereof or replacement senior collateral agent appointed in accordance
with the terms of the Senior Subsidiary Security Agreement, the Collateral Trust
and Intercreditor Agreement and the Senior Lien Intercreditor Agreement.

 

“Senior Collateral Documents” means the Senior Subsidiary Security Agreement,
the Senior Subsidiary Guarantee Agreement, the Senior Indemnity, Subrogation and
Contribution Agreement, the Collateral Trust and Intercreditor Agreement, the
Senior Lien Intercreditor Agreement (upon and after the initial execution and
delivery thereof by the initial parties thereto) and each of the security
agreements and other instruments and documents executed and delivered by any
Subsidiary Guarantor pursuant to any of the foregoing or pursuant to the Senior
Credit Agreement or any Additional Senior Debt Facility for purposes of
providing collateral security or credit support for any Senior Obligation or
obligation under the Senior Subsidiary Guarantee Agreement.

 

54

 

 

“Senior Credit Agreement” means the Amended and Restated Senior Credit
Agreement, dated as of June 27, 2001, as amended or amended and restated and in
effect from time to time and at any time, including pursuant to future
amendments, restatements or modifications hereof, among Rite Aid, the Senior
Lenders, and CNAI, as administrative agent and as Senior Collateral Agent.

 

“Senior Debt Documents” means (a) the Senior Loan Documents and (b) any
Additional Senior Debt Documents.

 

“Senior Hedging Agreement” means any Hedging Agreement entered into with Rite
Aid or any Subsidiary, if the applicable counterparty was a Senior Lender or an
Affiliate thereof (a) on the 2005 Restatement Effective Date, in the case of any
Hedging Agreement entered into prior to the 2005 Restatement Effective Date or
(b) at the time the Hedging Agreement was entered into, in the case of any
Hedging Agreement entered into on or after the 2005 Restatement Effective Date.

 

“Senior Indemnity, Subrogation and Contribution Agreement” means the Amended and
Restated Senior Indemnity, Subrogation and Contribution Agreement, dated as of
June 27, 2001, as amended and restated as of May 28, 2003, among Rite Aid, the
Subsidiary Guarantors (including additional Subsidiary Guarantors becoming party
thereto in accordance with the terms thereof) and the Senior Collateral Agent.

 

“Senior Lender” means a “Lender” as defined in the Senior Credit Agreement.

 

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

 

“Senior Lien Intercreditor Agreement” means the Intercreditor Agreement
substantially in the form of Exhibit J among the Administrative Agent, the
Collateral Agent, Rite Aid, the Subsidiary Guarantors and the Senior
Representatives for purposes thereof for any Additional Senior Debt Parties.

 

“Senior Loan Documents” means the Senior Credit Agreement, any promissory notes
issued to any Senior Lender pursuant to the Senior Credit Agreement, each Senior
Hedging Agreement, each Refinancing Amendment, each Loan Modification Agreement
and the Senior Collateral Documents.

 

“Senior Loan Obligation Payment Date” means the date on which (a) the Senior
Loan Obligations have been paid in full, (b) all lending commitments under the
Senior Credit Agreement have been terminated and (c) there are no outstanding
letters of credit issued under the Senior Credit Agreement other than such as
have been fully cash collateralized under documents and arrangements
satisfactory to the issuer of such letters of credit.

 

55

 

 

“Senior Loan Obligations” means (a) the principal of each loan made under the
Senior Credit Agreement, (b) all reimbursement and cash collateralization
obligations in respect of letters of credit issued under the Senior Credit
Agreement, (c) all monetary obligations of the Borrower or any Subsidiary under
each Senior Hedging Agreement entered into (i) prior to the 2005 Restatement
Effective Date with any counterparty that was a Senior Lender (or an Affiliate
thereof) on the 2005 Restatement Effective Date or (ii) on or after the 2005
Restatement Effective Date with any counterparty that was a Senior Lender (or an
Affiliate thereof) at the time such Senior Hedging Agreement was entered into,
(d) all interest on the loans, letter of credit reimbursement, fees and other
obligations under the Senior Credit Agreement or such Senior Hedging Agreements
(including, without limitation any interest which accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of the Borrower, any Subsidiary Loan Party, whether or not
allowed or allowable as a claim in such proceeding), (e) all other amounts
payable by the Borrower or any Subsidiary under the Senior Loan Documents and
(f) all increases, renewals, extensions and Refinancings of the foregoing.

 

“Senior Loan Secured Parties” means each party to the Senior Credit Agreement
other than any Loan Party, each counterparty to a Senior Hedging Agreement, the
beneficiaries of each indemnification obligation undertaken by Rite Aid or any
other Loan Party under any Senior Loan Document, and the successors and
permitted assigns of each of the foregoing.

 

“Senior Obligation Payment Date” means the date on which (a) the Senior
Obligations have been paid in full in cash, (b) all lending commitments under
the Senior Debt Documents have been terminated and (c) there are no outstanding
letters of credit issued under the Senior Debt Documents other than such as have
been fully cash collateralized under documents and arrangements satisfactory to
the issuer of such letters of credit.

 

“Senior Obligations” means the Senior Loan Obligations and any Additional Senior
Debt Obligations.

 

“Senior Representative” means, in respect of a Senior Facility, the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Senior Facility, as the case may be, and each of their successors in such
capacities.

 

“Senior Secured Parties” means the Senior Loan Secured Parties and any
Additional Senior Debt Parties.

 

“Senior Subsidiary Guarantee Agreement” means the Senior Subsidiary Guarantee
Agreement, amended and restated as of June 5, 2009, made by the Subsidiary
Guarantors (including additional Subsidiary Guarantors that become parties
thereto in accordance with the terms thereof) in favor of the Senior Collateral
Agent for the benefit of the Senior Secured Parties, as such agreement may be
amended, supplemented or otherwise modified from time to time.

 

56

 

 

“Senior Subsidiary Security Agreement” means the Senior Subsidiary Security
Agreement, amended and restated as of June 5, 2009, made by the Subsidiary
Guarantors (including additional Subsidiary Guarantors that become parties
thereto in accordance with the terms thereof) in favor of the Senior Collateral
Agent for the benefit of the Senior Secured Parties, as such agreement may be
amended, supplemented or otherwise modified from time to time.

 

“Split- Priority Debt Facility” means the credit agreement with respect to any
class or series of Split- Priority Term Loan Debt.

 

“Split-Priority Implementing Agreements” has the meaning assigned to such term
in the definition of “Split-Priority Term Loan Debt” herein.

 

“Split-Priority Representative” means, in respect of any Split-Priority Debt
Facility , the administrative agent, collateral agent, security agent or similar
agent under such Split-Priority Debt Facility, as the case may be, and each of
their successors in such capacities.

 

“Split-Priority Term Loan Debt” means term loan Indebtedness of the Borrower
incurred after the 2015 Restatement Effective Date under a bank credit facility
(other than this Agreement) that has terms customary for similarly structured
“tranche B” term loans, which Indebtedness (i) is Guaranteed by the Subsidiary
Guarantors and not by any other Subsidiaries, (ii) does not mature earlier than
the date that is 90 days after the Latest Maturity Date in effect on the date of
incurrence of such Indebtedness, (iii) is secured (x) by the Non-ABL Priority
Collateral on a first-priority basis (with the Senior Obligations being secured
by the Non-ABL Priority Collateral on a second priority basis that is, however,
senior, to any Liens or security interests securing Second Priority Debt) and
(y) by the ABL Priority Collateral on a second-priority basis to the Liens and
security interests securing the Senior Obligations (but on a basis senior to any
Liens or security interests securing Second Priority Debt), and (iv) is not
secured by Liens on any assets of the Borrower or any Subsidiary other than the
Collateral (or assets that, substantially concurrently with the incurrence of
such Indebtedness, become Collateral on which a Lien is granted to the
Collateral Agent pursuant to the Senior Subsidiary Security Agreement and/or
other Senior Collateral Documents); provided, however, that (A) the incurrence
and terms (including with respect to collateral, security interests and the
priority thereof ) of any such Indebtedness, including the terms of any credit,
security, intercreditor or similar agreement entered into and of any instrument
issued in connection therewith, are otherwise permitted by the Senior Loan
Documents, the Second Priority Debt Documents (if any Second Priority Debt is
outstanding) and each other indenture or agreement evidencing or governing
Material Indebtedness (after giving effect to any amendments or waivers under
any such agreements that are effective prior to or at the time such
Split-Priority Term Loan Debt is incurred); (B) the Collateral Trust and
Intercreditor Agreement and the other Senior Collateral Documents, and, if any
Second Priority Debt is outstanding, the Second Priority Collateral Documents,
shall have been amended to the extent required to permit and implement the
priority of the Liens securing such Split-Priority Term Loan Debt contemplated
by clauses (iii)(x) and (iii)(y) above (or if there is no outstanding Additional
Senior Debt and no outstanding Second Priority Debt, such agreements relating to
intercreditor arrangements with respect to the Senior Collateral may,
alternatively, be replaced by an intercreditor agreement between the
Representatives for the Senior Loan Secured Parties and the holders of such
Split-Priority Term Loan Debt (a “Permitted Split-Priority Intercreditor
Agreement”) , in each case on terms and conditions reasonably acceptable to the
Borrowing Base Agent and, insofar as such amended agreements or replacement
agreement deal with intercreditor issues relating to the relative rights of the
Senior Secured Parties and the holders of Split-Priority Term Loan Debt in the
Senior Collateral, on terms and conditions both reasonably acceptable to the
Borrowing Base Agent and customary for similar intercreditor agreements relating
to cross-collateralized asset-based credit facilities and tranche B term loan
facilities (the amendments to agreements and any Permitted Split-Priority
Intercreditor Agreement referred to in this clause (B) being referred to herein
as the “Split-Priority Implementing Agreements”); (C) the Representative for the
holders of such Split-Priority Term Loan Debt shall have become party to the
intercreditor agreements referred to in clause (B) of this proviso, which shall
be in full force and effect and (D) the Administrative Agent shall have received
a certificate, dated the date such Indebtedness is incurred and signed by a
Financial Officer of the Borrower, confirming compliance with the requirements
set forth in clauses (A) , (B) and (C) of this proviso.

 

57

 

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities made by the Borrower or a Subsidiary in connection
with Securitizations permitted by Sections 6.01 and 6.05 which representations,
warranties, covenants and indemnities are customarily included in
securitizations of accounts receivable involving comparable companies.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages expressed as a
decimal (including any marginal, special, emergency or supplemental reserves)
established by the Board to which the Administrative Agent is subject with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and script files related thereto) operated, or to be
operated, by any Subsidiary Loan Party.

 



“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 



58

 

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary that is party to any Second
Priority Collateral Document or Senior Collateral Document.

 

“Subsidiary Loan Party” means each Subsidiary set forth on Schedule 1.01 hereto
and any wholly-owned Domestic Subsidiary, including any Securitization Vehicle
that is a Domestic Subsidiary, that owns any assets consisting of inventory,
accounts receivable, intellectual property, or script lists, subject to the
terms of Section 5.11; provided that no Subsidiary that engages solely in the
Borrower’s pharmacy benefits management business shall be deemed a Subsidiary
Loan Party.

 

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposures,
Other Revolving Exposures, outstanding Term Loans and unused Commitments
representing more than 66-2/3% of the aggregate Revolving Exposures, outstanding
Term Loans and unused Commitments of all Lenders at such time.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means CNAI, in its capacity as the lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Borrowing” means a Borrowing comprised of Term Loans.

 

“Term Commitments” means one or more Classes of term loan commitments that
result from a Refinancing Amendment or an Incremental Facility Amendment.

 

“Term Lender” means a Lender with an Term Commitment or an outstanding Term
Loan.

 

“Term Loans” means one or more Classes of term loans that result from a
Refinancing Amendment, an Incremental Facility Amendment or a Permitted
Amendment effected pursuant to a Loan Modification Offer.

 

59

 

 

“Third Party Interests” means, with respect to any Securitization, notes, bonds
or other debt instruments, beneficial interests in a trust, ownership interests
(including any fractional undivided interests) in a pool or pools of accounts
receivable or other interests or securities issued or sold for cash
consideration by a Securitization Vehicle to banks, investors or other financing
sources (other than the Borrower or its Subsidiaries) the proceeds of which are
used to finance, in whole or in part, the purchase by such Securitization
Vehicle of accounts receivables or other Securitization Assets in a
Securitization.

 

“Total Indebtedness” means, as of any date, the sum of the aggregate principal
amount of Indebtedness of the Borrower and its Consolidated Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
plus, without duplication, the aggregate outstanding amount of Third Party
Interests (which amount may be described as a “net investment”, “capital”,
“invested amount”, “principal amount” or similar term reflecting the aggregate
amount invested in beneficial interests constituting Third Party Interests).

 

“Transactions” means the execution, delivery and performance by the Borrower and
the Subsidiary Loan Parties, as applicable, of the 2015 Amendment and
Restatement Agreement and each other document contemplated thereby to be
executed on the 2015 Restatement Effective Date to which it is a party and the
other transactions to be effected pursuant to the 2015 Amendment and Restatement
Agreement on the 2015 Restatement Effective Date.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Undisclosed Administration” means in relation to any Person, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

 

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

60

 

 

SECTION 1.02.          Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.03.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); provided, however,
that amendments to the Indentures and the Second Priority Debt Documents after
the Second Restatement Effective Date shall be effective for purposes of
references thereto in this Agreement and the other Senior Loan Documents only if
such amendments are permitted hereunder and under the Second Priority Debt
Documents and the Additional Senior Debt Documents or are consented to in
writing for such purpose by the Required Lenders (or such other percentage of
the Lenders as may be specified herein) and the applicable holders of Second
Priority Debt and Additional Senior Debt required by the terms of the Second
Priority Debt Documents and the Additional Senior Debt Documents, as applicable,
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

61

 

SECTION 1.04.          Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Second Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided further that, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any subsidiary
at “fair value,” as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

SECTION 1.05.          Terms Defined in Definitions Annex. Capitalized terms
used in this Agreement that are not defined in Section 1.01 shall have the
meanings assigned to such terms in the Definitions Annex (but any definition of
such a term in the Definitions Annex shall be disregarded for purposes hereof if
such term is also defined in Section 1.01).

 

SECTION 1.06.          Excluded Swap Obligations. (a) Notwithstanding any
provision of this Agreement or any other Senior Loan Document, no Guarantee
(including, for the avoidance of doubt, the guarantee obligations of each
Subsidiary Guarantor under the Senior Loan Documents insofar as such Subsidiary
Guarantor is jointly liable for obligations of any other Subsidiary Guarantor)
by any Subsidiary Guarantor under any Senior Loan Document shall include a
Guarantee of any Senior Obligation that, as to such Subsidiary Guarantor, is an
Excluded Swap Obligation, and no Collateral provided by any Subsidiary Guarantor
shall secure any Senior Obligation that, as to such Subsidiary Guarantor, is an
Excluded Swap Obligation. In the event that any payment is made by, or any
collection is realized from, any Subsidiary Guarantor as to which any Senior
Obligations are Excluded Swap Obligations, or from any Collateral provided by
such Subsidiary Guarantor, the proceeds thereof shall be applied to pay the
Senior Obligations of such Subsidiary Guarantor as otherwise provided herein
without giving effect to such Excluded Swap Obligations and each reference in
this Agreement or any other Loan Document to the ratable application of such
amounts as among the Senior Obligations or any specified portion of the Senior
Obligations that would otherwise include such Excluded Swap Obligations shall be
deemed so to provide.

 

(b)          The following terms shall for purposes of this Section 1.06 have
the meanings set forth below:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.

 

62

 

 

“Excluded Swap Obligation” means, with respect to Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, the Guarantee by such Subsidiary
Guarantor of, or the grant by such Subsidiary Guarantor of a security interest
to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Subsidiary Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the Guarantee of such Subsidiary
Guarantor r becomes effective with respect to such related Swap Obligation.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.          Commitments. (a) Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in such Lender’s Revolving Exposure exceeding the
lesser of (i) such Lender’s Revolving Commitment and (ii) such Lender’s
Applicable Percentage of an amount equal to (A) the Borrowing Base Amount in
effect at such time minus (B) the sum of (1) the outstanding Term Loans at such
time, (2) the Other Revolving Exposures at such time and (3) the Additional
Senior Debt at such time. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

 

(b)          Notwithstanding anything herein to the contrary (including the
provisions contained in Sections 6.01(c) and 9.19), if there is more than one
Class of Revolving Commitments and Other Revolving Commitments outstanding at
any time, then (a) borrowings and prepayments (but not repayments at maturity)
of borrowings under all such Commitments shall be made pro rata among the
Lenders holding such Commitments (based on the respective amounts of the
Revolving Commitments and Other Revolving Commitments held by such Lenders) and
(b) each Class of Revolving Commitments and Other Revolving Commitments (and the
terms of the Revolving Loans and Other Revolving Loans made pursuant to such
Commitments) will be treated substantially the same as one another; provided,
however, that (i) the commitment fees, letter of credit fees and other similar
fees payable in respect thereof and the interest rates payable in respect of the
Loans made pursuant thereto need not be the same, (ii) the maturity date and
commitment periods in respect thereof need not be the same, (iii) the Borrower
may Refinance all or any portion of any Class of Revolving Commitments or Other
Revolving Commitments (and prepay or otherwise Refinance the Loans and other
extensions of credit outstanding thereunder) pursuant to Section 6.01(a)(i)
without Refinancing any other Class of Revolving Commitments or Other Revolving
Commitments (or the Loans and other extensions of credit outstanding thereunder)
and (iv) the Administrative Agent may, with the consent of the Borrowing Base
Agent (which consent shall not be unreasonably withheld), permit other
differences in the terms thereof that would otherwise be permitted by Section
6.01(c) or 9.19 (as applicable), including to address the treatment of Letters
of Credit and Swingline Loans to be made available thereunder.

 

63

 

 

SECTION 2.02.          Loans and Borrowings. (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with the amounts
of their Commitments of the applicable Class. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)          Subject to Section 2.14, each Revolving Borrowing and Term
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (except in the case of any
Term Borrowing or Other Revolving Borrowing, to the extent provided in the
applicable Refinancing Amendment or Loan Modification Agreement). At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (except
in the case of any Term Borrowing or Other Revolving Borrowing, to the extent
provided in the applicable Refinancing Amendment or Loan Modification
Agreement); provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $1,000,000. Borrowings of more than
one Class and Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of 10 Eurodollar Borrowings
outstanding.

 

(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Revolving Borrowing or Other Revolving Borrowing or any Term Borrowing if the
Interest Period requested with respect thereto would end after the applicable
maturity date for the relevant Class.

 

64

 

 

SECTION 2.03.          Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone, in
writing (including by e-mail) or by facsimile (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than (1) 10:30 a.m., New York City time, on the Business
Day of the proposed Borrowing, in the case of Borrowings to be made on the same
day as such notice is given or (2) 12:00 noon, New York City time, on the
Business Day before the proposed Borrowing, in the case of all other Borrowings.
Each telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, e-mail or facsimile to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i)          whether the requested Borrowing is to be a Revolving Borrowing or
Other Revolving Borrowing or Term Borrowing;

 

(ii)          the aggregate amount of such Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.          Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender may, in its sole discretion, make
Swingline Loans to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $100,000,000 or (ii) the sum of the total Revolving
Exposures exceeding the lesser of (A) the total Revolving Commitments at such
time and (B) the Borrowing Base Amount in effect at such time minus the sum of
(1) the outstanding Term Loans at such time, (2) the Other Revolving Exposures
at such time and (3) the Additional Senior Debt at such time; provided that
(i) the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan and (ii) the Swingline Lender shall not
have any obligation, under this Agreement or otherwise, to make any Swingline
Loan requested by the Borrower hereunder and may, in its sole discretion,
decline to make a requested Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

 

65

 

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone, in writing (including by
e-mail) or by facsimile not later than 1:00 p.m., New York City time, on the day
of a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
wire transfer to an account designated by the Borrower (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the relevant Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c)          Interest on each Swingline Loan shall be payable on the Interest
Payment Date with respect thereto.

 

(d)          The Administrative Agent shall (i) at any time when Swingline Loans
in an aggregate principal amount of $10,000,000 or more are outstanding, at the
request of the Swingline Lender in its sole discretion, or (ii) on the date that
is seven days after the date on which a Swingline Loan was made, deliver on
behalf of the Borrower a Borrowing Request pursuant to Section 2.03 for an ABR
Revolving Borrowing in the amount of such Swingline Loans; provided, however,
that the obligations of the Lenders to fund such Borrowing shall not be subject
to the conditions set forth in Section 4.02.

 

(e)          The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice (but no later than 2:00
p.m., New York City time, on such Business Day), the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon timely receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other Person on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent, and any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.

 

66

 

 

(f)          Swingline Loans also may be made available to the Borrower pursuant
to any Other Revolving Commitment established by any Loan Modification Agreement
or Refinancing Amendment, in each case as provided in such Loan Modification
Agreement or Refinancing Amendment.

 

SECTION 2.05.          Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of (and the
applicable Issuing Bank, as specified by the Borrower, will issue) Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Revolving Availability Period; provided, however, that no
Issuing Bank will be required to issue (or amend) any Letter of Credit if, after
giving effect thereto, the aggregate amount of Letters of Credit issued by such
Issuing Bank would exceed $125,000,000. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by an
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the total LC Exposure shall
not exceed $500,000,000, (ii) the amount of the LC Exposure attributable to
Letters of Credit issued by the applicable Issuing Bank will not exceed
$125,000,000 and (iii) the total Revolving Exposures shall not exceed the lesser
of (A) the total Revolving Commitments at such time and (B) the Borrowing Base
Amount in effect at such time minus the sum of (1) the outstanding Term Loans at
such time, (2) the Other Revolving Exposures at such time and (3) the Additional
Senior Debt at such time.

 

67

 

 

(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date.

 

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
in an amount equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

68

 

 

(e)          Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:30 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that, if such LC Disbursement is not less than $5,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)          Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, any Lender or any Issuing Bank, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the fullest extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction by a final and non-appealable judgment) in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as determined
by a court of competent jurisdiction by a final and non-appealable judgment),
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

69

 

 

(g)          Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The applicable Issuing
Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by e-mail or facsimile) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

 

(h)          Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

 

(i)          Resignation or Replacement of the Issuing Bank. An Issuing Bank may
resign at any time by giving 180 days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, and an Issuing Bank may be
replaced at any time by written agreement (an “Issuing Bank Agreement”) among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank, which shall set forth the LC Commitment of such Issuing
Bank. The Administrative Agent shall notify the Lenders of any such replacement
of an Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

70

 

 

(j)          Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall (or shall cause Subsidiary Loan
Parties to) deposit in an account with the Administrative Agent, in the name of
the Administrative Agent and for the benefit of the Lenders, an amount in cash
equal to 103% of the total LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower or any
Subsidiary Loan Party described in clause (h) or (i) of Article VII. The
Borrower also shall (or shall cause Subsidiary Loan Parties to) deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b), and any such cash collateral so deposited and held by the
Administrative Agent hereunder shall constitute part of the Borrowing Base
Amount for purposes of determining compliance with Section 2.11(b). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Administrative Agent
shall, at the Borrower’s risk and expense, invest all such deposits in Permitted
Investments chosen in the sole discretion of the Administrative Agent after
consultation with the Borrower, provided that no consultation shall be required
if a Default has occurred and is continuing. Other than any interest earned in
respect of the investment of such deposits, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse each Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to (i) the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure and (ii) in the case of any such
application at a time when any Revolving Lender is a Defaulting Lender (but only
if, after giving effect thereto, the remaining cash collateral shall be less
than the aggregate LC Exposure of all the Defaulting Lenders), the consent of
each Issuing Bank), be applied to satisfy the Senior Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived (or, during a Cash
Sweep Period, paid into the Citibank Concentration Account). If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.11(b), no Issuing
Bank shall have any exposure in respect of any outstanding Letter of Credit that
is not fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or the remaining cash collateral and no Default shall have occurred and be
continuing. Unless and except to the extent that the deposit of cash collateral
directly by the Borrower would not result in an obligation to grant a security
interest in such cash collateral to the holders of other outstanding
Indebtedness of the Borrower, the Borrower will cause Subsidiary Loan Parties to
deposit all cash collateral required to be deposited pursuant to this
Section 2.05(j) or Section 2.11(b).

 

71

 

 

(k)          Additional Issuing Banks. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this clause (k) shall be deemed to be
an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Banks and such
Lender in its capacity as an Issuing Bank.

 

(l)          Reporting by Issuing Banks to the Administrative Agent. At the end
of each week and otherwise upon request of the Administrative Agent, each
Issuing Bank shall provide the Administrative Agent with a certificate
identifying the Letters of Credit issued by such Issuing Bank and outstanding on
such date, the amount and expiration date of each such Letter of Credit, the
beneficiary thereof, the amount, if any, drawn under each such Letter of Credit
and any other information reasonably requested by the Administrative Agent with
respect to such Letters of Credit. The Administrative Agent shall promptly enter
all such information received by it pursuant to this Section 2.05(l) in the
Register.

 

(m)          Letters of Credit also may be made available for the account of the
Borrower pursuant to any Other Revolving Commitment established by any Loan
Modification Agreement or Refinancing Amendment, in each case as provided in
such Loan Modification Agreement or Refinancing Amendment.

 

SECTION 2.06.          Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by wire transfer, in like funds, to an account designated by the
Borrower in the applicable Borrowing Request. Wire transfers to the Borrower of
all Loans (other than Swingline Loans and same-day ABR Revolving Borrowings)
shall be made no later than 1:00 p.m., New York City time. Wire transfers to the
Borrower of Swingline Loans and same-day ABR Revolving Borrowings shall be made
no later than 4:00 p.m., New York City time.

 

72

 

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Revolving Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.07.          Interest Elections. (a) Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone, in writing
(including by e-mail) or by facsimile by the time that a Borrowing Request would
be required to be made under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such Interest Election Request shall be
irrevocable and shall be in a form approved by the Administrative Agent and
signed by the Borrower.

 

(c)          Each Interest Election Request shall specify the following
information in compliance with Section 2.02 and paragraph (f) of this Section:

 

73

 

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

(f)          A Revolving Borrowing, Other Revolving Borrowing or Term Borrowing
may not be converted to or continued as a Eurodollar Borrowing if after giving
effect thereto the Interest Period therefor would end after the maturity date
for such Class.

 

SECTION 2.08.          Termination and Reduction of Commitments. (a) Unless
previously terminated in accordance with the terms of this Agreement, the
Revolving Commitments shall terminate on the Revolving Maturity Date.

 

(b)          The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce (A) the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the total Revolving Exposures would exceed the total Revolving Commitments or
(B) except as otherwise provided in the applicable Refinancing Amendment or Loan
Modification Agreement, the Other Revolving Commitments of any Class if, after
giving effect to any concurrent repayment of the Other Revolving Loans of such
Class, the Other Revolving Exposures of such Class would exceed the Other
Revolving Commitments of such Class.

 

74

 

 

(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least one Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of voluntary
termination or reduction of the Revolving Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities or other financings, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their Commitments of such Class.

 

(d)          Reductions and terminations of any Other Revolving Commitments
shall be as provided for in the applicable Refinancing Amendment or Loan
Modification Agreement.

 

SECTION 2.09.          Repayment of Loans; Evidence of Indebtedness. (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan of such Lender on the Revolving Maturity Date, (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of (A) the Revolving Maturity Date and (B) the date that is seven days
after the date on which such Swingline Loan was made; provided that on each date
that a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested, (iii) to the
Administrative Agent for the account of each Term Lender with Term Loans of any
Class the then unpaid principal amount of the Term Loans of such Lender of such
Class as provided in the applicable Refinancing Amendment, Loan Modification
Agreement or Incremental Facility Amendment.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

75

 

 

(d)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)          Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in
the form attached hereto as Exhibit A-1 or A-2, as applicable, or in such other
form approved by the Administrative Agent and the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.10.          Amortization and Repayment of Term Loans. (a) The
principal amount of each Class of Term Loans shall mature on such date and shall
amortize in such amounts payable at such times as are set forth in the
applicable Refinancing Amendment, Incremental Facility Agreement or Loan
Modification Agreement. Except as otherwise provided in the applicable
Refinancing Amendment, Incremental Facility Amendment or Loan Modification
Agreement, any prepayment of a Term Borrowing pursuant to Section 2.11(b), (c)
or (d) shall be applied to reduce the subsequent scheduled repayments of such
Borrowings in direct order of their maturity.

 

(b)          Prior to any repayment of any Term Borrowing hereunder, the
Borrower shall select the Borrowing or Borrowings to be repaid and shall notify
the Administrative Agent by telephone (confirmed by e-mail or facsimile) of such
selection not later than 11:00 a.m., New York City time, three Business Days
before the scheduled date of such repayment. Each repayment of an Term Borrowing
shall be applied ratably to the Loans included in the repaid Borrowing.
Repayments of Term Borrowings shall be accompanied by accrued interest on the
amount repaid.

 

SECTION 2.11.          Prepayment of Loans. (a) The Borrower shall have the
right, at any time and from time to time, to prepay any Borrowing in whole or in
part, subject to the requirements of this Section; provided, however, that any
partial prepayment made pursuant to this Section 2.11(a) shall be in a principal
amount that is a multiple of $1,000,000 and not less than $5,000,000 (except in
the case of any Term Borrowing or Other Revolving Borrowing, to the extent
provided in the applicable Refinancing Amendment or Loan Modification
Agreement).

 

76

 

 

(b)          (i) In the event and on each date that the sum of (A) the total
Revolving Exposures on such date, (B) the outstanding Term Loans on such date,
(C) the Other Revolving Exposures on such Date and (D) the Additional Senior
Debt on such date exceed the then-current Borrowing Base Amount, the Borrower
shall on each such date apply an amount equal to such excess as follows: first,
to prepay Revolving Borrowings or Swingline Loans (and/or Other Revolving
Borrowings or swingline loans relating to Other Revolving Commitments), second,
to the extent of any remaining excess or, if no Revolving Borrowings or
Swingline Loans (or Other Revolving Borrowings or swingline loans relating to
Other Revolving Commitments) are outstanding, to make a deposit in a cash
collateral account maintained by the Administrative Agent pursuant to
Section 2.05(j) to be held as security for the Borrower’s obligations in respect
of Letters of Credit (and/or letters of credit relating to Other Revolving
Commitments) and third, to the extent of any remaining excess, to prepay Term
Borrowings on a pro rata basis (determined based upon the sum of the outstanding
Term Loans at such time).

 

(ii)          In the event and on each date that the total Revolving Exposures
exceed the total Revolving Commitments or, in the case of any date prior to the
8.00% Secured Note Repayment Date, $3,000,000,000, the Borrower shall on such
date apply an amount equal to such excess first, to prepay Revolving Borrowings
or Swingline Borrowings and second, to the extent of any remaining excess, or if
no Revolving Borrowings or Swingline Loans are outstanding, to a cash collateral
account maintained by the Administrative Agent pursuant to Section 2.05(j) to be
held as security for the Borrower’s obligations in respect of Letters of Credit.

 

(c)          In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Borrower or any Subsidiary in respect of any
Prepayment Event, the Borrower shall, within three Business Days after such Net
Proceeds are received, prepay Term Borrowings of each Class (if any Term
Borrowings are then outstanding), on a pro rata basis, in an aggregate amount
equal to 100% of the Net Proceeds resulting from such Prepayment Event; provided
that if at the time (and regardless of whether Term Borrowings are outstanding)
any (x) Net Proceeds resulting from prepayment events described in clause (a) of
the definition of the term “Prepayment Events” are received and the Revolver
Availability is less than $900,000,000 or (y) Net Proceeds resulting from any
Prepayment Event are received during a Cash Sweep Period, such Net Proceeds will
be applied as follows: first, to prepay Revolving Borrowings, Other Revolving
Borrowings or Swingline Loans and second, to the extent of any remaining excess,
to prepay Term Borrowings of each Class, on a pro rata basis; provided further
that, in the case of any Prepayment Event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, (x) the Borrower may reserve and
apply a portion of the Net Proceeds received by or on behalf of the Borrower or
any Subsidiary in respect of such Prepayment Event (excluding any portion of
such Net Proceeds applied to prepay Revolving Borrowings, Other Revolving
Borrowings or Swingline Loans pursuant to clause “first” above) to prepay or
repurchase Permitted First Priority Debt, on or prior to the date on which the
applicable Senior Debt Document requires such prepayment or repurchase to have
been made, to the extent such Additional Senior Debt Document requires the
issuer of such Permitted First Priority Debt to prepay or make an offer to
prepay or purchase such Permitted First Priority Debt with the proceeds of such
Prepayment Event, in each case in an amount not to exceed the product of (1) the
amount of such Net Proceeds multiplied by (2) a fraction, the numerator of which
is the outstanding principal amount of the Permitted First Priority Debt with
respect to which such a requirement to prepay or make an offer to prepay or
purchase exists and the denominator of which is the sum of the outstanding
principal amount of all such Permitted First Priority Debt and the outstanding
principal amount of all Term Loans; provided that, to the extent that the amount
so reserved is not so applied to prepay or purchase Permitted First Priority
Debt on or prior to the date on which the applicable Senior Debt Document
requires such prepayment or repurchase to have been made, the remaining amount
not so applied shall be applied in accordance with this Section 2.11(c) (without
giving effect to this clause (x)) and (y) if the Borrower shall elect to apply
the Net Proceeds from such event (or a portion thereof specified in such
certificate), within 365 days after receipt of such Net Proceeds, to acquire
real property, equipment or other tangible assets to be used in the business of
the Borrower and the Subsidiaries, and certifying that no Default has occurred
and is continuing, then no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds in respect of such event (or the
portion of such Net Proceeds specified in such certificate, if applicable),
except to the extent of any such Net Proceeds therefrom that have not been so
applied by the end of such 365 day period, at which time a prepayment shall be
required in an amount equal to such Net Proceeds that have not been so applied.

 

77

 

 

(d)          Following the end of each fiscal year of the Borrower, the Borrower
shall prepay Term Borrowings of each Class, on a pro rata basis, in an aggregate
amount equal to (i) if on the last day of such fiscal year the Leverage Ratio is
greater than or equal to 5.50 to 1.00, 50% of the Excess Cash Flow for such
fiscal year, (ii) if on the last day of such fiscal year the Leverage Ratio is
greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00, 25% of the
Excess Cash Flow for such fiscal year and (iii) if on the last day of such
fiscal year the Leverage Ratio is less than 5.00 to 1.00, 0% of the Excess Cash
Flow for such fiscal year. Each prepayment pursuant to this paragraph shall be
made on or before the date on which financial statements are delivered pursuant
to Section 5.01 with respect to the fiscal year for which Excess Cash Flow is
being calculated (and in any event within 90 days after the end of such fiscal
year); provided that no such prepayment shall be required to be made pursuant to
this Agreement with respect to Excess Cash Flow for the fiscal year ended March
1, 2014.

 

(e)          Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.

  

(f)          The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone, in
writing (including by e-mail) or by facsimile of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the Business Day of such prepayment or (iii) in the case of prepayment
of a Swingline Loan, not later than 12:00 noon, New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the Borrowings to be prepaid and the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment delivered by the Borrower pursuant
to this Section may state that it is conditioned on the effectiveness of other
credit facilities or other financing, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

78

 



 

SECTION 2.12.          Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at the Applicable Rate per annum on the daily unused amount
of the Revolving Commitment of such Lender (including any portion of such
Revolving Commitment the use of which is conditioned on the occurrence of the
8.00% Secured Note Repayment Date) during the period from and including the 2015
Restatement Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the 2015 Restatement Effective Date. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees pursuant to this Section 2.12(a), a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

 



(b)          The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as in effect from time to time for interest on Eurodollar Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the 2015 Restatement Effective Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, which shall accrue at the rate of 0.25% per annum on the daily
outstanding amount of such Issuing Bank’s Letters of Credit during the period
from and including the 2015 Restatement Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
2015 Restatement Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 



79

 

 

(c)          The Borrower agrees to pay to the Administrative Agent and the
Collateral Agent, for their own accounts, fees payable in the amounts and at the
times separately agreed upon between the Borrower and the Administrative Agent
or the Collateral Agent, as the case may be.

 

(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

(e)          The fees to be paid in respect of Other Revolving Commitments and
any Letters of Credit issued pursuant to any Other Revolving Commitments shall
be as set forth in the Refinancing Amendment or Loan Modification Agreement
relating thereto.

 

SECTION 2.13.          Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)          Notwithstanding the foregoing, upon the occurrence and during the
continuation of an Event of Default, at the option of the Administrative Agent
or at the request of the Required Lenders, the Borrower shall pay interest on
all of the Senior Loan Obligations to but excluding the date of actual payment,
after as well as before judgment, (i) in the case of principal, at a rate per
annum equal to 2% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section and (ii) in the case of any other
amount, at a rate per annum equal to 2% plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section.

 

80

 

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and (i) in the case of Term Loans of any
Class, on the maturity date for the Term Loans of such Class and, (ii) in the
case of Revolving Loans or Other Revolving Loans, the earlier of the maturity
date for such Class of Loans and the date on which all Revolving Commitments or
Other Revolving Commitments of such Class, as the case may be, are terminated;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan or ABR Other
Revolving Loan prior to the end of the Revolving Availability Period or the
applicable Other Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion, together with any amounts due and payable pursuant to Section 2.16.

 

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Citibank Base Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14.          Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

81

 

 

SECTION 2.15.          Increased Costs. (a) If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank;

 

(ii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)          subject any Agent, any Lender or any Issuing Bank to any Taxes
(other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Agent, such Lender or such Issuing Bank, as applicable, of making, converting
to, continuing or maintaining any Loan (or of maintaining its obligation to make
any such Loan) or to increase the cost to such Agent, such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Agent, such
Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Agent, such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Agent, such Lender or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)          If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements or liquidity has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital or liquidity adequacy), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered. Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge that will entitle
such Lender to compensation pursuant to this Section 2.15; provided that the
failure to provide such notification will not affect such Lender’s rights to
compensation hereunder.

 

82

 

 

(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16.          Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
consist of an amount determined by such Lender to be the excess, if any, of (i)
the amount of interest which would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

83

 

 







SECTION 2.17.         Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Senior Loan Document
shall be made free and clear of and without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (determined
in the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section) the Agent, Lender or Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

 

(b)          In addition, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)          The Borrower shall indemnify each Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes payable or paid by, or required to be deducted or
withheld from a payment to, such Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder or under any other Senior Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or an Issuing Bank, or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Taxes by the Borrower
to a Governmental Authority pursuant to this Section, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

84

 

 

(e)          (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Senior Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding the foregoing, in the case of an applicable Borrower or any
applicable Senior Loan Party that, in each case, is not a U.S. Person, the
applicable Lender will not be subject to the requirements on this paragraph
(e)(i) unless it has received written notice from such Borrower or such other
Senior Loan Party advising it of the availability of an exemption or reduction
of withholding Tax under the laws of the jurisdiction in which such Borrower or
such other Senior Loan Party is located and containing all applicable
documentation (together, if requested by such Lender, with a certified English
translation thereof) required to be completed by such Lender in order to receive
any such exemption or reduction, and such Lender is reasonably satisfied that it
is legally able to provide such documentation to such Borrower or such other
Senior Loan Party.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Senior Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Senior Loan Document,
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2) executed copies of IRS Form W-8ECI;

 

85

 

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner.

 

(f)          Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient), on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(g)          If a payment made to a Lender under any Senior Loan Document (or a
payment made to a Participant pursuant to a participation granted by any Lender)
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
(or Participant) were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender who
granted the participation only) at the time or times prescribed by law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent (or, in the case of a Participant, the Lender who granted the
participation) such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
(or, in the case of a Participant, the Lender who granted the participation) as
may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Each Lender (or Participant) agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent (or, in the case of a
Participant, the Lender who granted the participation) in writing of its legal
inability to do so. Solely for purposes of this paragraph (f), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. For
purposes of determining withholding Taxes imposed under FATCA, from and after
the 2015 Restatement Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Loans as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

86

 

 

(h)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender's failure to comply with the provisions of Section 9.04(c)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Senior Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Senior Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

(i)          If any Agent, Lender or Issuing Bank determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (i) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (i), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (i) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

87

 

 

(j)          Each Party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Senior
Loan Document.

 

(k)          For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18.         Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Senior Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Senior Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 388 Greenwich
Street, New York, NY 10013, except payments to be made directly to an Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Senior Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Senior Loan Document shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments under each Senior Loan Document
shall be made in dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

88

 

 

(c)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate relative amounts of principal of and accrued
interest on their Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or an Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(d), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

89

 

 

SECTION 2.19.         Mitigation Obligations; Replacement of Lenders. (a)  If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)          If (i) any Lender requests compensation under Section 2.15, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender refuses to
consent to any amendment or waiver of any Senior Loan Document requested by the
Borrower that requires the consent of all Lenders, and such amendment or waiver
is consented to by the Supermajority Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Banks and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

SECTION 2.20.         Adjustments to Borrowing Base Advance Rates. (a)  As of
the 2015 Restatement Effective Date, (i) the Accounts Receivable Advance Rate
will be 85%, (ii) the Pharmaceutical Inventory Advance Rate will be 90%, (iii)
the Other Inventory Advance Rate will be 90%, (iv) the Script Lists Advance Rate
will be 40% and (v) the Credit Card Receivable Advance Rate will be 90%.

 

90

 

 

(b)          Any increase in the Pharmaceutical Inventory Advance Rate, the
Other Inventory Advance Rate, the Accounts Receivable Advance Rate, the Script
Lists Advance Rate or the Credit Card Receivable Advance Rate above that would
result in any rate in excess of the initially applicable rate set forth in
Section 2.20(a) will in each case require the consent of all the Lenders.

 

(c)          The Borrowing Base Agent, in the exercise of its commercially
reasonable judgment to reflect Borrowing Base Factors, may (i) reduce the
Accounts Receivable Advance Rate, the Pharmaceutical Inventory Advance Rate, the
Other Inventory Advance Rate, the Script Lists Advance Rate and the Credit Card
Receivable Advance Rate from time to time and (ii) thereafter increase such rate
to a rate not in excess of the applicable rate set forth in Section 2.20(a).

 

(d)          The Administrative Agent will give prompt written notice to the
Borrower and the Lenders of any adjustments effected pursuant to this Section
2.20.

 

(e)          Notwithstanding anything herein or in any other Senior Loan
Document to the contrary, any waiver, amendment or modification to (i) the
definition of “Borrowing Base Amount”, “Borrowing Base Factors”, “Accounts
Receivable Advance Rate”, “Pharmaceutical Inventory Advance Rate”, “Other
Inventory Advance Rate”, “Script Lists Advance Rate”, “Credit Card Receivable
Advance Rate”, “Eligible Accounts Receivable”, “Eligible Credit Card Accounts
Receivable”, “Eligible Inventory”, “Eligible Other Inventory Value”, “Eligible
Pharmaceutical Inventory Value”, “Eligible Script Lists”, “Eligible Script Lists
Value”, “Account”, “Credit Card Accounts Receivable”, “Other Inventory”, “Net
Orderly Liquidation Rate” or “Pharmaceutical Inventory”, (ii) the definition of
“Revolver Availability” or the calculation thereof pursuant to Section 2.01(a)
or Section 2.11(b), the calculation of availability for Swingline Loans,
including as set forth under Section 2.04(a), or the calculation of availability
for the issuance, amendment, renewal or extension of any Letters of Credit,
including as set forth in Section 2.05(b), in each case that would have the
effect of increasing either (A) the Borrowing Base Amount or (B) the aggregate
amount of Loans, Revolving Exposures, Other Revolving Exposures and Additional
Senior Debt that may be outstanding relative to the Borrowing Base Amount, (iii)
Section 5.16, Section 6.15 or Section 9.15, (iv) the cash management
arrangements set forth in the Senior Subsidiary Security Agreement, including as
set forth in Schedule 3 thereto will, in the case of each of clauses (i) through
(iv), require the consent of each Person constituting a “Borrowing Base Agent”
in addition to any other consents or approvals required hereunder. This Section
2.20(e) may not be amended, modified or waived without the prior written consent
of the Borrowing Base Agent.

 

91

 

 

SECTION 2.21.         Incremental Loans. At any time after the 2015 Restatement
Effective Date prior to the Latest Maturity Date, the Borrower may, by notice to
the Administrative Agent (which shall promptly deliver a copy to each of the
Lenders), request the addition to this Agreement of (i) an incremental revolving
credit facility, (ii) Incremental Securitization Refinancing Facilities (as
defined below) in the form of a new tranche of term loans or an incremental
revolving credit facility, or (iii) one or more new tranches of term loans
constituting Refinancing Indebtedness in respect of Existing Additional Senior
Debt or Permitted First Priority Debt (an “Incremental Senior Debt Refinancing
Facility”), or any combination thereof (the “Incremental Facilities”); provided,
however, that both (x) at the time of any such request and (y) upon the
effectiveness of any such Incremental Facility, no Default shall exist and the
Borrower shall, if a Financial Covenant Effectiveness Period is then occurring,
be in compliance with Section 6.12 (calculated, in the case of clause (y), on a
pro forma basis to give effect to (1) any borrowing under the Incremental
Facility, (2) any substantially simultaneous repayments of Revolving Loans,
Other Revolving Loans or Existing Additional Senior Debt, and (3) in the case of
any Incremental Securitization Refinancing Facility, any substantially
simultaneous repayments or repurchases of Third Party Interests or Indebtedness
incurred under Section 6.01(a)(xvi)(A) (and the related repurchases of
Securitization Assets and cessation of future purchases of Securitization
Assets)) and provided, further, that no Split-Priority Term Loan Debt may be
incurred as an Incremental Facility hereunder. The Incremental Facilities shall
(i) be in an aggregate principal amount (excluding the aggregate principal
amount of Incremental Securitization Refinancing Facilities) not in excess of
$300,000,000, (ii) rank pari passu in right of payment and of security with the
other Loans, (iii) if such Incremental Facility is a term loan facility,
amortize in a manner, and be subject to mandatory prepayments (if any) on terms,
acceptable to the Agents, and mature no earlier than the latest maturity date of
any outstanding Term Loans (if any), (iv) bear interest at the market interest
rate, as determined at the time such Incremental Facility becomes effective,
(v) have such other pricing as may be agreed by the Borrower and the
Administrative Agent and (vi) otherwise be treated hereunder no more favorably
than, in the case of revolving facilities, the Revolving Loans and Revolving
Commitments, and in the case of term loans, the outstanding Term Loans (if any);
provided, that the terms and provisions applicable to any Incremental Facility
may provide for additional or different financial or other covenants applicable
only during periods after the Latest Maturity Date that is in effect on the date
of effectiveness of such Incremental Facility. At no time shall the sum of (i)
the aggregate amount of loans outstanding under the Incremental Facilities at
such time, (ii) the total Revolving Exposure at such time, (iii) the outstanding
Term Loans at such time, (iv) the Other Revolving Exposures at such time and
(v) the Additional Senior Debt at such time exceed the Borrowing Base Amount in
effect at such time, and the proceeds of the Incremental Facilities shall be
used solely for the purposes set forth in Section 5.10 and the preamble,
provided that the proceeds of Incremental Securitization Refinancing Facilities
shall be used solely for the purposes specified in the penultimate sentence of
this Section 2.21 and the proceeds of any Incremental Senior Debt Refinancing
Facility shall be used solely to repay Existing Additional Senior Debt or
Permitted First Priority Debt and interest and other amounts relating thereto
that can be financed with Refinancing Indebtedness relating to such Existing
Additional Senior Debt or Permitted First Priority Debt, as the case may be.
Such notice shall set forth the requested amount and class of Incremental
Facilities, and shall offer each Lender the opportunity to offer a commitment
(the “Incremental Commitment”) to provide a portion of the Incremental Facility
by giving written notice of such offered commitment to the Administrative Agent
and the Borrower within a time period (the “Offer Period”) to be specified in
the Borrower’s notice; provided, however, that no existing Lender will be
obligated to subscribe for any portion of such commitments. In the event that,
at the expiration of the Offer Period, Lenders shall have provided commitments
in an aggregate amount less than the total amount of the Incremental Facility
initially requested by the Borrower, the Borrower may request that Incremental
Facility commitments be made in a lesser amount equal to such commitments and/or
shall have the right to arrange for one or more Additional Lenders to extend
commitments to provide a portion of the Incremental Facility in an aggregate
amount equal to the unsubscribed amount of the initial request; provided that
the Additional Lenders shall be offered the opportunity to provide the
Incremental Facility only on terms previously offered to the existing Lenders
pursuant to the immediately preceding sentence. Commitments in respect of
Incremental Facilities will become Commitments under this Agreement pursuant to
an amendment to this Agreement (such an amendment, an “Incremental Facility
Amendment”) executed by each of the Borrower and each Subsidiary Loan Party,
each Lender agreeing to provide such Commitment, if any, each Additional Lender,
if any, and the Administrative Agent. The effectiveness of any Incremental
Facility Amendment shall be subject to the satisfaction on the date thereof of
each of the conditions set forth in Section 4.02 of this Agreement as in effect
on the 2015 Restatement Effective Date, such Incremental Facility being
permitted under each indenture or other agreement governing any Material
Indebtedness and such other conditions as are specified in the applicable
Incremental Facility Amendment. For purposes of this Section 2.21, “Incremental
Securitization Refinancing Facility” means any Incremental Facility to the
extent that the proceeds of the Loans incurred thereunder are used by the
Borrower or a Subsidiary Guarantor on the date such Loans are made to repay or
repurchase Third Party Interests or Indebtedness incurred pursuant to Section
6.01(a)(xvi)(A) (or repurchase Securitization Assets that have been sold,
conveyed or otherwise transferred pursuant to any Securitization), provided
that, upon such repayment or repurchase, (x) no Third Party Interests or
Indebtedness incurred pursuant to Section 6.01(a)(xvi)(A) remains outstanding,
(y) all commitments of the Borrower and the Subsidiaries to sell, convey or
otherwise transfer Securitization Assets pursuant to any Securitization are
terminated and (z) all Securitization Assets that remain outstanding and were
previously sold, conveyed or otherwise transferred pursuant to any
Securitization are repurchased by the Borrower or a Subsidiary Guarantor. For
the avoidance of doubt, Securitization Refinancing Indebtedness shall not
constitute an Incremental Facility.

 

92

 

 

SECTION 2.22.         Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Waivers and Amendments. The Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in Section
9.02, require the consent of such Defaulting Lender in accordance with the terms
hereof.

 

93

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or any Swingline Lender; third, to
Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.05(j); fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.05(j); sixth, to the
payment of any amounts owing to the Lenders or the Issuing Bank as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to Section
2.22(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

94

 

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.12(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive fees in respect
of Letters of Credit pursuant to Section 2.12(b) in respect of its
participations in Letters of Credit for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.05(j).

 

(C)         With respect to any participation fee in respect of Letters of
Credit not required to be paid to any Defaulting Lender pursuant to clauses (A)
or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Bank, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LC Exposure and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Credit Exposure of any Non-Defaulting Lender to
exceed such Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swingline Loans . If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable law, (a) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (b) second, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.05(j).

 

95

 

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
each Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)          New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) each Swingline Lenders shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, amend, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.         Organization; Powers. Each of the Borrower and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.02.         Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Senior Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

96

 

 

SECTION 3.03.         Governmental Approvals; No Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Senior Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of the Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument evidencing or governing Indebtedness or
any other material agreement binding upon the Borrower or any Subsidiary or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any Subsidiary, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any Subsidiary, except
Liens created under the Senior Loan Documents and the Second Priority Collateral
Documents.

 

SECTION 3.04.         Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended March 1, 2014, reported on by Deloitte & Touche LLP. Such
financial statements present fairly the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP.

 

(b)          Except as disclosed (i) in the financial statements referred to in
paragraph (a) above or the notes thereto, (ii) in the Borrower’s report or
Form 10-K for the fiscal year ended March 1, 2014 or (iii) on Schedule 3.04,
after giving effect to the Transactions, none of the Borrower or the
Subsidiaries has, as of the 2015 Restatement Effective Date, any material
contingent liabilities, unusual long-term loan commitments or unrealized losses.

 

(c)          Since March 1, 2014, there has been no material adverse change in
the business, assets, operations, properties, condition (financial or
otherwise), or prospects of the Borrower and the Subsidiaries, taken as a whole.

 

SECTION 3.05.         Properties. (a) Each of the Borrower and the Subsidiaries
has good and marketable title to, or valid leasehold interests in, all its real
and personal property material to its business, except (i) for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and (ii) as set forth on Schedule 3.05(a). All such real and personal property
are free and clear of all Liens, other than Liens permitted by Section 6.02.

 

(b)          Each of the Borrower and the Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

97

 

 

(c)          Schedule 3.05(c) sets forth the address of every leased warehouse
or distribution center in which inventory owned by the Borrower or any
Subsidiary is located as of the 2015 Restatement Effective Date.

 

SECTION 3.06.         Litigation and Environmental Matters. (a) Except as set
forth on Schedule 3.06(a), there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of the Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any of the Senior Loan Documents or the
Transactions.

 

(b)          Except as set forth on Schedule 3.06(b) and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, neither the Borrower nor any
of the Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.07.         Compliance with Laws and Agreements. Except as set forth
on Schedule 3.07, each of the Borrower and the Subsidiaries is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property (including, without limitation, the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) and all other material
healthcare laws and regulations) and all indentures, agreements and other
instruments binding upon it or its property or assets, except where the failure
to be so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.08.         Investment and Holding Company Status. Neither the
Borrower nor any of the Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

 

SECTION 3.09.         Taxes. Each of the Borrower and the Subsidiaries has
timely filed or caused to be filed all United States Federal income Tax returns
and reports and all other material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any
Subsidiary, except (i) where the payment of any such Taxes is being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves and (ii)
as set forth on Schedule 3.09. The charges, accruals and reserves on the books
of the Borrower and its Consolidated Subsidiaries in respect of Taxes or charges
imposed by a Governmental Authority are, in the opinion of the Borrower,
adequate.

 

98

 

 

SECTION 3.10.         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other ERISA Events for
which liability is reasonably expected to result, could reasonably be expected
to result in liability exceeding $50,000,000. The minimum funding standards of
ERISA and the Code with respect to each Plan have been satisfied. The present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $50,000,000 the fair market value
of the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $50,000,000 the fair market value of the assets of all such underfunded
Plans.

 

SECTION 3.11.         Disclosure; Accuracy of Information. (a) As of the 2015
Restatement Effective Date, none of the reports, financial statements,
certificates or other information, other than projections and other information
of a general economic or industry-specific nature, furnished by or on behalf of
any Loan Party to any Agent or any Lender in connection with the negotiation of
this Agreement or any other Senior Loan Document or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, financial estimates, forecasts and
other forward-looking information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

(b)          Each Borrowing Base Certificate that has been or will be delivered
to each Borrowing Base Agent, the Administrative Agent or any Lender is and will
be complete and correct in all material respects.

 

SECTION 3.12.         Subsidiaries. Schedule 3.12 sets forth the name of, and
the ownership interest of the Borrower in, each Subsidiary and identifies each
Subsidiary that is a Subsidiary Loan Party, in each case as of the 2015
Restatement Effective Date. As of the 2015 Restatement Effective Date, each of
the Subsidiaries is an “Unrestricted Subsidiary” as defined in, and for all
purposes of, the Effective Date Indentures.

 

SECTION 3.13.         Insurance. Schedule 3.13 sets forth a description of all
liability, property and casualty insurance maintained by or on behalf of the
Borrower and the Subsidiaries as of the 2015 Restatement Effective Date. As of
the 2015 Restatement Effective Date, all premiums in respect of such insurance
have been paid. The Borrower and the Subsidiaries have insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice and as required by the Senior Loan Documents. The Borrower
reasonably believes that the insurance maintained by or on behalf of the
Borrower and the Subsidiaries is adequate.

 

99

 

 

SECTION 3.14.         Labor Matters. Except as set forth on Schedule 3.14, as of
the 2015 Restatement Effective Date, there are no strikes, lockouts or slowdowns
against the Borrower or any Subsidiary pending or, to the knowledge of the
Borrower, threatened which could reasonably be expected to result in a Material
Adverse Effect. Except as set forth on Schedule 3.14, the hours worked by and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters.
Except as set forth on Schedule 3.14, all payments due from the Borrower or any
Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary. Except as set forth on Schedule 3.14, the
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any Subsidiary is bound.

 

SECTION 3.15.         Solvency. Immediately after the consummation of the
Transactions to occur on the 2015 Restatement Effective Date (including the
making of each Loan made on the 2015 Restatement Effective Date and after giving
effect to the application of the proceeds of such Loans), (a) the fair value of
the assets of the Borrower and the other Loan Parties, taken as a whole, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower and the other Loan Parties, taken as a whole, will be greater than
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and the other
Loan Parties taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and the other Loan Parties will not
have unreasonably small capital with which to conduct the business in which they
are engaged as such business is now conducted and is proposed to be conducted
following the 2015 Restatement Effective Date.

 

SECTION 3.16.         Federal Reserve Regulations. (a) Neither the Borrower nor
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

(b)          No part of the proceeds of any Loan or any Letter of Credit will be
used by the Borrower or any Subsidiary, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of Regulation T, U or
X of the Board.

 

SECTION 3.17.         Security Interests. (a) The Senior Subsidiary Security
Agreement is effective to create in favor of the Collateral Agent, for the
ratable benefit of the Senior Secured Parties, a legal, valid and enforceable
security interest in the Senior Collateral subject to such agreement and, when
financing statements in appropriate form are filed in the offices specified on
Schedule 6 to the Perfection Certificate, such security interest shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereunder in the Senior Collateral, to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other Person to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, other than with respect to the rights of Persons pursuant to Liens
expressly permitted by Section 6.02.

 

100

 

 

SECTION 3.18.         Use of Proceeds. The Borrower will use the proceeds of the
Loans and will request the issuance of Letters of Credit only for the purposes
specified in the preamble to this Agreement and set forth in Section 5.10.

 

SECTION 3.19.         Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Borrower, its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person or is located in
a Sanctioned Country. The Transactions will not violate Anti-Corruption Laws or
applicable Sanctions.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.         2015 Restatement Effective Date. Without affecting the
rights of the Borrower or any Subsidiary under the Original Agreement at all
times prior to the 2015 Restatement Effective Date, the amendment and
restatement in the form hereof of the Original Agreement and the obligations of
the Lenders to make Loans and acquire participations in Letters of Credit and
Swingline Loans and of the Issuing Banks to issue Letters of Credit hereunder
shall not become effective until the date on which the conditions set forth in
Section 1.3 of the 2015 Amendment and Restatement Agreement shall have been
satisfied.

 

It is understood and agreed that no term of the amendment and restatement
contemplated hereby shall be effective until the 2015 Restatement Effective Date
occurs, and that the Original Agreement shall continue in full force and effect
without regard to the amendment and restatement contemplated hereby until the
2015 Restatement Effective Date.

 

101

 

 

SECTION 4.02.         Each Credit Event. The obligation of each Revolving Lender
to make a Revolving Loan on the occasion of any Revolving Borrowing after the
2015 Restatement Effective Date, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit after the 2015 Restatement Effective Date, is
subject to receipt of the request therefore in accordance herewith and to the
satisfaction of the following conditions (each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit (for purposes of this
Section, an “issuance”) shall be deemed to constitute a representation and
warranty by Borrower on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section):

 

(a)          the representations and warranties of the Loan Parties contained in
each Senior Loan Document are true and correct in all material respects on and
as of the date of such Borrowing or issuance, before and after giving effect to
such Borrowing or issuance and to the application of the proceeds therefrom, as
though made on and as of such date (except to the extent any such representation
or warranty expressly relates to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such earlier date);

 

(b)          no event has occurred and is continuing, or would result from such
Borrowing or issuance or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default and such Borrowing or issuance
would not result in a violation of the amount of secured Indebtedness permitted
under the Second Priority Debt Documents;

 

(c)          after giving effect to such Borrowing or issuance the Borrowing
Base Amount shall be equal to or greater than the sum of (i) the total Revolving
Exposures, (ii) the total Other Revolving Exposures, (iii) the outstanding Term
Loans and (iv) the outstanding Additional Senior Debt; and

 

(d)          in the case of the first Borrowing or issuance that would result in
the aggregate Revolving Exposures of the Revolving Lenders exceeding
$3,000,000,000, the 8.00% Secured Note Repayment Date shall have occurred or
shall occur, under arrangements satisfactory to the Administrative Agent, on the
date of such Borrowing or issuance.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been cash
collateralized and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 5.01.         Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent, the Borrowing Base Agent (in the case
of paragraph (f) below) and (except in the case of paragraph (h) below) each
Lender:

 

102

 

 

(a)          as soon as available and in any event within 105 days (or such
earlier date that is 10 days after the then-current filing deadline for the
Borrower’s Annual Report on Form 10-K) after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
income and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or another registered independent public accounting
firm of recognized national standing (without a “going concern” or like
qualification or exception and without any material qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial position,
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP;

 

(b)          as soon as available and in any event within 50 days (or such
earlier date that is five days after the then-current filing deadline for the
Borrower’s Quarterly Report on Form 10-Q) after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, its consolidated
balance sheet as of the end of such fiscal quarter and related statements of
income for such fiscal quarter and of income and cash flows for the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year;

 

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating (x)
compliance with Section 6.08(c) and (y) the Borrower’s ratio under Section 6.12,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Borrower’s audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate,
(iv) identifying any Subsidiary formed or acquired since the end of the fiscal
quarter immediately preceding the most recent fiscal quarter covered by such
financial statements, (v) identifying any change in a Subsidiary Loan Party’s
name, form of organization or jurisdiction of organization, including as a
result of any merger transaction, since the end of the fiscal quarter
immediately preceding the most recent fiscal quarter covered by such financial
statements, (vi) setting forth the aggregate amount of Optional Debt Repurchases
made by the Borrower during the most recent fiscal quarter covered by such
financial statements, identifying the Indebtedness repurchased, redeemed,
retired or defeased and specifying the provisions of Section 6.08(b) or (c)
pursuant to which each such Optional Debt Repurchase was effected and
quantifying the amounts effected under each such provision, (vii) setting forth
the amount and type of Indebtedness issued or incurred and Securitizations (or
increases in the amounts thereof) and Factoring Transactions consummated during
the most recent fiscal quarter covered by such financial statements,
(viii) identifying, with respect to all Indebtedness of the Borrower and the
Subsidiaries outstanding on the date of the most recent balance sheet included
in such financial statements, the clause of Section 6.01(a) pursuant to which
such Indebtedness is then permitted to be outstanding, (ix) setting forth the
amount of Restricted Payments made during the most recent fiscal quarter covered
by such financial statements and the provision of Section 6.08(a) pursuant to
which such Restricted Payments were made, and (x) setting forth the aggregate
sale price of Eligible Script Lists sold since the most recent date on which the
Eligible Script Lists Value was provided to the Lenders in the event aggregate
sale price for all Eligible Script Lists sold since such date of determination
exceeds 5% of the most recently determined Eligible Script Lists Value;

 

103

 

 

(d)          concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements (i) stating whether they obtained knowledge during the course of
their examination of such financial statements of any Default and (ii)
confirming the calculations set forth in the officer’s certificate delivered
simultaneously therewith pursuant to clause (c)(ii) above (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e)          within three Business Days after the end of each fiscal month of
the Borrower, a certificate of a Financial Officer setting forth in reasonable
detail a description of each disposition of assets not in the ordinary course of
business for which the book value or fair market value of the assets of the
Borrower or the Subsidiaries disposed or the consideration received therefor was
greater than $10,000,000;

 

(f)          within 14 Business Days after the end of each fiscal month of the
Borrower, a Borrowing Base Certificate showing the Borrowing Base Amount as of
the close of business on the last day of such fiscal month, certified as
complete and correct by a Financial Officer; provided that a Borrowing Base
Certificate shall be delivered by the Borrower to the Administrative Agent, the
Borrowing Base Agent and each Lender within four Business Days after the end of
a fiscal week of the Borrower if (i) at any time during such fiscal week the
Revolver Availability is less than (x) prior to the 8.00% Secured Note Repayment
Date, $200,000,000 or (y) on and after the 8.00% Secured Note Repayment Date,
$250,000,000, or (ii) on each of any three consecutive Business Days the last of
which occurs in such fiscal week, Revolving Availability is less than (x) in the
case of days prior to the 8.00% Secured Note Repayment Date, $300,000,000, and
(y) in the case of days on and after the 8.00% Secured Note Repayment Date,
$365,000,000 (in each case, with the amount with respect to Eligible Inventory,
Eligible Accounts Receivable and Eligible Credit Card Accounts Receivable
included in the Borrowing Base Amount shown on such Borrowing Base Certificate
delivered under this proviso being the amount computed as of the close of
business on the last day of the Borrower’s most recent fiscal week for which
such amount is available, which computation shall be completed within four
Business Days after the end of each fiscal week of the Borrower);

 

104

 

 

(g)         no later than 60 days following the end of each fiscal year of the
Borrower (or, in the reasonable discretion of the Administrative Agent and the
Borrowing Base Agent, no later than 30 days thereafter), forecasts for the
Borrower and its Consolidated Subsidiaries of (i) quarterly consolidated balance
sheet data and related consolidated statements of income and cash flows for each
quarter in the next succeeding fiscal year, (ii) consolidated balance sheet data
and related consolidated statements of income and cash flows for each of the
five fiscal years immediately following such fiscal year and (iii) month-end
Revolver Availability for each of the 12 months in the next succeeding fiscal
year;

 

(h)         not later than 30 days prior to the commencement of each fiscal
year, a certificate of a Financial Officer setting forth the end dates of each
of the fiscal quarters in such fiscal year;

 

(i)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

 

(j)          promptly following any request therefor, such other information
regarding the financial condition, business or identity of the Borrower or any
Subsidiary, or compliance with the terms of any Senior Loan Document, as any
Agent, at the request of any Lender, may reasonably request, including any
information to be provided pursuant to Section 9.17.

 

Information required to be delivered pursuant to clauses (a), (b) and (i) shall
be deemed to have been delivered on the date on which the Borrower provides
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at www.riteaid.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to clause (c) and
(ii) the Borrower shall deliver paper copies of the information referred to in
clauses (a), (b) and (i) to any Lender which requests such delivery.

 

SECTION 5.02.         Notices of Material Events. The Borrower will furnish to
the Administrative Agent, the Borrowing Base Agent and each Lender prompt
written notice after any officer of the Borrower obtains knowledge of any of the
following:

 

(a)          the occurrence of any Default;

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;

 

(c)          the occurrence of any ERISA Event;

 

105

 

 

(d)          any Lien (other than Permitted Encumbrances and security interests
created under any Senior Loan Document, Second Priority Debt Document or
security agreement relating to Permitted Split-Priority Term Loan Debt) on any
material portion of the Senior Collateral;

 

(e)          the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the security interests created by
the Senior Loan Documents or on the aggregate value of the Senior Collateral;
and

 

(f)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.         Information Regarding Collateral. (a) The Borrower will
furnish to the Administrative Agent and the Borrowing Base Agent prompt written
notice of any change (i) in any Loan Party’s corporate name, (ii) in the
location of any Loan Party’s jurisdiction of incorporation or organization,
(iii) in any Loan Party’s form of organization or (iv) in any Loan Party’s
Federal Taxpayer Identification Number or other identification number assigned
by such Loan Party’s jurisdiction of incorporation or formation. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Senior Collateral. The Borrower also agrees promptly to notify the
Agents if any material portion of the Senior Collateral is damaged or destroyed.

 

(b)          Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to clause (a) of Section
5.01, the Borrower shall deliver to the Agents a certificate of the chief legal
officer of the Borrower (i) setting forth the information required pursuant to
Section 1 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the 2015 Restatement Effective Date or the date of the most recent
certificate delivered pursuant to this Section and (ii) certifying that all
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Senior Collateral have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause (i)
above to the extent necessary to protect and perfect the security interests
under the Senior Subsidiary Security Agreement for a period of not less than 18
months after the date of such certificate (except as noted therein with respect
to any continuation statements to be filed within such period).

 

106

 

 

SECTION 5.04.         Existence; Conduct of Business. Except as otherwise
permitted by this Agreement, the Borrower will continue, and will cause each
Subsidiary to continue, to engage in business of the same general type as now
conducted by the Borrower and the Subsidiaries. The Borrower will, and will
cause each of the Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names, in each case material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation, dissolution or sale of assets permitted under
Section 6.03.

 

SECTION 5.05.         Payment of Obligations. The Borrower will, and will cause
each of the Subsidiaries to, pay its Indebtedness and other obligations,
including Tax liabilities, which, if unpaid, could result in a material Lien on
any of their properties or assets, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.06.         Maintenance of Properties. The Borrower will, and will
cause each of the Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted.

 

SECTION 5.07.         Insurance. (a) The Borrower will, and will cause each of
the Subsidiaries to, maintain (either in the name of the Borrower or in such
Subsidiary’s own name), with financially sound and reputable insurance companies
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations.
The Borrower will furnish to the Lenders, upon request of the Agents,
information in reasonable detail as to the insurance so maintained.

 

(b)          The Borrower will, and will cause each of the Subsidiaries to,
maintain such insurance in a coverage amount of not less than 90% of the
coverage amount as of the 2015 Restatement Effective Date, with deductibles,
risks covered and other provisions (other than the amount of premiums) not
materially less favorable to the Borrower and the Subsidiaries as of the 2015
Restatement Effective Date.

 

107

 

 

(c)          The Borrower will, and will cause each of the Subsidiary Loan
Parties to, (i) cause all such policies to be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable endorsement, in form
and substance satisfactory to the Agents, which endorsement shall provide that,
if the insurance carrier shall have received written notice from the
Administrative Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to the Borrower and any other
Loan Party under such policies directly to the Collateral Agent for application
pursuant to the Collateral Trust and Intercreditor Agreement; (ii) cause all
such policies to provide that none of the Borrower, the Administrative Agent,
the Collateral Agent, any Borrowing Base Agent or any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Agents may
reasonably require from time to time to protect their interests; (iii) deliver
broker’s certificates to the Collateral Agent naming it as “additional insured”
under the applicable policy; (iv) cause each such policy to provide that it
shall not be canceled or not renewed by reason of nonpayment of premium upon not
less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or for any other reason upon not less than 30 days’
prior written notice thereof by the insurer to the Administrative Agent; and
(v) deliver to the Administrative Agent, before the cancellation or nonrenewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Administrative
Agent), together with (A) evidence reasonably satisfactory to the Agents of
payment of the premium therefor and of the inclusion in such renewal or
replacement policy of the endorsements and provisions required by clauses (i),
(ii) and (iv) above and (B) the broker’s certificate with respect to such
renewal or replacement policy required by clause (iii) above.

 

(d)          In connection with the covenants set forth in this Section, it is
agreed that:

 

(i)          none of the Agents, the Lenders, or their agents or employees shall
be liable for any payment of the premiums for such insurance policies or any
loss or damage insured by the insurance policies required to be maintained under
this Section, and (A) the Borrower and each Subsidiary Loan Party shall look
solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Agents, the Lenders or
their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower hereby agrees, to the extent permitted by law, to waive its right of
recovery, if any, against the Agents, the Lenders and their agents and
employees; and

 

(ii)         the designation of any form, type or amount of insurance coverage
by the Agents or the Required Lenders under this Section shall in no event be
deemed a representation, warranty or advice by the Agents or the Lenders that
such insurance is adequate for the purposes of the business of the Borrower and
the Subsidiaries or the protection of their properties.

 

(e)          The Borrower will, and will cause each of the Subsidiaries to,
permit any representatives that are designated by any Borrowing Base Agent to
inspect the insurance policies maintained by or on behalf of the Borrower and
the Subsidiaries and inspect books and records related thereto and any
properties covered thereby. The Borrower shall pay the reasonable fees and
expenses of any representatives retained by a the Borrowing Base Agent to
conduct any such inspection.

 

108

 

 

SECTION 5.08.         Books and Records; Inspection and Audit Rights; Collateral
and Borrowing Base Reviews. (a) The Borrower will, and will cause each of the
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of the
Subsidiaries to, permit any representatives designated by any Lender (at such
Lender’s expense, unless a Default has occurred and is continuing, in which case
at the Borrower’s expense), and after such Lender has consulted the
Administrative Agent with respect thereto, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

 

(b)          The Borrower will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Borrowing Base Agent (including any
consultants, field examiners, accountants, lawyers and appraisers retained by
the Borrowing Base Agent) to conduct (i) (A) one field examination of the Senior
Collateral in any fiscal year of the Borrower and (B) an additional field
examination of the Senior Collateral during such fiscal year if the Revolver
Availability is at any time during such fiscal year less than or equal to
$500,000,000, (ii) an appraisal of the Borrower’s computation of the assets
included in the Borrowing Base Amount (A) once in each fiscal year of the
Borrower and (B) in addition, on a second occasion during such fiscal year if
the Revolver Availability is at any time during such fiscal year less than or
equal to $500,000,000, (iii) an appraisal of the Eligible Script Lists (A) once
in each fiscal year of the Borrower and (B) in addition, on a second occasion
during such fiscal year if the Revolver Availability is at any time during such
fiscal year less than or equal to $500,000,000 and (iv) other evaluations and
appraisals of the Borrower’s computation of the Borrowing Base Amount and the
assets included in therein, all at such reasonable times and as often as
reasonably requested or at any time if a Default shall have occurred and be
continuing. The Borrower shall pay the reasonable fees and expenses of any
representatives retained by the Borrowing Base Agent to conduct any such
evaluation or appraisal (it being understood that the third party
representatives retained by the Borrowing Base Agent shall conduct any such
evaluation or appraisal on behalf of each Borrowing Base Agent and no individual
Borrowing Base Agent may retain its own representative to conduct any such
evaluation or appraisal). The Administrative Agent shall promptly deliver to the
Lenders copies of all such appraisals and other information provided to the
Borrower in connection with such evaluations and appraisals; provided that in
any event the Administrative Agent shall provide the other Borrowing Base Agents
with copies of all such appraisals and other information provided to the
Borrower in connection with such evaluations and appraisals within three
Business Days after the date thereof.

 

(c)          The Borrower will, and will cause each of the Subsidiaries to, in
connection with any evaluation and appraisal relating to the computation of the
Borrowing Base Amount, maintain such additional reserves (for purposes of
computing the Borrowing Base Amount) in respect of Eligible Accounts Receivable
and Eligible Inventory and make such other adjustments to its parameters for
including Eligible Accounts Receivable, Eligible Inventory and Eligible Script
Lists in the Borrowing Base Amount as the Borrowing Base Agent shall require
based upon the results of such evaluation and appraisal in its commercially
reasonable judgment to reflect Borrowing Base Factors.

 

109

 

 

SECTION 5.09.         Compliance with Laws. The Borrower will, and will cause
each of the Subsidiaries to, comply in all material respects with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, including all Environmental Laws, HIPAA and all other material
healthcare laws and regulations, except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings or to the extent
that any failures so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 5.10.         Use of Proceeds and Letters of Credit. (a) [Intentionally
omitted].

 

(b)          The proceeds of the Revolving Loans, Swingline Loans and loans
under the Incremental Facilities made on or after the 2015 Restatement Effective
Date will be used by the Borrower as set forth in the preamble and for general
corporate purposes, including:

 

(i)          the repayment of the principal of and accrued and unpaid interest
on all outstanding Revolving Loans, Swingline Loans and LC Disbursements under
the Original Agreement as of the 2015 Restatement Effective Date,

 

(ii)         the repayment in full of the Tranche 7 Term Loans on the 2015
Restatement Effective Date;

 

(iii)        loans or other transfers to Rite Aid Hdqtrs. Corp. for purposes of
financing inventory purchases pursuant to the Intercompany Inventory Purchase
Agreement and advancing funds to Subsidiary Loan Parties for their general
corporate purposes, including working capital, Consolidated Capital Expenditures
and Business Acquisitions permitted pursuant to Section 6.04;

 

(iv)        transfers to an operating account for the payment of operating
expenses (including rent, utilities, taxes, wages, repair and similar expenses)
of, and intercompany Investments permitted under Section 6.04 in, the Borrower
or any Subsidiary Loan Party;

 

(v)         payment by the Borrower of principal, interest, fees and expenses
with respect to its Indebtedness when due (including associated costs, fees and
expenses) and payment of the Borrower’s taxes, administrative, operating and
other expenses;

 

(vi)        dividends permitted to be made in respect of the Equity Interests
listed on Schedule 6.08(a) or described in Section 6.08(a);

 

110

 

 

(vii)       repurchase shares of the Borrower’s Preferred Stock pursuant to
Section 6.08(a);

 

(viii)      payment of principal, interest, fees and expenses with respect to
Third Party Interests in accordance with the terms thereof;

 

(ix)         the financing of the purchase or repayment of the 2020 8.00% Notes
and other Optional Debt Repurchases, permitted capital expenditures, the
repurchase of the Borrower’s and/or its Subsidiaries’ (including Rite Aid Lease
Management Company’s) Preferred Stock and permitted Restricted Payments; and

 

(x)          other Business Acquisitions and Investments made in accordance with
the terms hereof.

 

(c)          Letters of Credit will be used solely to support payment
obligations of the Borrower and the Subsidiaries incurred in the ordinary course
of business.

 

(d)          No proceeds of Loans will be used to prepay commercial paper prior
to the maturity thereof and no such proceeds will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock. The Borrower will ensure that no such use
of Loan proceeds and no issuance of Letters of Credit will entail any violation
of Regulation T, U or X of the Board.

 

(e)          The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

SECTION 5.11.         Additional Subsidiaries. If any additional wholly-owned
Domestic Subsidiary is formed or acquired after the Second Restatement Effective
Date, and if such Subsidiary is required to become a Subsidiary Loan Party
hereunder, the Borrower will, within three Business Days after such Subsidiary
is formed or acquired, (or if the Borrower elects to cause such Subsidiary to
become a Subsidiary Loan Party, the Borrower will) notify the Administrative
Agent, the Borrowing Base Agent the Lenders thereof and cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary, including
each Securitization Vehicle which is a Domestic Subsidiary, but excluding any
Subsidiary that engages solely in the pharmacy benefits management business.
Notwithstanding any other provision of this Agreement, (i) no Domestic
Subsidiary listed on Schedule 5.11 shall be required to become a Subsidiary Loan
Party (it being understood and agreed that Schedule 5.11 shall not include any
Securitization Vehicle that is a Domestic Subsidiary) and (ii) no Domestic
Subsidiary shall be required to become a Subsidiary Loan Party unless and until
such time as such Subsidiary has assets in excess of $1,000,000 or acquires
assets in excess of $1,000,000 or has revenue in excess of $500,000 per annum.

 

111

 

 

SECTION 5.12.         Further Assurances. The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
deeds of trust and other documents), which may be required under any applicable
law, or which the Collateral Agent, the Borrowing Base Agent or the Required
Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.
The Borrower also agrees to provide to the Collateral Agent or the Borrowing
Base Agent, from time to time upon request by either of them, evidence
reasonably satisfactory to the Collateral Agent or the Borrowing Base Agent, as
applicable, as to the perfection and priority of the Liens created or intended
to be created by the Senior Collateral Documents.

 

SECTION 5.13.         Subsidiaries. The Borrower will cause all of the
Subsidiaries that own Eligible Accounts Receivable, Eligible Inventory or
Eligible Script Lists to be and at all times remain “Unrestricted Subsidiaries”
as defined in, and for all purposes of, each of the Effective Date Indentures
and will deliver such documents to the trustees under each such Effective Date
Indenture and take such actions thereunder as may be necessary to effect the
foregoing.

 

SECTION 5.14.         Intercompany Transfers. The Borrower shall maintain
accounting systems capable of tracing intercompany transfers of funds and other
assets.

 

SECTION 5.15.         Inventory Purchasing. (a) The Borrower shall, and shall
cause each Subsidiary party to the Intercompany Inventory Purchase Agreement to,
at all times maintain in all material respects the vendor inventory purchasing
system and the intercompany inventory purchasing system in accordance with the
terms of the Intercompany Inventory Purchase Agreement. The Borrower shall cause
each Subsidiary which owns or acquires any Senior Collateral consisting of
inventory to be party to the Intercompany Inventory Purchase Agreement.

 

(b)          The Borrower shall not permit any Operating Subsidiary to purchase
any Inventory from any Direct Delivery Vendor other than (i) the acquisition of
inventory from McKesson Corporation (or any Persons that replace McKesson
Corporation, in whole or in part, and sell or otherwise provide inventory
substantially similar to inventory sold or otherwise provided by McKesson
Corporation) consistent with past practice and (ii) food-stuffs, beverages,
periodicals, greeting cards and similar items which are either paid for in cash
substantially concurrently with the time of delivery or otherwise consistent
with past practice.

 

112

 

 

SECTION 5.16.         Cash Management System. (a) The Borrower will cause each
Subsidiary Loan Party to at all times maintain a Cash Management System that
complies with Schedule 3 of the Senior Subsidiary Security Agreement. The
Borrower will cause each Subsidiary Loan Party to comply with each obligation
thereof under the Cash Management System. The Borrower will cause each
Subsidiary Loan Party to comply with each of its obligations under the Cash
Management System, and shall cause each Subsidiary Loan Party to use its best
efforts to cause any applicable third party to effectuate the Cash Management
System.

 

(b)          Each party hereto authorizes the Administrative Agent and the
Collateral Agent to (i) permit the creation by the Grantors of accounts that
receive payments in respect of the Securitization Assets and/or Factoring Assets
(but not other payments) and (ii) release the security interest of the
Collateral Agent for the ratable benefit of the Senior Secured Parties in the
Lockbox Account, the Governmental Lockbox Account and/or any accounts created
pursuant to clause (i) of this paragraph from the Cash Management System and
transfer control of the Lockbox Account, the Governmental Lockbox Account and/or
any accounts created pursuant to clause (i) of this paragraph to (A) any Person
in connection with a Factoring Transaction permitted by this Agreement for so
long as a Factoring Transaction is ongoing or (B) any Person for the benefit of
holders of Third Party Interests in respect of a Securitization permitted by
this Agreement for as long as any Third Party Interests are outstanding.

 

SECTION 5.17.         Termination of Factoring Transactions. If an Event of
Default has occurred and the Collateral Agent has elected to exercise any
remedies under the Senior Collateral Documents as a result thereof, the Borrower
shall, and shall cause each of its Subsidiaries to, terminate all existing
Factoring Transactions and cease to engage in any further Factoring
Transactions; provided, however, that neither the Borrower nor any such
Subsidiary shall be required hereby to repurchase any Factoring Assets
previously sold, transferred or otherwise conveyed pursuant to any such
Factoring Transaction.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been cash collateralized and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

SECTION 6.01.         Indebtedness; Certain Equity Securities. (a) The Borrower
will not, and will not permit any Subsidiary to, create, issue, incur, assume or
permit to exist any Indebtedness, any Attributable Debt in respect of any Sale
and Leaseback Transaction, any Third Party Interests or any Disqualified
Preferred Stock except:

 

113

 

 

(i)          (A) Indebtedness under the Senior Loan Documents (including
Indebtedness incurred pursuant to any Refinancing Amendment executed in
accordance with Section 6.01(c)) and, in each case, Refinancing Indebtedness in
respect thereof (including (x) Refinancing Indebtedness in respect of Revolving
Commitments or Other Revolving Commitments and (y) Refinancing Indebtedness
consisting of Permitted First Priority Debt) and (B) Existing Additional Senior
Debt, Permitted First Priority Debt and Refinancing Indebtedness in respect
thereof (including Indebtedness under an Incremental Senior Debt Refinancing
Facility incurred pursuant to an Incremental Facility Amendment entered into
pursuant to Section 2.21);

 

(ii)         unsecured Indebtedness of the Borrower that is not Guaranteed by
any Subsidiary, that does not mature or require scheduled payments of principal
prior to the date that is 90 days after the Latest Maturity Date, and that has
covenants and events of default which are determined in good faith by the senior
management of the Borrower to be on market terms, and Refinancing Indebtedness
issued in respect of such Indebtedness;

 

(iii)        Indebtedness of the Borrower and the Subsidiaries in respect of
intercompany Investments permitted under Section 6.04; provided that such
Indebtedness is subordinated to the Senior Loan Obligations pursuant to terms
substantially the same as those forth on Annex 2 hereto;

 

(iv)        Existing Non-Guaranteed Indebtedness;

 

(v)         Existing Second Priority Debt;

 

(vi)        Existing Guaranteed Unsecured Indebtedness;

 

(vii)        Permitted Second Priority Debt and Permitted Split-Priority Term
Loan Debt incurred after the 2013 Restatement Effective Date in an aggregate
principal amount, together with the aggregate principal amount of Indebtedness
incurred pursuant to clause (viii) of this Section 6.01(a), not in excess of
$1,500,000,000 at any time outstanding; provided that the aggregate principal
amount of Permitted Second Priority Debt and Permitted Split-Priority Term Loan
Debt incurred under this clause which matures or requires scheduled payments of
principal prior to the date that is 90 days after the Latest Maturity Date in
effect at the time such Indebtedness is incurred or issued, together with the
aggregate principal amount of any (x) Permitted Unsecured Indebtedness which
matures or requires scheduled payments of principal prior to the date that is 90
days after the Latest Maturity Date in effect at the time such Indebtedness is
incurred and (y) Disqualified Preferred Stock which is subject to potential
mandatory redemption or repurchase prior to the date that is 90 days after the
Latest Maturity Date in effect at the time such Disqualified Preferred Stock is
issued, in each case incurred or issued under clause (viii) of this Section
6.01(a), shall not exceed $750,000,000 at any time outstanding;

 

114

 

 

(viii)       Permitted Unsecured Indebtedness and Disqualified Preferred Stock
incurred or issued after the 2013 Restatement Effective Date in an aggregate
principal amount, together with the aggregate principal amount of Indebtedness
incurred pursuant to clause (vii) of this Section 6.01(a), not in excess of
$1,500,000,000 at any time outstanding; provided that the aggregate principal
amount of (x) Permitted Unsecured Indebtedness which matures or requires
scheduled payments of principal prior to the date that is 90 days after the
Latest Maturity Date in effect at the time such Indebtedness is incurred and (y)
Disqualified Preferred Stock issued under this clause which is subject to
potential mandatory redemption or repurchase prior to the date that is 90 days
after the Latest Maturity Date in effect at the time such Disqualified Preferred
Stock is issued, together with the aggregate principal amount of any Permitted
Second Priority Debt or Split-Priority Term Loan Debt incurred under clause
(vii) of this Section 6.01(a) which matures or requires schedule payments of
principal prior to the date that is 90 days after the Latest Maturity Date in
effect at the time such Indebtedness is incurred or issued, shall not exceed
$750,000,000 at any time outstanding;

 

(ix)         Indebtedness secured by Liens on real property or Attributable Debt
incurred in connection with Sale and Leaseback Transactions involving real
property; provided that any such Indebtedness, or any such lease entered into in
connection with the Sale and Leaseback Transaction giving rise to such
Attributable Debt, shall have a maturity date or termination date, as the case
may be, after the date that is 90 days after the Latest Maturity Date in effect
at the time such Indebtedness is incurred or issued; and provided further that
the aggregate principal amount of Indebtedness and Attributable Debt incurred
pursuant to this clause (ix) shall not exceed $600,000,000 at any time
outstanding;

 

(x)          Refinancing Indebtedness issued in respect of Indebtedness or
Attributable Debt permitted under this clause (x) and clauses (iv), (v), (vi)
and (xv);

 

(xi)         endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

 

(xii)        Indebtedness for borrowed money and Capital Lease Obligations
existing on the Second Restatement Effective Date (other than Second Priority
Debt and Indebtedness referred to in clauses (ii), (iv), (v) and (vi) above) and
set forth on Schedule 6.01(a)(xii), but not any extensions, renewals,
refinancings or replacements of such Indebtedness;

 

(xiii)       Capital Lease Obligations with respect to leases existing on the
Second Restatement Effective Date that were accounted for as operating leases on
the 2005 Restatement Effective Date and thereafter reclassified as Capital Lease
Obligations;

 

115

 

 

(xiv)      Indebtedness (including Capital Lease Obligations) and Attributable
Debt in respect of Sale and Leaseback Transactions in respect of equipment
financing or leasing in the ordinary course of business of the Borrower and the
Subsidiaries consistent with past practices;

 

(xv)       purchase money Indebtedness (including Capital Lease Obligations) and
Attributable Debt in respect of Sale and Leaseback Transactions in each case
incurred to finance the acquisition, development, construction or opening of any
Store after the Second Restatement Effective Date; provided that such
Indebtedness or Attributable Debt (A) is incurred not later than 24 months
following the completion of the acquisition, development, construction or
opening of such Store, (B) any Lien securing such Indebtedness or Attributable
Debt is limited to the Store financed with the proceeds thereof, and (C) is
incurred in connection with a transaction that is substantially consistent with
the business plan of the Borrower provided to the Lenders prior to the Second
Restatement Effective Date;

 

(xvi)       (A) Third Party Interests issued by Securitization Vehicles in
Securitizations permitted by Section 6.05, and Indebtedness represented by such
Third Party Interests, (B) Indebtedness of the Borrower or its Subsidiaries that
may be deemed to exist solely by virtue of a Factoring Transaction permitted by
this Agreement and (C) Securitization Refinancing Indebtedness in respect of any
Third Party Interests or Indebtedness permitted by clause (A) above; provided
that the aggregate amount of all Securitizations plus the aggregate amount of
Indebtedness permitted by clauses (B) and (C) shall not at any time exceed an
amount equal to (x) $950,000,000 minus (i) the then outstanding aggregate
principal amount of all Incremental Securitization Refinancing Facilities;

 

(xvii)     Indebtedness of Subsidiaries other than Securitization Vehicles that
may be deemed to exist solely by virtue of Standard Securitization Undertakings
entered into by such Subsidiaries as sellers of Securitization Assets in
Securitizations permitted by paragraph (xvi) above;

 

(xviii)    [intentionally omitted];

 

(xix)       Guarantees by Subsidiaries of the Existing Second Priority Debt (and
Refinancing Indebtedness of Existing Second Priority Debt), the Existing
Guaranteed Unsecured Indebtedness (and Refinancing Indebtedness of Existing
Guaranteed Unsecured Indebtedness) and any Indebtedness under clause (vii) or
(viii) of this Section 6.01(a); and

 

116

 

 

(xx)        (i) Indebtedness of a Person or Indebtedness attaching to assets of
a Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by the Borrower or any of its Subsidiaries, in each
case after the 2014 Restatement Effective Date as the result of a Business
Acquisition, in an aggregate amount not to exceed $100,000,000 at any one time
outstanding, provided that (x) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (y) such Indebtedness is not
guaranteed in any respect by the Borrower or any Subsidiary (other than by any
such person that so becomes a Subsidiary), and (ii) any Refinancing Indebtedness
in respect of any Indebtedness specified in subclause (i) above, provided that
such Refinancing Indebtedness shall not be secured by any assets other than the
assets securing the Indebtedness being renewed, extended or refinanced and the
proceeds of such assets or supporting obligations in connection therewith.

 

(b)         The Borrower will not, nor will it permit any Subsidiary to, issue
any Preferred Stock or other preferred Equity Interests, other than Qualified
Preferred Stock of the Borrower, Third Party Interests issued by Securitization
Vehicles, and other preferred Equity Interests issued and outstanding on the
Second Restatement Effective Date and set forth on Schedule 6.01(b).

 

(c)          At any time after the 2015 Restatement Effective Date, the Borrower
may obtain from any Lender or Additional Lender Refinancing Indebtedness in
respect of any Indebtedness outstanding under this Agreement or any outstanding
Revolving Commitments or Other Revolving Commitments, in the form of Term Loans,
Term Commitments, Other Revolving Loans or Other Revolving Commitments (or, if
all then outstanding Revolving Commitments are to be replaced at such time, in
the form of new Revolving Commitments), in each case pursuant to a Refinancing
Amendment; provided that (i) such Refinancing Indebtedness (A) will rank pari
passu in right of payment and of security (but without regard to control of
remedies) with the other Loans, (B) if such Refinancing Indebtedness is a term
loan, amortize in a manner, and be subject to mandatory prepayments (if any) on
terms, reasonably acceptable to the Administrative Agent, (C) have such pricing
(other than interest rate, which shall comply with the requirements set forth in
the definition of the term “Refinancing Indebtedness”) as may be agreed by the
Borrower and the Administrative Agent and (D) otherwise be treated hereunder no
more favorably than, in the case of revolving facilities, the Revolving Loans
and Revolving Commitments, and, in the case of term loans, any outstanding Term
Loans; provided that the terms and provisions applicable to such Refinancing
Indebtedness may provide for additional or different financial or other
covenants applicable only during periods after the Latest Maturity Date that is
in effect on the date such Refinancing Indebtedness is issued, incurred or
obtained. The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02. Any Refinancing Amendment may provide for the issuance of Letters
of Credit for the account of the Borrower, or the provision to the Borrower of
Swingline Loans, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit and Swingline Loans under the Revolving
Commitments, pursuant to any Other Revolving Commitments established thereby.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Term Commitments). Notwithstanding the foregoing,
no Refinancing Amendment shall become effective under this Section 6.01(c)
unless the Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions
and/or officers’ certificates consistent with those delivered on the 2015
Restatement Effective Date under Section 1.3 of the 2015 Amendment and
Restatement Agreement other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent.

 

117

 

 

SECTION 6.02.         Liens. (a) The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(i)          Liens created under the Senior Loan Documents;

 

(ii)         Permitted Encumbrances;

 

(iii)        any Lien created or permitted by the Second Priority Collateral
Documents with respect to the Second Priority Debt Obligations in favor of the
Second Priority Debt Parties; provided that (A) such Lien is created
simultaneously with or after an equivalent Lien under the Senior Collateral
Documents on the applicable Senior Collateral, (B) such Lien is subject to the
Collateral Trust and Intercreditor Agreement, (C) any Lien on the proceeds of
such Senior Collateral is permitted by the Collateral Trust and Intercreditor
Agreement and (D) such Second Priority Debt Obligations are permitted to be
incurred under Section 6.01(a);

 

(iv)        Liens on the Collateral (or on assets that, substantially
concurrently with the creation of such Lien, become Collateral on which a Lien
is granted to the Collateral Agent pursuant to a Senior Collateral Document)
securing Permitted Split-Priority Term Loan Debt; provided that any such Liens
on the ABL Priority Collateral shall, pursuant to a Permitted Split-Priority
Intercreditor Agreement or other Split-Priority Implementing Agreements, rank
junior in priority to the Liens on the ABL Priority Collateral securing the
Secured Obligations;

 

(v)         any Lien securing Indebtedness of a Subsidiary owing to a Subsidiary
Loan Party;

 

(vi)        any Lien securing Attributable Debt and other payment obligations
under leases incurred in connection with a Sale and Leaseback Transaction
permitted pursuant to Section 6.01(a)(xiv) or (xv) and Section 6.06; provided
that such Liens attach only to the equipment, real property or other assets
subject to such Sale and Leaseback Transaction;

 

(vii)       any Lien on real property securing Indebtedness permitted and
incurred under Section 6.01(a)(ix);

 

118

 

 

(viii)      any Lien securing Capital Lease Obligations permitted and incurred
under Section 6.01(a)(xiii), provided that such Lien is limited to the equipment
or other property subject to leases existing on the 2005 Restatement Effective
Date that were subsequently reclassified as Capital Lease Obligations;

 

(ix)         any Lien on equipment securing Indebtedness incurred to finance
such equipment pursuant to Section 6.01(a)(xiv);

 

(x)          Liens securing Indebtedness permitted and incurred under
Section 6.01(a)(xv), provided that such Liens apply only to the property or
other assets acquired, developed or constructed, as the case may be, with the
proceeds of such Indebtedness;

 

(xi)         Liens existing on the Second Restatement Effective Date and
identified on Schedule 6.02(xi); provided, that such Liens do not attach to any
property other than the property identified on such Schedule and secure only the
obligations they secured on the Second Restatement Effective Date;

 

(xii)        any Lien on Net Cash Proceeds that are required to be applied to
the repayment of Second Priority Debt Obligations in accordance with the
Collateral Trust and Intercreditor Agreement or to obligations in respect of
Split-Priority Term Loan Debt in accordance with the applicable Split-Priority
Implementing Agreements;

 

(xiii)       Liens securing Refinancing Indebtedness permitted under Section
6.01(a), to the extent that the Indebtedness being refinanced was originally
secured in accordance with this Section 6.02; provided that such Lien does not
apply to any additional property or assets of the Borrower or any Subsidiary
(other than (i) property or assets acquired after the issuance or incurrence of
such Refinancing Indebtedness that would have been subject to the Lien securing
refinanced Indebtedness if such Indebtedness had not been refinanced, (ii)
additions to the property or assets subject to the Lien and (iii) the proceeds
of the property or assets subject to the Lien); provided further that, if the
Indebtedness being refinanced constitutes (A) Second Priority Debt, then such
Refinancing Indebtedness must constitute Permitted Second Priority Debt or
Permitted Split-Priority Term Loan Debt and (B) Senior Loan Obligations or
Additional Senior Debt Obligations, then such Refinancing Indebtedness must
constitute Senior Loan Obligations, Additional Senior Debt, Permitted Second
Priority Debt or Permitted Split-Priority Term Loan Debt;

 

(xiv)      (x) Liens on property or assets acquired pursuant to
Section 6.04(vi), (x) or (xiii), provided that (A) such Liens apply only to the
property or other assets subject to such Liens at the time of such acquisition
and (B) such Liens existed at the time of such acquisition and were not created
in contemplation thereof and (y) Liens securing Indebtedness incurred pursuant
to Section 6.01(a)(xx), provided that (A) such Liens are not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary and (B) such Liens shall not apply to any other Indebtedness,
property or assets of the Borrower or any Subsidiary;

 

119

 

 

(xv)       put and call agreements with respect to Equity Interests acquired or
created in connection with Joint Ventures permitted pursuant to Section 6.04(x)
or (xiii); provided that neither the Borrower nor any Subsidiary shall be
permitted to enter into any such agreement that requires or, upon the occurrence
of any event or condition, contingent or otherwise, may require the Borrower or
any Subsidiary Loan Party to repurchase Equity Interests, Indebtedness or
otherwise expend any amounts on or prior to the Latest Maturity Date that was in
effect at the time of entry into such put or call arrangement (in each case
other than as permitted under Section 6.04(x) or (xiii));

 

(xvi)      (A) Liens on Securitization Assets transferred or purported to be
transferred to Securitization Vehicles securing Third Party Interests issued in
Securitizations permitted by Sections 6.01 and 6.05, (B) Liens on account
receivables not purchased by a Securitization Vehicle, which Liens (i) are
granted in connection with Securitizations permitted by Sections 6.01 and 6.05,
(ii) are granted pursuant to Standard Securitization Undertakings, (iii) are
perfected prior to an Event of Default and (iv) secure Third Party Interests
issued in Securitizations permitted by Sections 6.01 and 6.05 and (C) Liens on
Factoring Assets transferred or purported to be transferred in Factoring
Transactions permitted by this Agreement; and

 

(xvii)     Liens (other than Liens securing Indebtedness) that are not otherwise
permitted under any other provision of this Section 6.02(a); provided, that the
fair market value of the property and assets with respect to which such Liens
are granted shall not at any time exceed $40,000,000.

 

(b)          Notwithstanding anything in clause (a) of this Section 6.02, the
Borrower may not grant or otherwise permit to exist (except in the case of
clause (ii), pursuant to the Collateral Documents) Liens on any cash or cash
equivalents that secure the Senior Loan Obligations or are otherwise held by the
Lenders or the Administrative Agent pursuant to (i) Section 2.05(j) or
(ii) Section 9.15.

 

SECTION 6.03.         Fundamental Changes. Without limiting the restrictions on
Business Acquisitions set forth in Section 6.04, the Borrower will not, and will
not permit any Subsidiary Loan Party to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto (other than in the case of clause (iv) below) no
Default shall have occurred and be continuing (i) any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
provided, that if such other Person is a Subsidiary Loan Party, it shall have no
assets that constitute Senior Collateral, (ii) any Person may merge into a
Subsidiary Loan Party in a transaction in which such Subsidiary Loan Party is
the surviving corporation, (iii) any Subsidiary Loan Party may liquidate or
dissolve if such liquidation or dissolution is not materially disadvantageous to
the Lenders and (iv) any Asset Sale of the Equity Interests in any Subsidiary
Loan Party that is permitted under Section 6.05 may be effected through a
merger, consolidation, liquidation or dissolution of such Subsidiary Loan Party;
provided that (A) any such merger involving a Person that is not a wholly-owned
Subsidiary immediately prior to such merger shall not be permitted to engage in
such merger unless also permitted by Section 6.04 and (B) the Borrower and the
applicable Subsidiary Loan Party shall comply with the provisions of Section
5.11 with respect to any Subsidiary acquired pursuant to this Section 6.03.

 

120

 

 

SECTION 6.04.         Investments, Loans, Advances, Guarantees and Acquisitions.
The Borrower will not, and will not permit any of the Subsidiaries to, make any
Investment in, or Guarantee any obligations of, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

 

(i)          Permitted Investments;

 

(ii)         Investments of the Borrower and the Subsidiary Loan Parties and set
forth on Schedule 6.04;

 

(iii)        Guarantees of Indebtedness and/or Guarantees consisting of
Indebtedness permitted by Section 6.01;

 

(iv)        Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(v)         Investments by the Borrower or any Subsidiary Loan Party in
Subsidiary Loan Parties; provided that the Borrower and such Subsidiary Loan
Party, as the case may be, shall comply with the applicable provisions of
Section 5.11 with respect to any newly formed Subsidiary;

 

(vi)        Investments consisting of non-cash consideration received in
connection with any Asset Sale permitted by Section 6.05;

 

(vii)       Investments by the Subsidiaries in the Borrower; provided that the
proceeds of such Investments are used for a purpose set forth in
Section 5.10(b);

 

(viii)      [intentionally omitted];

 

(ix)         usual and customary loans and advances to employees, officers and
directors of the Borrower and the Subsidiaries;

 

(x)          Investments by the Borrower or any of the Subsidiaries in Joint
Ventures in an amount not to exceed $150,000,000 in the aggregate in any fiscal
year of the Borrower;

 

121

 

 

(xi)         Investments in charitable foundations organized under
Section 501(c) of the Code in an amount not to exceed $7,500,000 in the
aggregate in any calendar year;

 

(xii)        any Investment consisting of a Hedging Agreement permitted by
Section 6.07;

 

(xiii)       Business Acquisitions and Investments that are not otherwise
permitted under any other provision of this Section 6.04; provided that (A) at
the time of such Business Acquisition or Investment no Default has occurred and
is continuing or would result therefrom and (B) immediately after giving effect
to any such Business Acquisition or Investment, (1) the Revolver Availability is
greater than (I) prior to the 8.00% Secured Note Repayment Date, $400,000,000
and (II) on and after the 8.00% Secured Note Repayment Date, $450,000,000 or (2)
(x) the Revolver Availability is greater than (I) prior to the 8.00% Secured
Note Repayment Date, $250,000,000 and (II) on and after the 8.00% Secured Note
Repayment Date, $300,000,000, and (y) the Consolidated Fixed Charge Coverage
Ratio for the period of four consecutive fiscal quarters most recently ended on
or prior to the date of such Business Acquisition or Investment, calculated on a
pro forma basis as if such Business Acquisition or Investment (and any related
incurrence of Indebtedness) were made on the first day of such period, shall not
be less than 1.00 to 1.00;

 

(xiv)      Investments consisting of Sellers’ Retained Interests in
Securitizations permitted by Sections 6.01 and 6.05; and

 

(xv)       (A) Investments by the Borrower or a Subsidiary in connection with a
Securitization permitted pursuant to this Agreement and (B) any Investment or
other Guarantee that may be deemed made by the Borrower due to the fact that a
Parent Undertaking has been entered into in respect of a Securitization
permitted pursuant to the Agreement.

 

SECTION 6.05.         Asset Sales. The Borrower will not, and will not permit
any of the Subsidiary Loan Parties to, conduct any Asset Sale, including any
sale of any Equity Interest owned by it and any sale of Securitization Assets in
connection with a Securitization, nor will the Borrower permit any of the
Subsidiary Loan Parties to issue any additional Equity Interest in such
Subsidiary, except:

 

(i)          Permitted Dispositions;

 

(ii)         any Asset Sale (other than a Sale and Leaseback Transaction, the
issuance of Equity Interests, sales or contributions of Securitization Assets in
a Securitization or sales of Factoring Assets in Factoring Transactions) for
fair value not in the ordinary course of business;

 

(iii)        any sale, transfer or disposition to a third party of Stores,
leases and prescription files closed at substantially the same time as, and
entered into as part of a single related transaction with, the purchase or other
acquisition from such third party of Stores, leases and prescription files of a
substantially equivalent value;

 

122

 

 

(iv)        any issuance of Equity Interests of any Subsidiary Loan Party by
such Subsidiary Loan Party to the Borrower or any other Subsidiary Loan Party;

 

(v)         any Sale and Leaseback Transaction permitted pursuant to
Section 6.01(a)(ix), (xiv) or (xv) and Section 6.06;

 

(vi)        sales or contributions of Securitization Assets to Securitization
Vehicles in connection with Securitizations, provided that (a) each such
Securitization is effected on market terms as determined in good faith by the
senior management of the Borrower, (b) the aggregate amount of all such
Securitizations plus the aggregate amount of Indebtedness permitted by
Section 6.01(a)(xvi)(B) and (C) does not at any time exceed an amount equal to
(x) $950,000,000 minus (y) the then outstanding aggregate principal amount of
all Incremental Securitization Refinancing Facilities, (c) the aggregate amount
of the Sellers’ Retained Interests in such Securitizations does not exceed an
amount at any time outstanding that is customary for similar transactions,
(d) the proceeds to each such Securitization Vehicle from the issuance of Third
Party Interests are applied substantially simultaneously with receipt thereof to
the purchase from Subsidiary Loan Parties of Securitization Assets; provided
that, in the case of clause (d), the Securitization Vehicle may use a portion of
such proceeds to pay a customary collection agent fee in connection with such
Securitization to the extent such fee is permitted pursuant to Section 6.09(f),
and (e) no Securitization may be effected after the 2015 Restatement Effective
Date until such time as a written intercreditor agreement on customary market
terms with respect thereto contemplated by Section 8.01(i) and approved in
writing by each Borrowing Base Agent, such approval not to be unreasonably
withheld or delayed, has been entered into and become effective; and

 

(vii)       unless otherwise restricted by Section 5.17, sales of Factoring
Assets in connection with Factoring Transactions; provided that (i) a Factoring
Notice with respect to such Factoring Transaction has been delivered by the
Borrower to the Administrative Agent, (ii) each such Factoring Transaction is
effected on market terms as determined in good faith by the senior management of
the Borrower and (iii) no Factoring Transaction may be effected after the 2015
Restatement Effective Date until such time as a written intercreditor agreement
on customary market terms with respect thereto contemplated by Section 8.01(h)
and approved in writing by each Borrowing Base Agent, such approval not to be
unreasonably withheld or delayed, has been entered into and become effective;

 

provided that, with respect to sales, transfers or dispositions under clause
(ii) or (v), and with respect to any net consideration received from any
transaction described in clause (iii), at least 75% of the consideration
therefor shall consist of cash.

 

123

 

 

SECTION 6.06.         Sale and Leaseback Transactions. The Borrower will not,
and will not permit any of the Subsidiaries to, enter into any Sale and
Leaseback Transaction, except for Sale and Leaseback Transactions permitted by
and effected pursuant to Section 6.01(a)(ix), (xiv) or (xv) which do not result
in Liens other than Liens permitted pursuant to Section 6.02(a).

 

SECTION 6.07.         Hedging Agreements. The Borrower will not, and will not
permit any of the Subsidiaries to, incur or at any time be liable with respect
to any monetary liability under any Hedging Agreements, unless such Hedging
Agreements (i) are entered into for bona fide hedging purposes of the Borrower,
any Subsidiary Loan Party (as determined in good faith by the senior management
of the Borrower), (ii) correspond in terms of notional amount, duration,
currencies and interest rates, as applicable, to Indebtedness of the Borrower or
any Subsidiary Loan Party permitted to be incurred under Section 6.01(a) or to
business transactions of the Borrower and the Subsidiary Loan Parties on
customary terms entered into in the ordinary course of business and (iii) do not
exceed an amount equal to the aggregate principal amount of the Senior
Obligations and the Second Priority Debt Obligations.

 

124

 

 

SECTION 6.08.         Restricted Payments; Certain Payments of Indebtedness. (a)
The Borrower will not, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (i) the Borrower may
declare and pay dividends with respect to its common stock or Qualified
Preferred Stock payable solely in additional shares of its common stock or
Qualified Preferred Stock, or make cash payments in lieu of fractional shares,
(ii) Subsidiaries (other than those directly owned, in whole or part, by the
Borrower) may declare and pay dividends ratably with respect to their common
stock, (iii) the Borrower may, at any time on or after March 2, 2013, declare
and pay cash dividends with respect to its common stock and effect repurchases,
redemptions or other Restricted Payments with respect to its common stock,;
provided that immediately prior and after giving effect to any such payment no
Default or Event of Default shall have occurred and be continuing and,
immediately after giving effect to any such payment either (1) Revolver
Availability is greater than (A) prior to the 8.00% Secured Note Repayment Date,
$400,000,000 and (B) on and after the 8.00% Secured Note Repayment Date,
$450,000,000 or (2) (x) Revolver Availability is greater than (A) prior to the
8.00% Secured Note Repayment Date, $250,000,000 and (B) on and after the 8.00%
Secured Note Repayment Date, $300,000,000, and (y) the Consolidated Fixed Charge
Coverage Ratio for the period of four consecutive fiscal quarters most recently
ended on or prior to the date of such payment, calculated on a pro forma basis
as if such payment were made on the first day of such period, shall not be less
than 1.00 to 1.00, (iv) the Borrower may pay cash dividends in an amount not to
exceed $80,000,000 in any fiscal year of the Borrower with respect to any
Preferred Stock of the Borrower; provided that (x) immediately prior and after
giving effect to any such payment, no Default or Event of Default shall have
occurred and be continuing and (y) only so long as a Financial Covenant
Effectiveness Period is then occurring, the Consolidated Fixed Charge Coverage
Ratio for the period of four consecutive fiscal quarters most recently ended on
or prior to the date of such payment, calculated on a pro forma basis as if such
payment were made on the last day of such period (and excluding any such
payments previously made pursuant to this clause during such four quarter period
but attributed for purposes of this calculation to the last day of a prior
period which day does not occur in such four quarter period) is not less than
the ratio applicable to such period of four fiscal quarters under Section 6.12,
(v) the Borrower and the Subsidiaries may make Restricted Payments consisting of
the repurchase or other acquisition of shares of, or options to purchase shares
of, capital stock of the Borrower or any of its Subsidiaries from employees,
former employees, directors or former directors of the Borrower or any
Subsidiary (or their permitted transferees), in each case pursuant to stock
option plans, stock plans, employment agreements or other employee benefit plans
approved by the board of directors of the Borrower; provided that no Default has
occurred and is continuing; and provided further that the aggregate amount of
such Restricted Payments made in any fiscal year of the Borrower shall not
exceed $10,000,000, (vi) the Subsidiaries may declare and pay cash dividends to
the Borrower; provided that the Borrower shall, within a reasonable time
following receipt of any such payment, use all of the proceeds thereof for a
purpose set forth in Section 5.10(b) or a Refinancing Amendment (including the
payment of dividends required or permitted pursuant to this Section 6.08(a)),
(vii) the Borrower and the Subsidiaries may declare and pay cash dividends with
respect to the Equity Interests set forth on Schedule 6.08(a) to the extent, and
only to the extent, required pursuant to the terms of such Equity Interests or
any other agreement in effect on the Effective Date and (viii) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, the Borrower may redeem or repurchase shares of the Borrower’s and/or
its Subsidiaries’ (including Rite Aid Lease Management Company’s) Preferred
Stock (A) solely with Net Cash Proceeds received by the Borrower from issuances
of its common stock after the 2005 Restatement Effective Date, provided that any
such repurchase or redemption is effected within 150 days after the receipt of
such proceeds or (B) with other funds available to the Borrower if, immediately
after giving effect to any such redemption or repurchase, either (1) Revolver
Availability is greater than (I) prior to the 8.00% Secured Note Repayment Date,
$400,000,000 and (II) on and after the 8.00% Secured Note Repayment Date,
$450,000,000, or (2) (x) Revolver Availability is greater than (I) prior to the
8.00% Secured Note Repayment Date, $250,000,000 or (II) on and after the 8.00%
Secured Note Repayment Date, $300,000,000, and (y) the Consolidated Fixed Charge
Coverage Ratio for the period of four consecutive fiscal quarters most recently
ended on or prior to the date of such redemption or repurchase, calculated on a
pro forma basis as if such redemption or repurchase were made on the first day
of such period, shall not be less than 1.00 to 1.00.

 

(b)          The Borrower will not, nor will it permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness (which,
for purposes of this Section 6.08(b), shall include any Indebtedness, including
the 2015 8.5% Convertible Notes, incurred pursuant to any of clauses (i) through
(xx) of Section 6.01(a)), except:

 

125

 

 

(i)          payments or prepayments or exchanges of Indebtedness (including
Refinancing Indebtedness) created under the Senior Loan Documents (including any
Refinancing Amendment executed in accordance with Section 6.01(c)) and
prepayments, repurchases or redemptions of Additional Senior Debt made in
accordance with Section 2.11(c);

 

(ii)         payments of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness permitted pursuant to
Section 6.01(a);

 

(iii)        prepayments of Indebtedness permitted pursuant to clause (vii),
(viii) or (ix) of Section 6.01(a) with the proceeds of, or in exchange for,
Indebtedness permitted pursuant to clause (vii), (viii) or (ix) of Section
6.01(a), respectively;

 

(iv)        payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

(v)          Optional Debt Repurchases of Indebtedness provided that immediately
prior and after giving effect to any such Optional Debt Repurchases, (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Borrower shall have Revolver Availability of more than (A) prior to the 8.00%
Secured Note Repayment Date, $300,000,000 and (B) on and after the 8.00% Secured
Note Repayment Date, $365,000,000;

 

(vi)        repurchases, exchanges or redemptions of Indebtedness for
consideration consisting solely of common stock of the Borrower or Qualified
Preferred Stock or cash payments in lieu of fractional shares;

 

(vii)       prepayments of Capital Lease Obligations in connection with the
sale, closing or relocation of Stores;

 

(viii)      prepayments and exchanges of Indebtedness in connection with the
incurrence of Refinancing Indebtedness permitted pursuant to Section 6.01(a)(ii)
or (x);

 

(ix)         prepayments of Indebtedness permitted pursuant to
Section 6.01(a)(iii), if permitted by the subordination provisions applicable to
such Indebtedness;

 

(x)          [reserved];

 

(xi)         mandatory repurchases of the 2015 8.5% Convertible Notes or other
Convertible Debt pursuant to an offer following the occurrence of a Fundamental
Change or substantially similar event, provided that immediately prior to and
after giving effect to any such mandatory repurchase, (A) no Default or Event of
Default shall have occurred and be continuing and (B) the Borrower shall have
Revolver Availability of more than (A) prior to the 8.00% Secured Note Repayment
Date, $300,000,000 and (B) on and after the 8.00% Secured Note Repayment Date,
$365,000,000.

 

126

 

 

SECTION 6.09.         Transactions with Affiliates. The Borrower will not, and
will not permit any Subsidiary to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

 

(a)          payment of compensation to directors, officers, and employees of
the Borrower and the Subsidiaries in the ordinary course of business;

 

(b)          payments in respect of transactions required to be made pursuant to
agreements or arrangements in effect on the Second Restatement Effective Date
and set forth on Schedule 6.09;

 

(c)          transactions involving the acquisition of inventory in the ordinary
course of business; provided that (i) the terms of such transaction are (A) set
forth in writing, (B) in the best interests of the Borrower or such Subsidiary,
as the case may be, and (C) no less favorable to the Borrower or such
Subsidiary, as the case may be, than those that could be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate of
the Borrower or a Subsidiary and, (ii) if such transaction involves aggregate
payments or value in excess of $75,000,000, the board of directors of the
Borrower (including a majority of the disinterested members of the board of
directors) approves such transaction and, in its good faith judgment, believes
that such transaction complies with clauses (i)(B) and (C) of this paragraph;

 

(d)          (i) transactions between or among the Borrower and/or one or more
Subsidiary Loan Parties and (ii) sales of Securitization Assets to
Securitization Vehicles in Securitizations permitted by Sections 6.01 and 6.05;

 

(e)          [reserved]; and

 

(f)          any other Affiliate transaction not otherwise permitted pursuant to
this Section 6.09; provided that (i) the terms of such transaction are (A) set
forth in writing, (B) in the best interests of the Borrower or such Subsidiary,
as the case may be, and (C) no less favorable to the Borrower or such
Subsidiary, as the case may be, than those that could be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate of
the Borrower or a Subsidiary, (ii) if such transaction involves aggregate
payments or value in excess of $25,000,000 in any consecutive 12-month period,
the board of directors of the Borrower (including a majority of the
disinterested members of the board of directors) approves such transaction and,
in its good faith judgment, believes that such transaction complies with clauses
(i)(B) and (C) of this paragraph and (iii) if such transaction (other than any
transaction necessary for the redemption or exchange of the Borrower’s Series G
Preferred Stock or Series H Preferred Stock) involves aggregate payments or
value in excess of $50,000,000 in any consecutive 12-month period, the Borrower
obtains a written opinion from an independent investment banking firm or
appraiser of national prominence, as appropriate, to the effect that such
transaction is fair to the Borrower or such Subsidiary, as the case may be, from
a financial point of view.

 

127

 

 

SECTION 6.10.         Restrictive Agreements. (a) The Borrower will not, and
will not permit any Subsidiary to, enter into any agreement which imposes a
limitation on the incurrence by the Borrower and the Subsidiaries of Liens that
(i) would restrict any Subsidiary from granting Liens on any of its assets
(including assets in addition to the then-existing Senior Collateral, to secure
the Senior Obligations and the Second Priority Obligations) or (ii) is more
restrictive, taken as a whole, than the limitation on Liens set forth in this
Agreement except, in each case, (A)(u) the Senior Loan Documents, (v) agreements
with respect to Indebtedness secured by Liens permitted by Section 6.02(a)
restricting the ability to transfer or grant Liens on the assets securing such
Indebtedness, (w) agreements with respect to Second Priority Debt (1) containing
provisions described in clauses (i) and/or (ii) above that are not materially
more restrictive, taken as a whole, than those of the 2016 10.375% Note
Indenture as in effect on the 2009 Restatement Effective Date or (2) requiring
that such Indebtedness be secured by assets in respect of which Liens are
granted to secure other Indebtedness (provided that in the case of any such
assets subject to a Senior Lien, such Indebtedness will be required to be
secured only with a Second Priority Lien); provided, however, that the Second
Priority Debt Documents relating to any such Indebtedness may not contain terms
requiring any Liens be granted with respect to Senior Collateral consisting of
cash or Permitted Investments pledged pursuant to Section 2.05(j) of this
Agreement or Section 8 of the Senior Subsidiary Guarantee Agreement or otherwise
required to be provided upon the occurrence of a default under any bank credit
facility to secure obligations in respect of letters of credit issued
thereunder, (x) agreements with respect to Additional Senior Debt (1) containing
provisions described in clauses (i) and/or (ii) above that are not materially
more restrictive, taken as a whole, than those of this Agreement or
(2) requiring that such Indebtedness be secured by assets in respect of which
Liens are granted to secure other Indebtedness; provided, however, that the
Additional Senior Debt Documents relating to any such Indebtedness may not
contain terms requiring any Liens be granted with respect to Senior Collateral
consisting of cash or Permitted Investments pledged pursuant to Section 2.05(j)
of this Agreement or Section 8 of the Senior Subsidiary Guarantee Agreement or
otherwise required to be provided upon the occurrence of a default under any
bank credit facility to secure obligations in respect of letters of credit
issued thereunder, (y) agreements with respect to unsecured Indebtedness
governed by indentures or by credit agreements or note purchase agreements with
institutional investors permitted by this Agreement containing terms that are
not materially more restrictive, taken as a whole, than those of the 2017 9.50%
Note Indenture as in effect on the 2009 Restatement Effective Date and (z) the
2017 9.5% Senior Notes, (B) customary restrictions contained in purchase and
sale agreements limiting the transfer of the subject assets pending closing, (C)
customary non-assignment provisions in leases and other contracts entered into
in the ordinary course of business, (D) pursuant to applicable law,
(E) agreements in effect as of the Second Restatement Effective Date and not
entered into in contemplation of the transactions effected on such date
hereunder, (F) the Indentures, in each case when originally entered into, (G)
any restriction existing under agreements relating to assets acquired by the
Borrower or a Subsidiary in a transaction permitted hereby; provided that such
agreements existed at the time of such acquisition, were not put into place in
anticipation of such acquisition and are not applicable to any assets other than
assets so acquired, (H) any restriction existing under any agreement of a Person
acquired as a Subsidiary pursuant to Section 6.03 or Section 6.04(a)(xiii);
provided that any such agreement existed at the time of such acquisition, was
not put into place in anticipation of such acquisition and was not applicable to
any Person or assets other than the Person or assets so acquired and
(I) customary restrictions and conditions contained in agreements relating to
Securitizations permitted hereunder, provided that such restrictions and
conditions apply only to Securitization Vehicles and to the Securitization
Assets that are subject to such Securitizations.

 

128

 

 

(b)          The Borrower will not, and will not permit any Subsidiary to, enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (i) make Restricted Payments in
respect of any Equity Interests of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary, (ii) make any
Investment in the Borrower or any other Subsidiary, or (iii) transfer any of its
assets to the Borrower or any other Subsidiary, except for (A) any restriction
existing under (1) the Senior Loan Documents or existing on the Second
Restatement Effective Date under the Indentures, (2) the indenture or agreement
governing any Refinancing Indebtedness in respect of Indebtedness set forth in
clause (1) above or (3) agreements with respect to Indebtedness permitted by
this Agreement containing provisions described in clauses (i), (ii) and (iii)
above that are not materially more restrictive, taken as a whole, than those of
the 2016 10.375% Note Indenture as in effect on the 2009 Restatement Effective
Date, (B) customary non-assignment provisions in leases and other contracts
entered into in the ordinary course of business, (C) as required by applicable
law, (D) customary restrictions contained in purchase and sale agreements
limiting the transfer of the subject assets pending closing, (E) any restriction
existing under agreements relating to assets acquired by the Borrower or a
Subsidiary in a transaction permitted hereby; provided that such agreements
existed at the time of such acquisition, were not put into place in anticipation
of such acquisition and are not applicable to any assets other than assets so
acquired, (F) any restriction existing under any agreement of a Person acquired
as a Subsidiary pursuant to Section 6.03 or Section 6.04(a)(xiii); provided any
such agreement existed at the time of such acquisition, was not put into place
in anticipation of such acquisition and was not applicable to any Person or
assets other than the Person or assets so acquired, (G) agreements with respect
to Indebtedness secured by Liens permitted by Section 6.02 that restrict the
ability to transfer the assets securing such Indebtedness, and (H) customary
restrictions and conditions contained in agreements relating to Securitizations
permitted hereunder, provided that such restrictions and conditions apply only
to Securitization Vehicles and to the Securitization Assets that are subject to
such Securitizations.

 

129

 

 

SECTION 6.11.         Amendment of Material Documents. (a) The Borrower will
not, nor will it permit any Subsidiary to, amend, modify or waive any Second
Priority Collateral Document or any of its rights thereunder without the consent
of the Collateral Agent and the Borrowing Base Agent, other than modifications
to such agreements in connection with (i) the joinder of additional Subsidiary
Loan Parties effected by the execution of supplements to such agreements,
(ii) the inclusion of (A) additional Second Priority Debt permitted pursuant to
Section 6.01(a)(vii) constituting Secured Obligations (as defined in the Second
Priority Subsidiary Security Agreement), (B) Additional Senior Debt Obligations
under such agreements or (C) amendments to effect the transactions contemplated
by the 2009 Amendment and Restatement Agreement and taking place on the 2009
Restatement Effective Date and (iii) amendments required to permit the security
arrangements relating to Permitted Split-Priority Term Loan Debt (including the
priority of Liens securing obligations with respect to Split-Priority Term Loan
Debt) that are not adverse to the Senior Secured Parties. The Borrower will not,
nor will it permit any Subsidiary to, amend, modify or waive any instrument
governing the 2017 9.5% Senior Notes, any Additional Senior Debt Obligations or
any related security documents, or any of its rights under any of the foregoing,
in each case without the consent of the Collateral Agent and the Borrowing Base
Agent, other than amendments, modifications and waivers that are not material
and adverse to the interests of the Lenders or amendments or other modifications
to implement any Refinancing Indebtedness and Split-Priority Implementing
Agreements, in each case otherwise permitted by this Agreement.

 

(b)          The Borrower will not, and will not permit any Subsidiary party to
the Intercompany Inventory Purchase Agreement to, amend, terminate, or otherwise
modify the Intercompany Inventory Purchase Agreement in any manner materially
adverse to the Lenders or their interests under the Senior Loan Documents
without the prior written approval of the Collateral Agent; provided, however,
that the foregoing shall not limit the Borrower’s responsibilities pursuant to
Section 3.2 of the Intercompany Inventory Purchase Agreement.

 

SECTION 6.12.         Consolidated Fixed Charge Coverage Ratio. The Borrower
will not permit the Consolidated Fixed Charge Coverage Ratio for the period of
four consecutive fiscal quarters most recently ended on or prior to any day
during a Financial Covenant Effectiveness Period to be less than 1.00 to 1.00.

 

SECTION 6.13.         Restrictions on Asset Holdings by the Borrower. The
Borrower will not at any time:

 

(i)          make or hold any Investments other than investments in the Equity
Interests of the Subsidiaries (including any distributions or other assets
received in respect thereto), intercompany advances to Subsidiaries and
Investments permitted by clause (iii) below;

 

(ii)         acquire or hold any Stores, other capital assets, inventory or
accounts receivable, other than any real estate which the Borrower holds only as
lessor and which is leased and operated by another Person; or

 

130

 

 

(iii)        acquire or hold cash, cash equivalents, Permitted Investments or
balances in bank accounts, other than such amounts as are reasonably anticipated
(at the time so acquired or held) to be utilized within five Business Days to
pay costs, expenses and other obligations of the Borrower referred to in
Section 5.10(b).

 

SECTION 6.14.         Corporate Separateness. The Borrower will, and will cause
each Subsidiary to, take all necessary steps to maintain its identity as a
separate legal entity from other Persons and to make it manifest to third
parties that it is an entity with assets and liabilities distinct from those of
each of other Person.

 

SECTION 6.15.         Cash Management. At any time any Revolving Loans
(including any Other Revolving Loans) are outstanding, the Borrower shall not,
and shall not permit any Subsidiary Loan Party to, permit cash on hand
(including the proceeds of any Revolving Loan and any Other Revolving Loans) in
an aggregate amount in excess of $200,000,000 to accumulate and be maintained in
the Deposit Accounts of the Loan Parties, provided, that, for purposes hereof,
“cash on hand” shall exclude the following: (i) “store” cash, cash in transit
between stores and local Deposit Accounts and cash receipts from sales in the
process of inter-account transfers, in each case as a result of the ordinary
course operations of the Loan Parties, (ii) cash necessary for the Loan Parties
to satisfy the current liabilities incurred by such Loan Parties in the ordinary
course of their businesses and without acceleration of the satisfaction of such
current liabilities, (iii) the Net Proceeds received in respect of a Prepayment
Event described in clause (a) or (b) of the definition of “Prepayment Event” for
which the Borrower is permitted to apply such Net Proceeds as a reinvestment to
acquire real property, equipment or other tangible assets pursuant to Section
2.11(c) or any equivalent provision under any Additional Senior Debt Document,
(iv) cash proceeds of Refinancing Indebtedness not yet applied to Refinance the
applicable Refinanced Debt in accordance with clause (xi) of the first proviso
in the definition of the term “Refinancing Indebtedness”, (v) cash proceeds of
Refinancing Indebtedness to the extent that the applicable Refinanced Debt
consists of unused Revolving Commitments or Other Revolving Commitments that
have been terminated in connection with the issuance of such Refinancing
Indebtedness, (vi) cash held in any Deposit Account relating to any
Securitization or Factoring Transaction, (vii) cash collateral required to be
deposited pursuant to Section 2.05(j) or otherwise to cash collateralize letters
of credit in accordance with the applicable loan or letter of credit documents
and (viii) cash held in any Deposit Account of the Loan Parties which is under
the sole dominion and control of the Collateral Agent if the Collateral Agent
has exclusive rights of withdrawal with respect to such Deposit Accounts. The
Borrower shall not borrow any Revolving Loans or Other Revolving Loans in an
aggregate principal amount of more than $100,000,000 over any three consecutive
Business Day period if the purpose of such Borrowings is to accumulate cash on
hand (other than for any of the purposes described in clause (ii), (iv), (v) or
(vii) above).

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

131

 

 

(a)          the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Senior Loan Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with any Senior Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Senior Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.10, 5.11, 5.15 or 5.16 or
in Article VI;

 

(e)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Senior Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied (i) in the case of covenants contained in Section 5.08, for
five days, (ii) in the case of covenants contained in Sections 5.01 and 5.02(b),
(c) and (f), for 10 days and (iii) in the case of any other covenant, for a
period of 20 days after notice thereof has been delivered by the Administrative
Agent to the Borrower (which notice shall be given promptly at the request of
any Lender);

 

(f)          the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, including any obligation to reimburse letter of credit
obligations or to post cash collateral with respect thereto, when and as the
same shall become due and payable or within any applicable grace period;

 

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness; provided further that this clause (g)
shall not apply to any mandatory repurchase offer or other mandatory repurchase
obligation of the Borrower that may arise under the 2015 8.5% Convertible Notes
or other Convertible Debt to the extent that the making of such mandatory
repurchase by the Borrower is otherwise permitted under this Agreement;

 

132

 

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its Indebtedness, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)          the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)          the Borrower or any Subsidiary shall become unable to, or admits in
writing its inability or fails to, generally pay its debts as they become due;

 

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $75,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

 

133

 

 

(l)          (i) the Borrower or any ERISA Affiliate shall fail to pay when due
an amount or amounts aggregating in excess of $15,000,000 which it shall have
become liable to pay under Section 302 or Title IV of ERISA; or notice of intent
to terminate a Plan shall be filed under Title IV of ERISA by the Borrower or
any ERISA Affiliate, any plan administrator or any combination of the foregoing;
or the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause the Borrower and/or one or more ERISA Affiliates to incur a
current payment obligation in excess of $75,000,000; or (ii) any other ERISA
Event shall have occurred that, in the opinion of the Required Lenders, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in liability of the Borrower, the ERISA Affiliates and the
Subsidiaries in an aggregate amount exceeding $75,000,000;

 

(m)          (i) any Lien purported to be created under any Senior Collateral
Document shall cease to be a valid and perfected Lien on any material portion of
the Senior Collateral, with the priority required by the Senior Loan Documents,
except as a result of the sale or other disposition of the applicable Collateral
in a transaction permitted under the Senior Loan Documents, or the Borrower or
any Subsidiary shall so assert in writing, or (ii) any Senior Loan Document
shall become invalid, or the Borrower or any Subsidiary shall so assert in
writing;

 

(n)          a Change in Control shall occur; or

 

(o)          any Subsidiary Loan Party shall amend or revoke any instruction in
the Government Lockbox Account Agreement to any Government Lockbox Account Bank
in respect of a Government Lockbox Account unless (i) the Administrative Agent
shall have given its prior written consent or (ii) the Government Lockbox
Account is then under the control of any other Person pursuant to Section 5.16;

 

then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary Loan Party described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders or
Borrowing Base Agents holding at least a majority of the outstanding Revolving
Commitments and Other Revolving Commitments held at such time by all Borrowing
Base Agents shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower or any Subsidiary Loan Party
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

134

 

 

ARTICLE VIII
 

SECTION 8.01.         Rights of Agents. (a) Each of the Lenders and each Issuing
Bank hereby irrevocably appoints (i) the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Senior Loan Documents, together with such actions and powers as are
reasonably incidental thereto, (ii) the Collateral Agent as its agent and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms of
the Senior Loan Documents, together with such actions and powers as are
reasonably incidental thereto and (iii) the Borrowing Base Agent as its agent
and authorizes the Borrowing Base Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Borrowing Base Agent by the
terms of this Agreement, together with such actions and powers as are reasonably
incidental thereto.

 

(b)          The financial institutions serving as the Agents hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such financial
institutions and their Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
any Affiliate of any of the foregoing as if they were not Agents hereunder.

 

(c)          No Agent shall have any duties or obligations except those
expressly set forth in the Senior Loan Documents. Without limiting the
generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Senior Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 2.20 or 9.02) and (c) except as expressly set forth in the
Senior Loan Documents, no Agent shall have any duty to disclose, and no Agent
shall be liable for the failure to disclose, any information relating to the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
financial institution serving as such Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 2.20 or 9.02) or in the absence of its own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction by
final and non-appealable judgment). No Agent shall be deemed to have knowledge
of any Default unless and until written notice thereof is given to such Agent by
the Borrower or a Lender, as applicable, and no Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Senior Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Senior Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Senior Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Senior
Loan Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

 

135

 

 

(d)          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Any Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

(e)          Each Agent may perform any and all of its duties and exercise any
and all of its rights and powers by or through any one or more sub-agents
appointed by such Agent. Any Agent and any such sub-agent may perform any and
all of its duties and exercise any and all of its rights and powers through
their Related Parties. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Related Parties of any Agent and
any such sub-agent, and shall apply to their activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent.

 

(f)          Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, any Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Borrower (it being understood that, if at any
time there are two or more institutions acting as Borrowing Base Agents under
this Agreement, the resignation of any Borrowing Base Agent shall not be subject
to the appointment and acceptance of a successor Borrowing Base Agent). Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint
a successor Agent (which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution). Upon the
acceptance of its appointment as an Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

 

136

 

 

(g)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, by notice in writing to the Borrower and such Person, remove such Person as
Administrative Agent. Upon any such removal, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the Required Lenders give notice
of such removal, then such removal shall nonetheless become effective in
accordance with such notice. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
removed Administrative Agent, and the removed Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s removal hereunder, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

(h)          Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Senior Loan Document or related
agreement or any document furnished hereunder or thereunder.

 

(i)          Each party hereto authorizes the Administrative Agent to enter into
customary intercreditor agreements in connection with Securitizations and
Factoring Transactions permitted under this Agreement.

 

(j)          The Senior Loan Secured Parties irrevocably authorize each of the
Administrative Agent and the Collateral Agent, at its option and in its
discretion, but subject to the applicable provisions of this Agreement
(including any required approval of the Borrowing Base Agent contemplated by the
definition of the term “Split-Priority Implementing Agreements”), to negotiate,
execute and deliver (i) Split-Priority Implementing Agreements and/or a
Permitted Split Priority Intercreditor Agreement, which, among other things,
will subordinate any Lien on any Non-ABL Priority Collateral granted to or held
by the Collateral Agent under any Senior Collateral Documents, or otherwise
securing any Senior Obligations, to the Liens on such Non-ABL Priority
Collateral securing Permitted Split-Priority Term Loan Debt, and will permit
Liens on ABL Priority Collateral to secure, on a subordinated basis to the Liens
securing Senior Obligations, obligations in respect of Permitted Split-Priority
Term Loan Debt and (ii) any amendments to this Agreement or the other Senior
Loan Documents deemed appropriate by the Administrative Agent or the Collateral
Agent, as the case may be, to reflect and accommodate the incurrence of
Permitted Split-Priority Term Loan Debt, including amendments contemplated by
Section 9.02(d) and Section 9.18.

 

137

 

 

(k)          Anything herein to the contrary notwithstanding, none of the
Bookrunners, Lead Arrangers, Syndication Agent or Co-Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any other Loan Documents, except in its capacity, as an Agent,
a Lender, an LC Issuer or the Swingline Lender hereunder.

 

SECTION 8.02.         Additional Rights of Borrowing Base Agent. Notwithstanding
anything in this Agreement, any other Senior Loan Document or any other document
or instrument executed and delivered in connection therewith by any Loan Party,
any Agent or any Senior Lender to the contrary, in addition to the rights
granted to the Borrowing Base Agent elsewhere in this Agreement and the other
Senior Loan Documents, the Borrowing Base Agent shall have the right to direct
the Administrative Agent (a) to take (or cause any sub-agent of the
Administrative Agent to take) or (b) to cause the Collateral Agent to take (or
cause any sub-agent of the Collateral Agent to take), and the Administrative
Agent agrees to take or so cause the Collateral Agent to take (or cause any such
sub-agent to take), all the following actions to the commercially reasonable
satisfaction of the Borrowing Base Agent:

 

(a)          to take any remedial rights granted to the Administrative Agent
and/or the Collateral Agent, as applicable, under the Senior Loan Documents and
applicable law, including the rights identified in Section 7.04 of the Senior
Subsidiary Security Agreement;

 

(b)          to deliver Cash Sweep Notices and/or any other blocked account
notices (howsoever defined) under any deposit account control agreement entered
into among the Administrative Agent and/or the Collateral Agent and any
Subsidiary Loan Party, all as provided in the Senior Loan Documents, including
as provided in Section 9.15 of this Agreement; and

 

(c)          to make demand against any Subsidiary Loan Party under the Senior
Subsidiary Guaranty Agreement and/or any other guarantor of the Senior Loan
Obligations;

 

provided, however, that in the event of any conflict between (A) any direction
given to the Administrative Agent or the Collateral Agent by the Required
Lenders or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02 (the Required Lenders or
such other number or percentage of the lenders, “Requisite Lenders”) and (B) any
direction given to the Administrative Agent (in respect of any action to be
taken by the Administrative Agent, the Collateral Agent or any subagent thereof)
by the Borrowing Base Agent, in each case with respect to any discretionary
action or exercise of any discretionary power contemplated by the Senior Loan
Documents, the direction given by the Requisite Lenders shall control and the
Administrative Agent shall have no obligation to follow such direction (or to
cause the Collateral Agent or any subagent thereof or of the Administrative
Agent to follow such direction) from the Borrowing Base Agent.

 

138

 

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.         Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(a)          Rite Aid Corporation, 30 Hunter Lane Camp Hill, PA 17011, Attention
of General Counsel (Telecopy No. 717-760-7867; email address:
mstrassler@riteaid.com);

 

(b)          if to the Administrative Agent, (i) in respect of matters of an
operational nature, to Citicorp North America, Inc., 1615 Brett Rd., New Castle,
DE 19720, Attention of Tracey L. Wilson (Telecopy No. (212) 994-0849; email
address: tracey.l.wilson@citi.com, with a copy to oploanswebadmin@citigroup.com)
and (ii) in respect of all other matters, to Citicorp North America, Inc.,
388 Greenwich Street, New York, NY 10013, Attention of Thomas Halsch (Telecopy
No. 646-274-5025); email address: thomas.halsch@citi.com, with a copy to
oploanswebadmin@citigroup.com);

 

(c)          if to the Issuing Banks, to (i) Citibank, N.A., 388 Greenwich
Street, New York, NY 10013, Attention of Thomas Halsch (Telecopy
No.: 212-723-4835; email address: thomas.halsch@citi.com, (ii) Bank of America,
N.A., 100 Federal St., 9th Floor, Boston MA 02110, Attention of Roger Malouf
(Telecopy No.: 617-310-2156; email address: roger.malouf@baml.com), (iii)
General Electric Capital Corporation, 201 Merritt 7, Norwalk, CT 06851,
Attention: Account Manager and (iv) Wells Fargo Bank, N.A., One Boston Place,
18th Floor, Boson, MA 02108, Attention of Peter Foley (Telecopy: 855-461-3726) ;

 

(d)          if to the Swingline Lender, to it at Citicorp North America, Inc.,
388 Greenwich Street, New York, NY 10013, Attention of Thomas Halsch (Telecopy
No. 646-274-5025; email address: thomas.halsch@citi.com);

 

(e)          if to the Syndication Agent, to it at Wells Fargo Bank, N.A., One
Boston Place, 18th Floor, Boson, MA 02108, Attention of Peter Foley (Telecopy:
855-461-3726); and

 

(f)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

139

 

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 9.02.         Waivers; Amendments. (a) No failure or delay by any Agent,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Senior Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, the Issuing Banks and the
Lenders hereunder and under the other Senior Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Senior Loan Document or consent to any departure
by any Loan Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

 

140

 

 

(b)          Neither this Agreement nor any other Senior Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Senior Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that (i) no such agreement shall change any provision of any Senior
Loan Document in a manner that by its terms adversely affects the rights of
Lenders holding Loans of any Class differently than those holding Loans of any
other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each affected Class
and (ii) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of one or more Classes
of Lenders (but not the other Class or Classes of Lenders) may be effected by an
agreement or agreements in writing entered into by the Borrower and requisite
percentage in interest of the affected Class or Classes of Lenders that would be
required to consent thereto under this Section if such Class or Classes of
Lenders were the only Class or Classes of Lenders hereunder at the time; and
provided further that no such agreement shall (i) increase the Commitment of any
Lender without the written consent of such Lender, (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the maturity of any
Loan, or any scheduled date of payment of the principal amount of any Term Loan
under Section 2.10, or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) amend Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) amend the proviso of the
definition of “Borrowing Base Amount” or the definition of “Accounts Receivable
Advance Rate”, “Credit Card Receivable Advance Rate”, “Pharmaceutical Inventory
Advance Rate”, “Other Inventory Advance Rate” or “Script Lists Advance Rate”
without the written consent of each Revolving Lender, (vi) subordinate the
priority of the Lien granted to the Collateral Agent pursuant to the Senior Loan
Documents without the written consent of each Lender, (vii) change any of the
provisions of this Section or the percentage set forth in the definition of
“Required Lenders”, “Supermajority Lenders” or any other provision of any Senior
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (viii) release
the Borrower or any Subsidiary Loan Party from its Guarantee under the Senior
Subsidiary Guarantee Agreement (except as expressly provided in the Senior
Subsidiary Guarantee Agreement or in Section 9.18), or limit its liability in
respect of such Guarantee, without the written consent of each Lender, (ix)
[intentionally omitted], (x) [intentionally omitted], (xi) release all or
substantially all of the Senior Collateral from the Liens under the Senior
Collateral Documents, without the written consent of each Lender,
(xii) [intentionally omitted], (xiii) amend Section 2.21 or any other sections
of this Agreement to increase the permitted amount of the Incremental Facilities
without the written consent of the Supermajority Lenders, or (xiv) amend the
definition of “Applicable Percentage” without the written consent of each
affected Lender; and provided further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of any Agent, the Issuing Banks
or the Swingline Lender without the prior written consent of such Agent, the
Issuing Banks or the Swingline Lender, as the case may be. Notwithstanding the
foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower, the Required Lenders and the
Administrative Agent (and, if their rights or obligations are affected thereby,
the Issuing Banks and the Swingline Lender) if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Senior
Loan Document shall be required of any Defaulting Lender, except with respect to
any amendment, waiver or other modification referred to in clause (i), (ii) or
(iii) of the second proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification. Notwithstanding the foregoing, any provision of this Agreement or
any other Senior Debt Document may be amended by an agreement in writing entered
into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, mistake, defect or inconsistency so long as, in each case, the Lenders
shall have received at least five Business Days’ prior written notice thereof
and the Administrative Agent shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from (x) the
Required Lenders stating that the Required Lenders object to such amendment or
(y) if affected by such amendment, any Agent, Issuing Bank or the Swingline
Lender stating that it objects to such amendment.

 

141

 

 

(c)          Notwithstanding the foregoing, (i) Senior Collateral shall be
released from the Lien under the Senior Collateral Documents from time to time
as necessary to effect any sale of Senior Collateral permitted by the Senior
Loan Documents, and the Administrative Agent shall execute and deliver all
release documents reasonably requested to evidence such release; provided that
arrangements satisfactory to the Administrative Agent shall have been made for
application of the cash proceeds thereof in accordance with Section 2.11, if
required, and for the pledge of any non-cash proceeds thereof pursuant to the
Senior Collateral Documents, (ii) the accounts created pursuant to clause (i) of
Section 5.16(b), the Lockbox Account and/or the Governmental Lockbox Account may
be released by the Administrative Agent and transferred in accordance with
Section 5.16, and (iii) if a Subsidiary Loan Party ceases to be a Subsidiary in
accordance with this Agreement, or ceases to own any property that constitutes
Senior Collateral, at the request of and at the expense of the Borrower, such
Subsidiary Loan Party shall be released from the Senior Subsidiary Guarantee
Agreement, the Senior Subsidiary Security Agreement and each other Senior Loan
Document to which it is a party.

 

(d)          Notwithstanding anything herein to the contrary:

 

142

 

 

(i)          In connection with any incurrence of any Permitted Split-Priority
Term Loan Debt, this Agreement, the Senior Subsidiary Security Agreement and the
other Senior Loan Documents may be amended or supplemented with additional
agreements pursuant to an agreement or agreements in writing entered into by the
Borrower, the Subsidiary Loan Parties and the Administrative Agent and/or the
Collateral Agent (subject to any required approvals of the Borrowing Base Agent
contemplated by the definition of “Split-Priority Implementing Agreement” but
without the consent of any other Person) (A) to subject to the Liens of the
Senior Collateral Documents assets or categories of assets of the Subsidiary
Guarantors that previously did not constitute Collateral (and, in connection
therewith, to modify the definition of the term “Collateral and Guarantee
Requirement” and the form of Perfection Certificate and to make such other
modifications to this Agreement and the other Senior Loan Documents (and to
enter into new Senior Collateral Documents) as the Administrative Agent or the
Collateral Agent determines to be necessary, appropriate or desirable in order
to give effect to, or in connection with, the inclusion of new assets or
categories of assets as Collateral), (B) to reflect subordination, pursuant to a
Split-Priority Implementing Agreement (including a Permitted Split-Priority
Intercreditor Agreement), of Liens on any Non-ABL Priority Collateral securing
the Senior Obligations to the Liens on such Non-ABL Priority Collateral securing
Permitted Split-Priority Term Loan Debt and to permit Liens on ABL Priority
Collateral to secure, on a subordinated basis to the Liens securing Senior
Obligations, obligations in respect of Permitted Split-Priority Term Loan Debt,
(C) to reflect such other intercreditor arrangements between the Senior Secured
Parties and the holders of Permitted Split-Priority Term Loan Debt as are
customary for intercreditor agreements or intercreditor arrangements for similar
cross-collateralized asset- based credit facilities and “tranche B” term loan
credit facilities, including a royalty free license to the Administrative Agent
and Collateral Agent to use Intellectual Property consisting of Non-ABL Priority
Collateral in connection with the sale or other disposition of ABL Priority
Collateral and (D) to modify the mandatory prepayment provisions of this
Agreement to provide for the prepayment of Permitted Split-Priority Term Loan
Debt in a customary manner in connection with certain Prepayment Events,
including customary provisions for the application of Net Proceeds from sales or
dispositions received other than during a Cash Sweep Period to the Senior Loan
Obligations in an amount at least equal to, with respect to ABL assets that are
taken into account when determining the Borrowing Base Amount, an amount equal
to the amount of the Borrowing Base Amount attributable to such ABL assets and
the book value of the other ABL Priority Collateral sold or otherwise disposed
of in connection therewith (it being understood that other net proceeds may be
agreed to be applied to obligations in respect of Split-Priority Term Loan Debt
regardless of whether Revolving Availability is less than the amount specified
in clause (x)(i) of the proviso to the first sentence of Section 2.11(c));
provided, that no such modification will affect the application of funds
contemplated by Section 2.11(c) during a Cash Sweep Period; and

 

143

 

 

(ii)         Permitted Split-Priority Intercreditor Agreements and
Split-Priority Implementing Agreements may be entered into an amended,
supplemented or otherwise modified as provided in Section 9.18.

 

SECTION 9.03.         Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Senior Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of counsel for any Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights under or in connection with the Senior Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

144

 

 

(b)          The Borrower shall indemnify each Agent, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Senior Loan Document, the
performance by the parties to the Senior Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to any Agent, any Issuing Bank or any Lender under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to such Agent, such
Issuing Bank or such Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, such Issuing Bank or
such Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at the time.

 

(d)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Senior Loan Document or any other agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e)          All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor.

 

145

 

 

SECTION 9.04.         Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (other than a natural person) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it), with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

(A)         the Borrower; provided that (1) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a), (b), (h), or (i) of
Article VII has occurred and is continuing, any other assignee and (2) the
Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto within 10 Business Days after having received notice
thereof; and

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender, an Affiliate of a Lender or an Approved Fund.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (1) with respect to Revolving
Commitments and Revolving Loans and Other Revolving Commitments and Other
Revolving Loans, $5,000,000 and (2) with respect to Term Commitments and Term
Loans, $1,000,000 or, in each case, if smaller, the entire remaining amount of
the assigning Lender’s Commitment or Loans, unless each of the Borrower and the
Administrative Agent shall otherwise consent; provided that (i) no such consent
of the Borrower shall be required if an Event of Default has occurred and is
continuing and (ii) in the event of concurrent assignments to two or more
assignees that are Affiliates of one another, or to two or more Approved Funds
managed by the same investment advisor or by affiliated investment advisors, all
such concurrent assignments shall be aggregated in determining compliance with
this subsection;

 

146

 

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment; and

 

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error and the
Borrower, the Agents, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
other Agent, any Issuing Bank and any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

147

 

 

(v)         Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(vi)        By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(A) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof that have not become effective, are as set
forth in such Assignment and Acceptance; (B) except as set forth in
clause (A) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Senior
Loan Document or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any of the foregoing, or the financial condition of the
Loan Parties or the performance or observance by the Loan Parties of any of
their obligations under this Agreement or under any other Senior Loan Document
or any other instrument or document furnished pursuant hereto or thereto;
(C) each of the assignee and the assignor represents and warrants that it is
legally authorized to enter into such Assignment and Acceptance; (D) such
assignee confirms that it has received a copy of this Agreement, together with
copies of any amendments or consents entered into prior to the date of such
Assignment and Acceptance and copies of the most recent financial statements
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (E) such assignee will independently and
without reliance upon the Agents, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (F) such assignee appoints and authorizes the Agents to
take such action as agents on its behalf and to exercise such powers under this
Agreement and the other Senior Loan Documents as are delegated to them by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto; and (G) such assignee agrees that it will perform in accordance with
their terms all the obligations that by the terms of this Agreement are required
to be performed by it as a Lender.

 

148

 

 

(c)          (i) Any Lender may, without the consent of or notice to the
Borrower, the Agents, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Agents,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b)(i), (ii) or (iii) that affects
such Participant. Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Senior Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Senior Loan Document) to any Person except to the extent that such
disclosure is necessary to establish that such Commitments, Loans, Letters of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(ii)         A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(f) as
though it were a Lender.

 

149

 

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)          In the case of any Lender that is a fund that invests in bank
loans, such Lender may, without the consent of the Borrower or the
Administrative Agent, assign or pledge all or any portion of its rights under
the Senior Loan Documents, including the Loans and promissory notes or any other
instrument evidencing its rights as a Lender under the Senior Loan Documents, to
any holder of, trustee for, or any other representative of holders of
obligations owed or securities issued by such fund, as security for such
obligations or securities; provided that any foreclosure or similar action by
such trustee or representative shall be subject to the provisions of this
Section 9.04 concerning assignments.

 

SECTION 9.05.         Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Senior Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Senior Loan Document shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of the Senior Loan Documents and the making of any Loans and issuance
of any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 9.06.         Integration; Effectiveness. This Agreement, the other
Senior Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective as provided in Section 4.01.

 

SECTION 9.07.         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

150

 

 

SECTION 9.08.         Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.09.         Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Senior Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Senior Loan Document shall affect any
right that any Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Senior Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)          The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Senior Loan Document
in any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Senior Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

 

151

 

 

SECTION 9.10.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER SENIOR LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.         Confidentiality. Each of the Agents, the Issuing Banks and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, trustees, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (including any Federal Reserve Bank or central bank
pursuant to Section 9.04(d)), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Senior Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower, (h) to any pledgee referred to in Section 9.04(e) or any direct or
indirect contractual counterparty in any Hedging Agreement (or to any such
contractual counterparty’s professional advisor), so long as such pledgee or
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 9.12, or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Agent, any Issuing Bank or any Lender
on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to any Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything in this Agreement or in any other Senior Loan Document
to the contrary, the Borrower and each Lender (and each employee, representative
or other agent of the Borrower) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of the
Transactions and all materials of any kind (including opinions or other tax
analyses) that are provided to the Borrower relating to such U.S. tax treatment
and U.S. tax structure.

 

152

 

 

SECTION 9.13.         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14.         Collateral Trust and Intercreditor Agreement; Senior Lien
Intercreditor Agreement. Each Lender, each Issuing Bank and each Agent hereby
authorizes each Agent to enter into (a) the Collateral Trust and Intercreditor
Agreement, (b) the Senior Lien Intercreditor Agreement effective upon the date
of the first incurrence of Additional Senior Debt Obligations in compliance with
this Agreement, (c) amendments to the Collateral Trust and Intercreditor
Agreement and the Senior Lien Intercreditor Agreement to the extent necessary to
reflect the incurrence of any Additional Senior Debt Obligations or Second
Priority Debt in compliance with this Agreement, (d) any other additional
intercreditor agreement with any Second Priority Representative with respect to
the subordination of the Lien of such Second Priority Representative on the same
basis as set forth in the Collateral Trust and Intercreditor Agreement to the
Liens of the Collateral Agent for the benefit of the Senior Secured Parties,
(e) any supplements to any agreements referred to in the foregoing clauses (a)
through (d) in compliance with such documents and (f) each other Senior
Collateral Document on its behalf, and agrees that the Administrative Agent and
the Collateral Agent may enforce the rights and remedies of the Lenders under
each Senior Loan Document to the extent provided in the Collateral Trust and
Intercreditor Agreement, the Senior Lien Intercreditor Agreement and each other
Senior Collateral Document.

 

153

 

 

SECTION 9.15.         Cash Sweep. (a) If and on each occasion that (i) an Event
of Default exists, (ii) on each of three consecutive Business Days the Revolver
Availability is less than or equal to $225,000,000 (in the case of days prior to
the 8.00% Secured Note Repayment Date) or $275,000,000 (in the case of days on
or after the 8.00% Secured Note Repayment Date), or (iii) the Revolver
Availability on any day is less than or equal to $175,000,000 (in the case of
days prior to the 8.00% Secured Note Repayment Date) or $200,000,000 (in the
case of days on or after the 8.00% Secured Note Repayment Date), the
Administrative Agent may upon its determination, and shall upon request by any
Borrowing Base Agent or the Required Lenders, immediately deliver Cash Sweep
Notices.

 

(b)          During a Cash Sweep Period, if (i) there is no Event of Default and
(ii) the Revolver Availability for each day during the preceding 30-day period
is greater than $225,000,000 (in the case of days prior to the 8.00% Secured
Note Repayment Date) or $275,000,000 (in the case of days on or after the 8.00%
Secured Note Repayment Date), then the Administrative Agent shall automatically
rescind any Cash Sweep Notice and shall be prohibited from delivering any other
Cash Sweep Notice (unless and until the occurrence of an event set forth in
paragraph (a) of this Section).

 

(c)          The Administrative Agent shall send a Cash Sweep Notice on each
occasion of the occurrence of an event set forth in Section 9.15(a) if required
by Section 9.15(a).

 

SECTION 9.16.         Electronic Communications. (a) Notwithstanding anything in
any Senior Loan Document to the contrary, the Borrower hereby agrees that it
will use its reasonable best efforts to provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Senior Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or Interest Period relating thereto), (ii) relates to the
payment of any principal or other amount due under any Senior Loan Document
prior to the scheduled date therefor, (iii) provides notice of any Default or
Event of Default under any Senior Loan Document or (iv) is required to be
delivered to satisfy any condition set forth in Section 4.01 and/or 4.02 (all
such non-excluded communications being referred to herein collectively as the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com, with a copy to thomas.halsch@citi.com. In
addition, the Borrower agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in the Senior Loan Documents, but
only to the extent requested by the Administrative Agent.

 

(b)          The Borrower further agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission system (each such system, a “Platform”). The Borrower acknowledges
that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution.

 

154

 

 

(c)          EACH PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF ANY PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR ANY PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE
“AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY OTHER LOAN PARTY, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

(d)          The Administrative Agent agrees that the receipt of the
Communications by it at its e-mail address set forth in Section 9.01 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of this Section. Each Lender agrees that notice to it (as provided
in the next sentence) specifying that the Communications have been posted to a
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of this Section. Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

 

(e)          Nothing in this Section 9.16 shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Senior Loan Document in any other manner specified in such
Senior Loan Document.

 

155

 

 

SECTION 9.17.         USA Patriot Act. Each Lender and each Issuing Bank hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or Issuing Bank to identify the
Borrower in accordance with its requirements. The Borrower shall promptly,
following a request by the Administrative Agent, any Lender or any Issuing Bank,
provide all documentation and other information that the Administrative Agent,
such Lender or such Issuing Bank reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

 

SECTION 9.18.         Certain Permitted Intercreditor Arrangements. (a) Each of
the Lenders, the Issuing Banks and the other Senior Secured Parties acknowledges
that obligations of the Borrower and the other Loan Parties under the Permitted
Split-Priority Term Loan Debt, upon incurrence thereof, may be secured by Liens
on assets of the Borrower and the other Loan Parties that constitute Collateral,
and that the relative Lien priority and other creditor rights of the Senior
Secured Parties and the secured parties in respect of Permitted Split-Priority
Term Loan Debt will be set forth in or pursuant to Split-Priority Implementing
Agreements and/or a Permitted Split-Priority Intercreditor Agreement. Each of
the Lenders, the Issuing Banks and the other Senior Secured Parties hereby
irrevocably authorizes and directs each of the Administrative Agent and the
Collateral Agent to execute and deliver, in each case on behalf of such Senior
Secured Party and without any further consent, authorization or other action by
such Senior Secured Party, (i) from time to time upon the request of the
Borrower, in connection with the establishment, incurrence, amendment,
refinancing or replacement of any Permitted Split-Priority Term Loan Debt, any
Split-Priority Implementing Agreements and/or Permitted Split-Priority
Intercreditor Agreements (it being understood and agreed that each of the
Administrative Agent and the Collateral Agent is hereby authorized and directed
to determine the terms and conditions of any such Split-Priority Implementing
Agreements and/or Permitted Split-Priority Intercreditor Agreements as
contemplated by the definitions of those terms herein (but subject to approvals
of the Borrowing Base Agent contemplated by such definitions) and that
notwithstanding anything herein to the contrary, neither the Administrative
Agent nor the Collateral Agent shall be liable or responsible for any loss, cost
or expense suffered by any Lender, any Issuing Bank or any other Senior Secured
Party, or by any Loan Party, as a result of, any such determination) and (ii)
any documents relating thereto.

 

(b)          Each of the Lenders, the Issuing Banks and the other Senior Secured
Parties hereby irrevocably (i) consents to the subordination of the Liens on the
Non-ABL Priority Collateral securing the Senior Secured Obligations on the terms
set forth in each Split-Priority Implementing Agreement, including any Permitted
Split-Priority Intercreditor Agreement, (ii) agrees that, upon the execution and
delivery thereof, such Secured Party will be bound by the provisions of each
Split-Priority Implementing Agreement as if it were a signatory thereto and will
take no actions contrary to the provisions thereof, (iii) agrees that no Senior
Secured Party shall have any right of action whatsoever against the
Administrative Agent, the Collateral Agent or any other Agent as a result of any
action taken by such Agent pursuant to this Section or any other provision of
this Agreement relating to the negotiation, execution or delivery of
Split-Priority Implementing Agreements or taken in accordance with the terms of
any such Split-Priority Implementing Agreement and (iv) authorizes and directs
the Administrative Agent and the Collateral Agent to carry out the provisions
and intent of each such document.

 

156

 

 

(c)          Each of the Lenders, the Issuing Banks and the other Senior Secured
Parties hereby irrevocably further authorizes and directs each of the
Administrative Agent and the Collateral Agent to execute and deliver, in each
case on behalf of such Senior Secured Party and without any further consent,
authorization or other action by such Senior Secured Party (but subject to any
required approvals of the Borrowing Base Agent contemplated by the definition of
“Split-Priority Implementing Agreements”), any amendments, supplements or other
modifications of each Split-Priority Implementing Agreement that the Borrower
may from time to time request (i) to give effect to any establishment,
incurrence, amendment, extension, renewal, refinancing or replacement of any
Permitted Split-Priority Term Loan Debt, (ii) to confirm for any party that a
Split-Priority Implementing Agreement is effective and binding upon the
Administrative Agent or the Collateral Agent, as the case may be, on behalf of
the Senior Secured Parties or (iii) to effect any other amendment, supplement or
modification so long as the resulting agreement would constitute a
Split-Priority Implementing Agreement if executed at such time as a new
agreement.

 

(d)          Each of the Lenders, the Issuing Banks and the other Senior Secured
Parties acknowledges and agrees that CNAI, or one or more of its Affiliates may
(but is not obligated to) act as administrative agent, collateral agent or a
similar representative for the holders of any Permitted Split-Priority Term Loan
Debt and, in such capacity, may be a party to any Split-Priority Implementing
Agreement. Each of the Lenders, the Issuing Banks and the other Senior Secured
Parties waives any conflict of interest in connection therewith and agrees not
to assert against CNAI or any of its Affiliates any claims, causes of action,
damages or liabilities of whatever kind or nature relating thereto.

 

(e)          The Administrative Agent and the Collateral Agent shall have the
benefit of the provisions of Article VIII and Section 9.03 with respect to all
actions taken by it pursuant to this Section or in accordance with the terms of
any Split-Priority Implementing Agreement to the full extent thereof.

 

(f)          Each Senior Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Senior Loan Documents,
to have agreed to the provisions of this Section 9.18.

 

157

 

 

SECTION 9.19.         Loan Modification Offers. (a) The Borrower may, by written
notice to the Administrative Agent from time to time, make one or more offers
(each, a “Loan Modification Offer”) to all the Lenders of one or more Classes of
Loans and/or Commitments (each Class subject to such a Loan Modification Offer,
an “Affected Class”) to make one or more Permitted Amendments (as defined in
paragraph (c) below) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than five Business Days nor more than
30 Business Days after the date of such notice). Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Affected Class that, at their discretion, accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender's acceptance has been made.

 

(b)         The Borrower and each Accepting Lender shall execute and deliver to
the Administrative Agent a Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendments
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders of the Affected Class (including any amendments necessary to
treat the Loans and Commitments of the Accepting Lenders of the Affected Class
as Term Loans, Other Revolving Loans and/or Other Revolving Credit Commitments).
Notwithstanding the foregoing, no Permitted Amendment shall become effective
under this Section 9.19 unless the Administrative Agent, to the extent so
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions and/or officers’ certificates consistent with those
delivered on the 2015 Restatement Effective Date under Section 1.3(iv) and (v)
of the 2015 Amendment and Restatement Agreement, other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion that are reasonably satisfactory to the Administrative
Agent.

 

“Permitted Amendments” means (i) an extension of the final maturity date of the
applicable Loans and/or Commitments of the Accepting Lenders, (ii) a reduction
or elimination of the scheduled amortization of the applicable Loans of the
Accepting Lenders, (iii) an increase in the Applicable Rate with respect to the
applicable Loans and/or Commitments of the Accepting Lenders and the payment of
additional fees to the Accepting Lenders (such increase and/or payments to be in
the form of cash, Equity Interests or other property to the extent not
prohibited by this Agreement); provided that such increase and payment are not
in excess of the market interest rate or payment, as applicable, with respect to
such type of loans or commitments at the time and (iv) the conversion of
Revolving Loans to Term Loans; provided that any such conversion will constitute
a Permitted Amendment only if such Term Loans could be incurred as Refinancing
Indebtedness in respect of such Revolving Loans pursuant to Section 6.01(c).

 

158

 

  

Exhibit B

 

 

 

 

Annex I

 

 

 